Exhibit 10.1

EXECUTION

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

This Second Amendment to Loan and Security Agreement (this “Amendment”), dated
as of December 10, 2018, is entered into by and among GOLDMAN SACHS PRIVATE
MIDDLE MARKET CREDIT SPV LLC (the “Company”), JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as lender (the “Lender”) and administrative agent (the
“Administrative Agent”), GOLDMAN SACHS PRIVATE MIDDLE MARKET CREDIT LLC, as
portfolio manager (the “Portfolio Manager”) and STATE STREET BANK AND TRUST
COMPANY, as collateral agent (in such capacity, the “Collateral Agent”),
collateral administrator (in such capacity, the “Collateral Administrator”) and
intermediary (in such capacity, the “Intermediary”). Reference is hereby made to
the Loan and Security Agreement (as amended by the First Amendment to the Loan
and Security Agreement dated as of August 17, 2018 and as further amended or
modified from time to time, the “Loan and Security Agreement”), dated as of
November 21, 2017, among the Company, the Lender, the Administrative Agent, the
Portfolio Manager, the Collateral Agent, the Intermediary and the Collateral
Administrator. Capitalized terms used herein without definition shall have the
meanings assigned thereto in the Loan and Security Agreement.

WHEREAS, the parties hereto are parties to the Loan and Security Agreement;

WHEREAS, the parties hereto desire to amend the terms of the Loan and Security
Agreement in accordance with Section 10.05 thereof as provided for herein; and

ACCORDINGLY, the Loan and Security Agreement is hereby amended as follows:

SECTION 1.        AMENDMENTS TO THE LOAN AND SECURITY AGREEMENT.

The Loan and Security Agreement is hereby amended as set forth in the conformed
version of the Loan and Security Agreement attached as Exhibit A hereto.

SECTION 2.        MISCELLANEOUS.

(a)        The parties hereto hereby agree that, except as specifically amended
herein, the Loan and Security Agreement is and shall continue to be in full
force and effect and is hereby ratified and confirmed in all respects. Except as
specifically provided herein, the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
party hereto under the Loan and Security Agreement, or constitute a waiver of
any provision of any other agreement.

(b)        THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

(c)        This Amendment may be executed in any number of counterparts by
facsimile or other written form of communication, each of which shall be deemed
to be an original as against any party whose signature appears thereon, and all
of which shall together constitute one and the same instrument.

(d)        Subject to the satisfaction of the conditions set forth in Section 3
below, this Amendment shall be effective as of the date of this Amendment first
written above.

 

1



--------------------------------------------------------------------------------

(e)        The Collateral Agent, the Collateral Administrator and the
Intermediary assume no responsibility for the correctness of the recitals
contained herein, and the Collateral Agent, the Collateral Administrator and the
Intermediary shall not be responsible or accountable in any way whatsoever for
or with respect to the validity, execution or sufficiency of this Amendment and
make no representation with respect thereto. In entering into this Amendment,
the Collateral Agent, the Collateral Administrator and the Intermediary shall be
entitled to the benefit of every provision of the Loan and Security Agreement
relating to the conduct or affecting the liability of or affording protection to
the Collateral Agent, the Collateral Administrator and the Intermediary,
including their right to be compensated, reimbursed and indemnified, whether or
not elsewhere herein so provided. The Administrative Agent, by its signature
hereto, authorizes and directs the Collateral Agent, the Collateral
Administrator and the Intermediary to execute this Amendment.

SECTION 3.        CONDITIONS TO EFFECTIVENESS.

The effectiveness of this Amendment is conditioned upon: (i) payment (to the
extent invoiced) of outstanding fees of the Lender and any invoiced outstanding
fees and disbursements of the Administrative Agent (if any); (ii) delivery and
execution of certain officer’s certificates of the Company and the Portfolio
Manager in form and substance reasonably satisfactory to the Administrative
Agent and the Lender relating to certain corporate matters, solvency, matters
under the Loan and Security Agreement and any other matters reasonably requested
by the Administrative Agent; (iii) delivery of search reports and public records
reasonably requested by the Administrative Agent; and (iv) delivery of executed
signature pages by all parties hereto to the Administrative Agent.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

GOLDMAN SACHS PRIVATE MIDDLE MARKET CREDIT SPV LLC, as Company By   /s/ Jonathan
Lamm                   Name: Jonathan Lamm   Title: Authorized Signatory GOLDMAN
SACHS PRIVATE MIDDLE MARKET CREDIT LLC, as Portfolio Manager By   /s/ Jonathan
Lamm                   Name: Jonathan Lamm   Title: Authorized Signatory

 

Signature Page to Second Amendment to Loan and Security Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent By   /s/
James GreenField                   Name: James Greenfield   Title: Executive
Director

 

Signature Page to Second Amendment to Loan and Security Agreement



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY, as Collateral Agent By   /s/ Brian
Peterson               Name: Brian Peterson   Title: Vice President STATE STREET
BANK AND TRUST COMPANY, as Intermediary By   /s/ Brian Peterson              
Name: Brian Peterson   Title: Vice President STATE STREET BANK AND TRUST
COMPANY, as Collateral Administrator By   /s/ Brian Peterson               Name:
Brian Peterson   Title: Vice President

 

Signature Page to Second Amendment to Loan and Security Agreement



--------------------------------------------------------------------------------

The Lender

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Lender By   /s/ James
Greenfield               Name: James Greenfield   Title: Executive Director

 

Signature Page to Second Amendment to Loan and Security Agreement



--------------------------------------------------------------------------------

Exhibit A

Conformed Loan and Security Agreement



--------------------------------------------------------------------------------

CONFORMED THROUGH SECOND AMENDMENT DATED AS OF DECEMBER 10, 2018

 

 

 

LOAN AND SECURITY AGREEMENT

dated as of

November 21, 2017

among

GOLDMAN SACHS PRIVATE MIDDLE MARKET CREDIT SPV LLC

The Lenders Party Hereto,

The Collateral Administrator, Collateral Agent and Intermediary Party Hereto

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

GOLDMAN SACHS PRIVATE MIDDLE MARKET CREDIT LLC,

as Portfolio Manager

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I

 

THE PORTFOLIO INVESTMENTS

 

SECTION 1.01.  

Purchases of Portfolio Investments

     24   SECTION 1.02.  

Procedures for Purchases and Related Advances

     24   SECTION 1.03.  

Conditions to Purchases, Substitution and Advances

     25   SECTION 1.04.  

Sales of Portfolio Investments

     26   SECTION 1.05.  

Certain Assumptions relating to Portfolio Investments

     28   SECTION 1.06.  

Valuation of Permitted Non-USD Currency Portfolio Investments

     28   SECTION 1.07.  

Additional Equity Contributions

     29   SECTION 1.08.  

Substitutions; Limitation on Sales and Substitutions

     29   ARTICLE II

 

THE ADVANCES

 

SECTION 2.01.  

Financing Commitments

     29   SECTION 2.02.  

[Reserved]

     29   SECTION 2.03.  

Advances; Use of Proceeds

     29   SECTION 2.04.  

Other Conditions to Advances

     31   ARTICLE III

 

ADDITIONAL TERMS APPLICABLE TO THE ADVANCES

 

SECTION 3.01.  

The Advances

     32   SECTION 3.02.  

[Reserved]

     36   SECTION 3.03.  

Taxes

     37   ARTICLE IV

 

COLLECTIONS AND PAYMENTS

 

SECTION 4.01.  

Interest Proceeds

     40   SECTION 4.02.  

Principal Proceeds

     40   SECTION 4.03.  

Principal and Interest Payments; Prepayments; Fees

     41   SECTION 4.04.  

MV Cure Account

     43   SECTION 4.05.  

Priority of Payments

     43   SECTION 4.06.  

Payments Generally

     44   SECTION 4.07.  

Termination or Reduction of Financing Commitments

     45   ARTICLE V

 

THE PORTFOLIO MANAGER

 

SECTION 5.01.  

Appointment and Duties of the Portfolio Manager

     45   SECTION 5.02.  

Portfolio Manager Representations as to Eligibility Criteria; Etc.

     46   SECTION 5.03.  

Indemnification

     46  



--------------------------------------------------------------------------------

- ii -

 

ARTICLE VI

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

SECTION 6.01.  

Representations and Warranties

     47   SECTION 6.02.  

Covenants of the Company and the Portfolio Manager

     50   SECTION 6.03.  

Amendments of Portfolio Investments, Etc.

     57   ARTICLE VII

 

EVENTS OF DEFAULT

 

ARTICLE VIII

 

ACCOUNTS; COLLATERAL SECURITY

 

SECTION 8.01.  

The Accounts; Agreement as to Control

     60   SECTION 8.02.  

Collateral Security; Pledge; Delivery

     62   ARTICLE IX

 

THE AGENTS

 

SECTION 9.01.  

Appointment of Administrative Agent and Collateral Agent

     65   SECTION 9.02.  

Additional Provisions Relating to the Collateral Agent and the Collateral
Administrator

     68   ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.01.  

Non-Petition; Limited Recourse

     70   SECTION 10.02.  

Notices

     71   SECTION 10.03.  

No Waiver

     71   SECTION 10.04.  

Expenses; Indemnity; Damage Waiver; Right of Setoff

     71   SECTION 10.05.  

Amendments

     72   SECTION 10.06.  

Successors; Assignments

     72   SECTION 10.07.  

Governing Law; Submission to Jurisdiction; Etc.

     74   SECTION 10.08.  

Interest Rate Limitation

     75   SECTION 10.09.  

PATRIOT Act

     75   SECTION 10.10.  

Counterparts

     75   SECTION 10.11.  

Headings

     75   SECTION 10.12.  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     75   SECTION 10.13.  

Judgment Currency

     76  

Schedules

 

Schedule 1   Transaction Schedule Schedule 2   Contents of Notice of Acquisition
Schedule 3   Eligibility Criteria Schedule 4   Concentration Limitations
Schedule 5   Initial Portfolio Investments Schedule 6   GICS Level 3 Industry
Classifications



--------------------------------------------------------------------------------

- iii -

 

Exhibits

 

Exhibit A   Form of Request for Advance Exhibit B   [Reserved] Exhibit C   Forms
of Tax Compliance Certificates



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT dated as of November 21, 2017 (this “Agreement”)
among Goldman Sachs Private Middle Market Credit SPV LLC, as borrower (the
“Company”); GOLDMAN SACHS PRIVATE MIDDLE MARKET CREDIT LLC (the “Portfolio
Manager”); the Lenders party hereto; STATE STREET BANK AND TRUST COMPANY, in its
capacity as collateral agent (in such capacity, the “Collateral Agent”); STATE
STREET BANK AND TRUST COMPANY, in its capacity as collateral administrator (in
such capacity, the “Collateral Administrator”); STATE STREET BANK AND TRUST
COMPANY, in its capacity as securities intermediary (in such capacity, the
“Securities Intermediary”) and as bank (in such capacity, the “Bank” and,
together with the Securities Intermediary in such respective capacities, the
“Intermediary”); and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).

The Portfolio Manager and the Company wish for the Company to acquire and
finance certain corporate loans and other corporate debt securities (the
“Portfolio Investments”), all on and subject to the terms and conditions set
forth herein.

Furthermore, the Company intends to enter into a Loan Sale and Contribution
Agreement (the “Sale Agreement”), dated on or about the date hereof, between the
Company and Goldman Sachs Private Middle Market Credit LLC (in such capacity,
the “Seller”), pursuant to which the Company shall from time to time acquire
Portfolio Investments from the Seller.

On and subject to the terms and conditions set forth herein, JPMorgan Chase
Bank, National Association (“JPMCB”) and its respective successors and permitted
assigns (together with JPMCB, the “Lenders”) have agreed to make advances to the
Company (“Advances”) hereunder to the extent specified on the transaction
schedule attached as Schedule 1 hereto (the “Transaction Schedule”).

Accordingly, the parties hereto agree as follows:

Certain Defined Terms; Currencies and Currency Equivalents

“Accounts” has the meaning set forth in Section 8.01(a).

“Additional Payment Date” has the meaning set forth in Section 4.05.

“Adjusted Applicable Margin” means the stated Applicable Margin for Advances set
forth on the Transaction Schedule plus 3.00% per annum.

“Administrative Agent” has the meaning set forth in the introductory section of
this Agreement.

“Advance Rate” or “AR” means 41%.

“Advances” has the meaning set forth in the introductory section of this
Agreement.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Company) at law or in equity, or before or by
any Governmental Authority, whether pending, active or, to the Knowledge of the
Company or the Portfolio Manager, threatened against or affecting the Company or
the Portfolio Manager or their respective property that would reasonably be
expected to result in a Material Adverse Effect.



--------------------------------------------------------------------------------

- 2 -

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such former Person
but, which shall not, with respect to the Company, include the obligors under
any Portfolio Investment. For the purposes of this definition, control of a
Person shall mean the power, direct or indirect, (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of any
such Person or (ii) to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

“Agent” has the meaning set forth in Section 9.01.

“Agent Business Day” means any day on which commercial banks settle payments in
each of New York City and the city in which the corporate trust office of the
Collateral Agent is located (which shall initially be Boston, Massachusetts).

“Agreement” has the meaning set forth in the introductory paragraph hereto.

“Amendment” has the meaning set forth in Section 6.03.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company from time to time concerning or relating
to bribery or corruption.

“Applicable Law” means, for any Person, all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction applicable to or with jurisdiction over such
Person (as the case may be).

“Available Capacity” means, as of any date of determination, the greater of
(x) zero and (y) the positive difference between the Borrowing Base and the
aggregate outstanding principal amount of the Advances.

“Available Liquidity” means, with respect to the Parent, the sum of, without
duplication, (i) the cash, Cash Equivalents and uncalled capital from investors
of the Parent and its consolidated Subsidiaries in an amount not exceeding the
positive difference between total assets and total liabilities of the Parent and
its consolidated Subsidiaries, in each case, as of the applicable reporting date
and as set forth in the form of report previously agreed between the Borrower
and the Administrative Agent and (ii) the Available Capacity.

“Base Rate” means, for any day (a) with respect to USD Advances, a rate per
annum equal to the greatest of (i) the Prime Rate in effect on such day and
(ii) the Federal Funds Effective Rate in effect on such day plus 0.50%; and
(b) with respect to Advances denominated in a currency other than USD, the
annual rate of interest announced from time to time by the Administrative Agent
(or an affiliate thereof) as being its reference rate then in effect for
determining interest rates on commercial loans made by it in Canada (in the case
of CAD Advances), in England (in the case of GBP Advances) or in the Euro Zone
(in the case of EUR Advances). Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the applicable reference
rate described in clause (b) above shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively. In the event that the Base Rate is below zero at any time
during the term of this Agreement, it shall be deemed to be zero until it
exceeds zero again.



--------------------------------------------------------------------------------

- 3 -

 

“Borrowing Base” means, on any date of determination, the product of the Net
Asset Value multiplied by 0.41.

“Borrowing Base Test” means a test that will be satisfied on any date of
determination if the following is true:

 

LOGO [g671980dsp00017.jpg]

Where:

Advance Rate = 41%.

“Business Day” means any day on which commercial banks are open in each of New
York City and the city in which the corporate trust office of the Collateral
Agent is located (which shall initially be Boston, Massachusetts); provided
that, (i) with respect to any LIBOR related provisions herein or the payment,
calculation or conversion of amounts denominated in GBP, “Business Day” shall be
deemed to exclude any day on which banks are required or authorized to be closed
in London, England, (ii) with respect to any provisions herein relating to the
calculation or conversion of amounts denominated in EUR, “Business Day” shall be
deemed to exclude any day on which banks are required or authorized to be closed
in London, England or which is not a TARGET2 Settlement Day and (iii) with
respect to any provisions herein relating to the calculation or conversion of
amounts denominated in CAD, “Business Day” shall be deemed to exclude any day on
which banks are required or authorized to be closed in Toronto, Canada.

“CAD” and “C$” mean Canadian dollars.

“Calculation Period” means the quarterly period from and including the date on
which the first Advance is made hereunder to but excluding the first Calculation
Period Start Date following the date of such Advance and each successive
quarterly period from and including a Calculation Period Start Date to but
excluding the immediately succeeding Calculation Period Start Date (or, in the
case of the last Calculation Period, if the last Calculation Period does not end
on the 1st calendar day of January, April, July or October, the period from and
including the related Calculation Period Start Date to but excluding the
Maturity Date).

“Calculation Period Start Date” means the 1st calendar day of January, April,
July and October of each year (or, if any such date is not a Business Day, the
immediately succeeding Business Day), commencing in January 2018.

“Cash Equivalents” means, any of the following, denominated in USD or a
Permitted Non-USD Currency: (i) marketable securities (a) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
Government or (b) issued by any agency of the United States the obligations of
which are backed by the full faith and credit of the United States (clauses
(a) and (b) hereinafter being referred to as “US Government Securities”), in
each case maturing within one year after such date; (ii) marketable direct
obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least “A-1” from S&P or at least “P-1” from
Moody’s; (iii) commercial paper maturing no more than three months from the date
of creation thereof and having, at the time of the acquisition thereof, a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s; (iv) certificates of
deposit, time deposits or bankers’ acceptances maturing



--------------------------------------------------------------------------------

- 4 -

 

within three months after such date and issued or accepted by any Lender or by
any commercial bank organized under the laws of the United States of America or
any state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), (b) at the time of the acquisition thereof, a rating of at least
“A-1” from S&P or at least “P-1” from Moody’s and (c) has Tier 1 Capital (as
defined in such regulations) of not less than $1,000,000 and (v) shares of any
money market mutual fund that (a) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (i) and (ii)
above and (b) at the time of the acquisition thereof, a rating of at least “A-1”
from S&P or at least “P-1” from Moody’s.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that all requests, rules, guidelines or
directives concerning liquidity and capital adequacy issued by any United States
regulatory authority (i) under or in connection with the implementation of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) in connection
with the implementation of the recommendations of the Bank for International
Settlements or the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) shall be deemed to have
occurred after the date of this Agreement for purposes of this definition,
regardless of the date adopted, issued, promulgated or implemented.

“Change of Control” means an event or series of events by which (A) the Parent
or its Affiliates, collectively, (i) shall cease to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) managers that at all times have a majority of the
votes of the board of managers (or similar governing body) of the Company or to
direct the management policies and decisions of the Company or (ii) shall cease,
directly or indirectly, to own and control legally and beneficially all of the
equity interests of the Company or (B) Goldman Sachs Asset Management, L.P. or
its Affiliates shall cease to be the investment advisor of the Parent.

“Charges” has the meaning set forth in Section 10.08.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning set forth in Section 8.02(a).

“Collateral Administration Agreement” means the collateral administration
agreement dated on or about the date hereof, among the Company, the
Administrative Agent, the Portfolio Manager and the Collateral Administrator.

“Collateral Administrator” has the meaning set forth in the introductory section
of this Agreement.

“Collateral Agent” has the meaning set forth in the introductory section of this
Agreement.

“Collateral Principal Amount” means on any date of determination (A) the
aggregate principal balance of the Portfolio, including the funded and unfunded
balance on any Delayed Funding Term Loan or Revolving Loan, as of such date plus
(B) the amounts on deposit in the Accounts (including cash and Cash Equivalents)
representing Principal Proceeds as of such date minus (C) the aggregate
principal balance of all Ineligible Investments as of such date.



--------------------------------------------------------------------------------

- 5 -

 

“Collection Account” means the account(s) designated as a “Collection Account”
on the Transaction Schedule.

“Commitment Increase Date” means any Agent Business Day on which the
Administrative Agent (in its sole discretion) approves in writing (which may be
by email) a Commitment Increase Request and on which the applicable Financing
Commitments in respect thereof are effective hereunder.

“Commitment Increase Option” means, on any date prior to the termination of the
Reinvestment Period on which the aggregate outstanding principal amount of the
Advances is at least equal to U.S.$400,000,000, the option of the Company to
request in writing (which may be by email) (each an “Commitment Increase
Request”) from the Administrative Agent and the Lenders an increase of the
Financing Commitments to up to U.S.$750,000,000; provided that the amount of
each Commitment Increase Request shall be not less than U.S.$50,000,000.

“Company” has the meaning set forth in the introductory section of this
Agreement.

“Concentration Limitation Excess” means, on any date of determination, without
duplication, all or the portion of the principal amount of any Portfolio
Investment that exceeds any Concentration Limitation as of such date; provided
that the Administrative Agent shall select in its sole discretion which
Portfolio Investment(s) constitute part of the Concentration Limitation Excess
unless the Portfolio Manager notifies the Administrative Agent in writing to
specify such Portfolio Investment(s).

“Concentration Limitations” has the meaning set forth in Schedule 4.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Credit Risk Party” has the meaning set forth in Article VII.

“Currency” means USD and any Permitted Non-USD Currency.

“Currency Shortfall” has the meaning set forth in Section 4.04(b).

“Custodial Account” means the account(s) designated as a “Custodial Account” on
the Transaction Schedule.

“Default” has the meaning set forth in Section 1.03.

“Defaulted Obligation” has the meaning set forth in Schedule 3.

“Defaulting Lender” means, subject to Section 3.01(j), any Lender that:

(a)        during the Reinvestment Period, has failed to (1) fund all or any
portion of its Advances within two (2) Business Days of the date such Loans were
required to be funded hereunder, unless such Lender notifies the Administrative
Agent and the Company in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (which
conditions precedent, together with the applicable default, if any, shall be
specifically identified in such writing) has not been satisfied or waived,
(2) pay to the Company or the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, unless in the case of (1) or (2) above, its failure to pay is
caused by an administrative or technical error, in



--------------------------------------------------------------------------------

- 6 -

 

which case such period shall be extended by one additional Business Day
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
clauses (1) or (2) above upon receipt of such amounts by the Administrative
Agent or the Company), or (3) within three (3) Business Days after written
request by the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (3) upon receipt of such written
confirmation by the Administrative Agent and the Company); or

(b)        the Administrative Agent has received notification during the
Reinvestment Period that such Lender (1) is insolvent, or is generally unable to
pay its debts as they become due, or admits in writing its inability to pay its
debts as they become due, or makes a general assignment for the benefit of its
creditors, (2) has notified the Company, the Administrative Agent or any other
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply or has failed to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits or is obligated to extend credit, (3) is the subject of a bankruptcy,
insolvency, reorganization, liquidation or similar proceeding, or a receiver,
trustee, conservator, intervenor or sequestrator or the like has been appointed
for such Lender, or such Lender has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment
or (4) has become subject to a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender under this clause (b) solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Delayed Funding Term Loan” means any Loan that (a) requires the holder thereof
to make one or more future advances to the obligor under the underlying
instruments relating thereto after satisfaction of customary conditions to
borrowing, (b) specifies a maximum amount that can be borrowed on one or more
borrowing dates, and (c) does not permit the re-borrowing of any amount
previously repaid by the obligor thereunder; but any such Loan will be a Delayed
Funding Term Loan only until all commitments by the holders thereof to make
advances to the obligor thereon expire or are terminated or reduced to zero.

“Deliver” (and its correlative forms) means the taking of the following steps by
the Company or the Portfolio Manager:

(1)        in the case of Portfolio Investments and Cash Equivalents and amounts
on deposit in the MV Cure Account, by (x) causing the Securities Intermediary to
indicate by book entry that a financial asset comprised thereof has been
credited to the applicable Account and (y) causing the Securities Intermediary
to agree that it will comply with entitlement orders originated by the
Collateral Agent with respect to each such security entitlement without further
consent by the Company;

(2)         in the case of each general intangible, by notifying the obligor
thereunder of the security interest of the Collateral Agent; provided the
Company shall not be required to notify the obligor unless an Event of Default
has occurred and is continuing;



--------------------------------------------------------------------------------

- 7 -

 

(3)        in the case of Portfolio Investments consisting of money or
instruments (the “Possessory Collateral”) that do not constitute a financial
asset forming the basis of a security entitlement delivered to the Collateral
Agent pursuant to clause (1) above, by causing (x) the Collateral Agent to
obtain possession of such Possessory Collateral in the State of New York or the
Commonwealth of Massachusetts, or (y) a Person other than the Company and a
securities intermediary (A)(I) to obtain possession of such Possessory
Collateral in the State of New York or the Commonwealth of Massachusetts, and
(II) to then authenticate a record acknowledging that it holds possession of
such Possessory Collateral for the benefit of the Collateral Agent or (B)(I) to
authenticate a record acknowledging that it will take possession of such
Possessory Collateral for the benefit of the Collateral Agent and (II) to then
acquire possession of such Possessory Collateral in the State of New York or the
Commonwealth of Massachusetts;

(4)        in the case of any account (and all amounts held therein, including
the MV Cure Account and amounts on deposit therein) which constitutes a “deposit
account” under Article 9 of the UCC, by causing the Intermediary to continuously
identify in its books and records the security interest of the Collateral Agent
in such account and, except as may be expressly provided herein to the contrary,
establishing dominion and control over such account in favor of the Collateral
Agent; and

(5)        in all cases, by filing or causing the filing of a financing
statement with respect to such Collateral with the Delaware Secretary of State.

Notwithstanding clauses (1) and (3) above, the Company or the Portfolio Manager
on its behalf shall ensure that all Portfolio Investments denominated in a
Permitted Non-USD Currency and all proceeds thereof shall be deposited in or
credited to a Permitted Non-USD Currency Account.

“Designated Independent Broker-Dealer” means J.P. Morgan Securities LLC;
provided that, so long as no Market Value Event shall have occurred and no Event
of Default shall have occurred and be continuing, the Portfolio Manager may,
upon at least five (5) Business Days’ written notice to the Administrative
Agent, the Collateral Administrator and the Collateral Agent, designate another
Independent Broker-Dealer as the Designated Independent Broker-Dealer.

“Dollar Equivalent” means, with respect to any Advance denominated in any
Permitted Non-USD Currency, the amount of USD that would be required to purchase
the amount of the Permitted Non-USD Currency of such Advance on the date two
(2) Business Days prior to the date of such Advance, based upon the FX Rate in
effect at such time.

“Effective Date” has the meaning set forth in Section 2.04.

“Eligible Assignee” means at the time of any relevant assignment pursuant to
Section 10.06 (b), (i) an Affiliate of the related assignor, (ii) a bank,
(iii) an insurance company or (iv) any Person (other than a natural person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person)), other than, in the case of this clause
(iv), (a) any Person primarily engaged in the business of private investment
management as a business development company, mezzanine fund, private debt fund,
hedge fund or private equity fund, which is in direct or indirect competition
with the Company, the Portfolio Manager or the sub-advisor of the Portfolio
Manager, or any Affiliate thereof that is an investment advisor, (b) any Person
controlled by, or controlling, or under common control with, or which is a
sponsor of, a Person referred to in clause (a) above, or (c) any Person for
which a Person referred to in clause (a) above serves as an investment advisor
with discretionary investment authority.

“Eligibility Criteria” has the meaning set forth in Section 1.03.



--------------------------------------------------------------------------------

- 8 -

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company or the Parent, as applicable, within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412, 430 or 431 of the
Code).

“ERISA Event” means that (1) any of the Company or the Parent has underlying
assets which constitute “plan assets” within the meaning of the Plan Asset Rules
or (2) any of the Company, the Parent or any ERISA Affiliate sponsors,
maintains, contributes to, is required to contribute to or has any material
liability with respect to any Plan.

“EUR”, “Euros” and “€” mean the lawful currency of each state so described in
any EMU Legislation introduced in accordance with the EMU Legislation.

“Event of Default” has the meaning set forth in Article VII.

“Excess Interest Proceeds” means, at any time of determination, the excess of
(1) amounts then on deposit in the Accounts representing Interest Proceeds over
(2) the sum of the projected amount required to be paid pursuant to Sections
4.05(a) through (c) on the next Interest Payment Date, the next Additional
Payment Date or the Maturity Date, as applicable, as determined by the Company
in good faith and in a commercially reasonable manner and verified by the
Administrative Agent; provided that amounts to be paid pursuant to clause
4.05(c) shall be projected to be no less than: (i) during a Calculation period
during the Ramp-Up Period, $2,600,000, (ii) during a Calculation Period after
the Ramp-Up Period and during the Reinvestment Period, $3,4000,000 and
(iii) during a Calculation Period after the Reinvestment Period, $1,500,0000.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Secured Party or required to be withheld or deducted from a payment to a
Secured Party, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Secured Party being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Financing
Commitment or Advance pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Financing Commitment or Advance or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 3.03, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Secured Party’s failure to comply with
Section 3.03(f) and (d) any Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and intergovernmental
agreements thereunder, similar or related non-U.S. law that are analogous to
Sections 1471 to 1474 of the Code, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any



--------------------------------------------------------------------------------

- 9 -

 

intergovernmental agreement entered into in connection with the implementation
of such sections of the Code and any U.S. or non-U.S. fiscal or regulatory law,
legislation, rules, guidance, notes or practices adopted in connection with the
implementation of the foregoing.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time), as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it,
provided that if the Federal Funds Effective Rate as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“Financing Commitment” means, with respect to each Lender, the commitment of
such Lender to provide Advances to the Company hereunder in an amount up to but
not exceeding the amount set forth opposite such Lender’s name on the
Transaction Schedule or in the assignment and assumption pursuant to which such
Lender became a Lender under this Agreement, as such amounts may be reduced or
increased from time to time pursuant to (i) the Commitment Increase Option or
(ii) assignments made in accordance with the provisions of Section 10.06 of this
Agreement.

“First Amendment Effective Date” means August 17, 2018.

“Foreign Lender” means a Lender that is not a U.S. Person.

“FX Rate” means, as of any date of determination, the applicable currency-USD
rate, as determined by the Administrative Agent in a commercially reasonable
manner.

“GAAP” means generally accepted accounting principles in the effect from time to
time in the United States, as applied from time to time by the Company.

“GBP” and “£” mean British Pounds.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Indebtedness” as applied to any Person, means, without duplication, as
determined in accordance with GAAP, (i) all indebtedness of such Person for
borrowed money; (ii) all obligations of such Person evidenced by bonds,
debentures, notes, deferrable securities or other similar instruments; (iii) all
obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable and accrued expenses arising in the
ordinary course of business; (iv) that portion of obligations with respect to
capital leases that is properly classified as a liability of such Person on a
balance sheet; (v) all non-contingent obligations of such Person to reimburse or
prepay any bank or other Person in respect of amounts paid under a letter of
credit, banker’s acceptance or similar instrument; (vi) all debt of others
secured by a Lien on any asset of such Person, whether or not such debt is
assumed by such Person; and (vii) all debt, lease obligations or similar
obligations to repay money of others guaranteed by such Person or for which such
Person acts as surety and other contingent obligations to



--------------------------------------------------------------------------------

- 10 -

 

purchase, to provide funds for payment, to supply funds to invest in any Person
or otherwise to assure a creditor against loss. Notwithstanding the foregoing,
“Indebtedness” shall not include a commitment arising in the ordinary course of
business to purchase a future Portfolio Investment in accordance with the terms
of this Agreement.

“Indemnified Person” has the meaning specified in Section 5.03.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 10.04(b).

“Independent Broker-Dealer” means any of the following (as such list may be
revised from time to time by mutual agreement of the Company and the
Administrative Agent): Bank of America/Merrill Lynch, Barclays Bank, BMO Capital
Markets, BNP Paribas, Citibank, Credit Suisse, Deutsche Bank, Goldman Sachs,
HSBC, Morgan Stanley, Natixis, RBC Capital Markets, Royal Bank of Scotland,
Societe Generale, UBS, Wells Fargo and any Affiliate of any of the foregoing,
but in no event including the Company or any Affiliate of the Company.

“Ineligible Investment” means any Portfolio Investment that fails, at any time,
to satisfy the Eligibility Criteria (as adjusted for the following proviso);
provided that with respect to any Portfolio Investment for which the
Administrative Agent has waived one or more of the criteria set forth on
Schedule 3, the Eligibility Criteria in respect of such Portfolio Investment
shall be deemed not to include such waived criteria at any time after such
waiver and such Portfolio Investment shall not be considered an “Ineligible
Investment” by reason of its failure to meet such waived criteria; provided
further that any Portfolio Investment (other than an Initial Portfolio
Investment) which has not been approved by the Administrative Agent pursuant to
Section 1.02 on or prior to its Trade Date will be deemed to be an Ineligible
Investment until such later date (if any) on which such Portfolio Investment is
so approved.

“Initial Portfolio Investments” means the Portfolio Investments listed in
Schedule 5.

“Interest Payment Date” has the meaning set forth in Section 4.03(b).

“Interest Proceeds” means all payments of interest received in respect of the
Portfolio Investments and Cash Equivalents acquired with the proceeds of
Portfolio Investments (in each case other than accrued interest purchased using
Principal Proceeds, but including proceeds received from the sale of interest
accrued after the date on which the Company acquired the related Portfolio
Investment), all other payments on the Cash Equivalents acquired with the
proceeds of Portfolio Investments (for the avoidance of doubt, such other
payments shall not include principal payments (including, without limitation,
prepayments, repayments or sale proceeds) with respect to Cash Equivalents
acquired with Principal Proceeds) and all payments of fees, dividends and other
similar amounts received in respect of the Portfolio Investments or deposited
into any of the Accounts (including closing fees, commitment fees, facility
fees, late payment fees, amendment fees, waiver fees, prepayment fees and
premiums, ticking fees, delayed compensation, customary syndication or other
up-front fees and customary administrative agency or similar fees); provided,
however, that for the avoidance of doubt, Interest Proceeds shall not include
amounts or Cash Equivalents in the MV Cure Account or Unfunded Exposure Account
or any proceeds therefrom.



--------------------------------------------------------------------------------

- 11 -

 

“Investment” means (a) the purchase of any debt or equity security of any other
Person, (b) the making of any Loan or advance to any other Person, or
(c) becoming obligated with respect to a contingent obligation in respect of
obligations of any other Person.

“IRS” means the United States Internal Revenue Service.

“JPMCB” has the meaning set forth in the introductory section of this Agreement.

“Knowledge” (and “Know” and all its derivative forms) means, for the Company,
the knowledge of any officer of the Company, and for the Portfolio Manager, the
knowledge of any individual employed by the Portfolio Manager that is
knowledgeable about the business affairs of the Company.

“Lender Participant” has the meaning set forth in Section 10.06(c).

“Lenders” has the meaning set forth in the introductory section of this
Agreement.

“Liabilities” has the meaning set forth in Section 5.03.

“LIBO Rate” means, for each Calculation Period relating to an Advance
denominated in any Currency, the rate appearing on the Reuters Screen at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Calculation Period, as the rate for deposits denominated in
such Currency with a maturity of three months. If such rate is not available at
such time for any reason, then the LIBO Rate for such Calculation Period shall
be equal to the rate that results from interpolating on a linear basis between
(a) the rate appearing on the Reuters Screen for the longest period available
that is shorter than three months and (b) the rate appearing on the Reuters
Screen that is the shortest period available that is longer than three months.
The LIBO Rate shall be determined by the Administrative Agent (and notified in
writing to the Collateral Administrator and the Portfolio Manager), and such
determination shall be conclusive absent manifest error. Notwithstanding
anything in the foregoing to the contrary, if the LIBO Rate as calculated for
any purpose under this Agreement is below zero, the LIBO Rate will be deemed to
be zero for such purpose until such time as it exceeds zero again.

“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics’ liens and any liens
that attach by operation of law.

“Loan” means any obligation for the payment or repayment of borrowed money that
is documented by a term and/or revolving loan agreement or other similar credit
agreement.

“Loan Documents” means this Agreement, the Collateral Administration Agreement,
the Sale Agreement and such other agreements, and any amendments or supplements
thereto or modifications thereof, in each case, executed or delivered pursuant
to the terms of this Agreement or any of the other Loan Documents.

“Margin Stock” has the meaning provided such term in Regulation U of the Board
of Governors of the Federal Reserve Board.

“Market Value” means, on any date of determination, (i) with respect to any
Senior Secured Loan, Second Lien Loan or corporate debt security, the average
indicative bid-side price determined by Markit Group Limited, LoanX, Inc. or as
reported on TRACE or similar comparable service (as mutually agreed to in
writing by the Portfolio Manager and the Administrative Agent, such



--------------------------------------------------------------------------------

- 12 -

 

agreement not to be unreasonably withheld, conditioned or delayed), for prints
of U.S.$1,000,000 or more (or, if the Administrative Agent determines in its
sole discretion that such bid price is not available or is not indicative of the
actual current market value, the market value of such Senior Secured Loan,
Second Lien Loan or corporate debt security, as determined by the Administrative
Agent in good faith and in a commercially reasonable manner) and (ii) with
respect to any other Portfolio Investment, the market value of such Portfolio
Investment as determined by the Administrative Agent in good faith and in a
commercially reasonable manner, in each case, expressed as a percentage of par.

So long as no Market Value Event has occurred or Event of Default has occurred
and is continuing, the Portfolio Manager shall have the right to initiate a
dispute of the Market Value of certain Portfolio Investments as set forth below.

If the Portfolio Manager disputes the determination of Market Value with respect
to any Portfolio Investment whose Market Value is not determined by the
Administrative Agent using Markit Group Limited, LoanX, Inc. or TRACE or similar
comparable service (as mutually agreed to in writing by the Portfolio Manager
and the Administrative Agent, such agreement not to be unreasonably withheld,
conditioned or delayed), the Portfolio Manager may, with respect to up to three
such Portfolio Investments in each calendar quarter, engage a Nationally
Recognized Valuation Provider, at the expense of the Company, to provide a
valuation of the applicable Portfolio Investments and submit evidence of such
valuation to the Administrative Agent. With respect to any Portfolio Investment
whose Market Value is determined by the Administrative Agent using Markit Group
Limited, LoanX, Inc. or TRACE or similar comparable service (as mutually agreed
to in writing by the Portfolio Manager and the Administrative Agent, such
agreement not to be unreasonably withheld, conditioned or delayed), the
Portfolio Manager may, at the expense of the Company, obtain a written
executable bid from an Independent Broker-Dealer for the full principal amount
of such Portfolio Investment and submit evidence of such bid to the
Administrative Agent.

The market value of any Portfolio Investment determined in accordance with the
immediately preceding paragraph will be the Market Value for the applicable
Portfolio Investment from and after (but not earlier than) 12:00 p.m. New York
City time on the Business Day following receipt of notice of such valuation by
the Administrative Agent until the Administrative Agent has made a good faith
and commercially reasonable determination that the Market Value of such
Portfolio Investment has changed, in which case the Administrative Agent may
determine another Market Value (in accordance with the definition of Market
Value).

Notwithstanding anything to the contrary herein, (A) the Market Value for any
Portfolio Investment shall not be greater than the par amount thereof, (B) the
Market Value of any Ineligible Investment shall be deemed to be zero and (C) the
Administrative Agent shall be entitled to disregard as invalid any bid submitted
by the Portfolio Manager from any Independent Broker-Dealer if, in the
Administrative Agent’s good faith judgment: (i) such Independent Broker-Dealer
is ineligible to accept assignment or transfer of the relevant Portfolio
Investment or portion thereof, as applicable, substantially in accordance with
the then-current market practice in the principal market for such Portfolio
Investment, as reasonably determined by the Administrative Agent; or (ii) such
firm bid or such firm offer is not bona fide by reason of the insolvency of such
Independent Broker-Dealer.

The Administrative Agent shall notify the Company, the Portfolio Manager and the
Collateral Administrator in writing of the then-current Market Value of each
Portfolio Investment in the Portfolio no later than the later of the 3rd
Business Day of each calendar month or upon the reasonable request of the
Portfolio Manager (but no more frequently than three (3) requests per calendar
month). Any notification from the Administrative Agent to the Company that the
events set forth in clause (A)(i) of the definition of the term Market Value
Event have occurred and are continuing shall be accompanied by a written
statement showing the then-current Market Value of each Portfolio Investment.



--------------------------------------------------------------------------------

- 13 -

 

“Market Value Cure” means, on any date of determination, (i) with the consent of
the Administrative Agent, the contribution by the Parent of additional Portfolio
Investments and the pledge and Delivery thereof by the Company to the Collateral
Agent pursuant to the terms hereof, (ii) the contribution by the Parent of cash
to the Company and the pledge and Delivery thereof by the Company to the
Collateral Agent pursuant to the terms hereof (which amounts shall be deposited
in the MV Cure Account), (iii) the sale by the Company of one or more Portfolio
Investments in accordance with the requirements of this Agreement, (iv) the
prepayment by the Company of an aggregate principal amount of Advances (together
with accrued and unpaid interest thereon and any prepayment premium payable
pursuant to Section 4.03(c)(ii)(B)) or (v) any combination of the foregoing
clauses (i), (ii), (iii) and (iv), in each case during the Market Value Cure
Period, at the option of the Portfolio Manager, and in an amount such that the
Net Asset Value exceeds the product of (a) the Market Value Cure Level specified
on the Transaction Schedule and (b) the Net Advances; provided that, any
Portfolio Investment contributed to the Company in connection with the foregoing
must meet all of the applicable Eligibility Criteria (unless otherwise consented
to by the Administrative Agent). For the purposes of any request for consent of
the Administrative Agent pursuant to clause (i) in the immediately preceding
sentence, if the Company notifies the Administrative Agent on the day on which
the events set forth in clause (A)(i) of the definition of the term Market Value
Event has occurred and is continuing of its intention to contribute a Portfolio
Investment to the Company to cure such event and requests the related consent
thereto, the Administrative Agent shall respond to such request no later than
one (1) Business Day after such notice is received and if the Administrative
Agent fails to respond within one (1) Business Day, then the Market Value Cure
Period shall automatically be extended until two (2) Business Days after the
date on which the Administrative Agent responds to the Company. In connection
with any Market Value Cure, a Portfolio Investment shall be deemed to have been
contributed to the Company if there has been a valid, binding and enforceable
contract for the assignment of such Portfolio Investment to the Company and, in
the reasonable judgment of the Portfolio Manager, such assignment will settle,
in the case of a Loan, within fifteen (15) Business Days from the date of the
event described in clause (A)(i) of the definition of Market Value Event and, in
the case of any other Portfolio Investment, within three (3) Business Days
thereof. The Portfolio Manager shall use its commercially reasonable efforts to
effect any such assignment within such time period.

“Market Value Cure Failure” means the failure by the Company to effect a Market
Value Cure as set forth in the definition of such term.

“Market Value Cure Period” means the period commencing on the Business Day on
which the Portfolio Manager receives notice from the Administrative Agent (which
if received after 2:00 p.m., New York City time, on any Business Day, shall be
deemed to have been received on the next succeeding Business Day) of the
occurrence of the events set forth in clause (A)(i) of the definition of the
term Market Value Event and ending at (x) the close of business in New York two
(2) Business Days thereafter or (y) such later date and time as may be agreed to
by the Administrative Agent in its sole discretion; provided that the Market
Value Cure Period may be extended if (i) the Company has delivered a MV Cure
Extension Request reasonably satisfactory to the Administrative Agent to extend
the Market Value Cure Period by the MV Cure Extension Period, (ii) on each day
in such MV Cure Extension Period, the Company has delivered a MV Cure Plan
Status Confirmation; provided further that, if on any date during the MV Cure
Extension Period, the MV Cure Plan Status Confirmation is not reasonably
satisfactory to the Administrative Agent, a Market Value Cure Failure will be
deemed to have occurred on such date or (iii) the Administrative Agent has
failed to respond to a request for consent to contribute a Portfolio Investment
as set forth in the definition of “Market Value Cure”.



--------------------------------------------------------------------------------

- 14 -

 

“Market Value Event” means (A) the occurrence of both of the following events
(i) the Administrative Agent shall have determined and notified the Portfolio
Manager in writing as of any date that the Net Asset Value does not equal or
exceed the product of (a) the Market Value Trigger specified on the Transaction
Schedule and (b) the Net Advances and (ii) written notice by the Administrative
Agent to the Portfolio Manager and the Company of a Market Value Cure Failure or
(B) if in connection with any Market Value Cure, a Portfolio Investment sold,
contributed or deemed to have been contributed to the Company shall fail to
settle within (i) in the case of a Loan, fifteen (15) Business Days from the
date of the event described in clause (A)(i) above and (ii) in the case of any
other Portfolio Investment, three (3) Business Days from the related Trade Date
thereof.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company, the
Seller or the Portfolio Manager, (b) the ability of the Company, the Seller or
the Portfolio Manager to perform its obligations under this Agreement or any of
the other Loan Documents or (c) the material rights of or material benefits
available to the Agents or the Lenders under this Agreement or any of the other
Loan Documents.

“Material Amendment” means any amendment, modification or supplement to this
Agreement that (i) increases the Financing Commitment of any Lender,
(ii) reduces the principal amount of any Advance or reduces the rate of interest
thereon (provided that the waiver of a Default is not a reduction of interest),
or reduces any fees payable to a Lender hereunder, (iii) postpones the scheduled
date of payment of the principal amount of any Advance, or any interest thereon,
or any other amounts payable hereunder, or reduces the amount of, waives or
excuses any such payment (other than a mandatory prepayment), or postpones the
scheduled date of expiration of any Financing Commitment, (iv) changes any
provision in a manner that would alter the pro rata sharing of payments required
hereby or (v) changes any of the provisions of this definition or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder.

“Maturity Date” means the date that is the earliest of (1) the Scheduled
Termination Date set forth on the Transaction Schedule, (2) the date on which
the Secured Obligations become due and payable upon the occurrence of an Event
of Default under Article VII and the acceleration of the Secured Obligations,
(3) the date on which the principal amount of the Advances is irrevocably
reduced to zero as a result of one or more prepayments and the Financing
Commitments are irrevocably terminated and (4) the date after a Market Value
Event on which all Portfolio Investments have been sold and the proceeds
therefrom have been received by the Company; provided that, the Scheduled
Termination Date may be extended up to 6 months with the consent of both the
Company and the Administrative Agent in its sole discretion (such period, a
“Maturity Date Extension Period”).

“Maximum Rate” has the meaning set forth in Section 10.08.

“Maximum Prepayment Amount” means the sum of $100,000,000 plus 25% of the
principal amount of each Commitment Increase Option.



--------------------------------------------------------------------------------

- 15 -

 

“Minimum Funding Amount” means, on any date of determination, the amount set
forth in the table below:

 

Period Start Date

  

Period End Date

  

Minimum Funding Amount (U.S.$)

 

The date that is six months following

the Effective Date

 

   December 20, 2018   

60% of the Financing Commitment

 

December 21, 2018    March 20, 2019   

65% of the Financing Commitment

 

March 21, 2019   

Day prior to the last day of the Ramp-Up Period

 

   75% of the Financing Commitment The last day of the Ramp-Up Period   

The last day of the Reinvestment Period

 

   85% of the Financing Commitment

“MV Cure Account” means the account(s) designated as an “MV Cure Account” on the
Transaction Schedule.

“MV Cure Extension Request” means a written request from the Company
satisfactory to the Administrative Agent in its discretion requesting to extend
the Market Value Cure Period by an additional 8 Business Days (such period the
“MV Cure Extension Period”) and proposing a MV Cure Plan.

“MV Cure Plan” means a proposal by a senior officer of the Company of steps to
effect a Market Value Cure, which plan may include: prospective sales of
Portfolio Investments, timing of sales of Portfolio Investments, prospective
purchasers of Portfolio Investments, indicative pricing for Portfolio
Investments, and timing of Portfolio Investment proceeds expected to be received
during the MV Cure Extension Period.

“MV Cure Plan Status Confirmation” means, for each Business Day during the MV
Cure Extension Period, a status update provided by a senior officer of the
Company regarding the progress of the stated MV Cure Plan activities and any
further information reasonably requested by the Administrative Agent in
connection with achieving a Market Value Cure.

“Nationally Recognized Valuation Provider” means (i) Houlihan Lokey Howard &
Zukin Capital, Inc., (ii) Duff & Phelps LLC, (iii) Murray, Devine and Company,
(iv) Lincoln International LLC (formerly known as Lincoln Partners LLC) and
(v) Valuation Research Corporation, provided that any independent entity
providing professional asset valuation services may be added to this definition
by the Company, which designation shall be accompanied by a copy of a resolution
of the Board of Directors of the Parent that such entity has been approved by
the Parent for purposes of assisting the Board of Directors of the Parent in
making valuations of portfolio assets to determine the Parent’s compliance with
the applicable provisions of the Investment Company Act of 1940, as amended
(with the consent of the Administrative Agent) or added to this definition by
the Administrative Agent from time to time by notice thereof to the Company and
the Portfolio Manager and consented to by the Parent (such consent not to be
unreasonably withheld); provided, further, that the Administrative Agent may
remove any provider from this definition by written notice to the Company and
the Portfolio Manager so long as, after giving effect to such removal, there are
at least three providers designated pursuant to this definition.

“Net Advances” means the principal amount of the outstanding Advances (inclusive
of Advances that have been requested for any outstanding Purchase Commitments
which have traded but not settled) minus the amounts then on deposit in the
Accounts (including, for the avoidance of doubt, cash and Cash Equivalents and
amounts in the MV Cure Account) representing Principal Proceeds.



--------------------------------------------------------------------------------

- 16 -

 

“Net Asset Value” means, on any date of determination of the sum of (A) the sum,
with respect to each Portfolio Investment (both owned by the Company and in
respect of which there is an outstanding Purchase Commitment that has not
settled), other than the unfunded commitment amount of a Delayed Funding Term
Loan or a Revolving Loan, the product of (x) the Market Value of each such
Portfolio Investment multiplied by (y) the funded principal amount of each such
Portfolio Investment plus (B) the amounts then on deposit in the Unfunded
Exposure Account (including cash and Cash Equivalents); provided that, for the
avoidance of doubt, (1) the Concentration Limitation Excess, (2) any Portfolio
Investment which has traded but not settled (x) in the case of a Loan, within
fifteen (15) Business Days (or such longer period of time agreed to by the
Administrative Agent in its sole discretion) from the related Trade Date thereof
and (y) in the case of any other Portfolio Investment, within three (3) Business
Days (or such longer period of time agreed to by the Administrative Agent in its
sole discretion) from the related Trade Date thereof and (3) any Ineligible
Investments will be excluded from the calculation of the Net Asset Value and
assigned a value of zero for such purposes.

“Net Purchased Loan Balance” means, as of any date of determination, an amount
equal to (a) the aggregate principal balance of all Portfolio Investments
acquired by the Company prior to such date minus (b) the aggregate principal
balance of all Portfolio Investments repurchased by the Parent or an Affiliate
thereof prior to such date.

“Non-Call Period” means the period beginning on, and including, the Effective
Date and ending on, but excluding, May 21, 2019.

“Notice of Acquisition” has the meaning set forth in Section 1.02(a).

“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax (other than connections arising from such Secured
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Advance or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.01(f)(vi)).

“Parent” means Goldman Sachs Private Middle Market Credit LLC.

“Participant Register” has the meaning specified in Section 10.06(d).

“PATRIOT Act” has the meaning set forth in Section 2.04(f).

“Permitted Distribution” means,

(A)        on any Business Day, distributions of Interest Proceeds (at the
discretion of the Company) to the Parent (or other permitted equity holders of
the Company); provided that amounts may be distributed pursuant to this
definition only to the extent of available Excess Interest Proceeds and only so
long as (i) no Event of Default has occurred and is continuing (or would occur
after giving effect to such Permitted Distribution), (ii) no Market Value Event
shall have occurred (or would occur after giving effect to such Permitted
Distribution), (iii) such distribution is not during a MV Cure Extension Period,



--------------------------------------------------------------------------------

- 17 -

 

(iv) the Borrowing Base Test is satisfied (and will be satisfied after giving
effect to such Permitted Distribution), (v) the Company gives at least one
(1) Business Day’s prior written notice thereof to the Administrative Agent, the
Collateral Agent and the Collateral Administrator and (vi) the Company and the
Administrative Agent confirm in writing (which may be by email) to the
Collateral Agent and the Collateral Administrator that the conditions to a
Permitted Distribution set forth herein are satisfied;

(B)        on any Business Day, distributions of Principal Proceeds to the
Parent (or other permitted equity holders of the Company); provided that amounts
may be distributed pursuant to this definition only to the extent of available
Principal Proceeds and only so long as (i) no Event of Default has occurred and
is continuing (or would occur after giving effect to such Permitted
Distribution), (ii) no Market Value Event shall have occurred (or would occur
after giving effect to such Permitted Distribution), (iii) such distribution is
not during a MV Cure Extension Period, (iv) the Borrowing Base Test is satisfied
(and will be satisfied after giving effect to such Permitted Distribution), (v)
the Company gives at least one (1) Business Day’s prior written notice thereof
to the Administrative Agent, the Collateral Agent and the Collateral
Administrator, (vi) if during the Reinvestment Period, either (x) no Portfolio
Investment Refinancing Event has occurred or (y) if a Portfolio Investment
Refinancing Event has occurred, the Permitted Principal Proceeds Distribution
Criteria are satisfied, (vii) if after the Reinvestment Period, both (x) the
Permitted Principal Proceeds Distribution Criteria are satisfied and (y) such
date is no more than 6 months after the end of the Reinvestment Period,
(viii) such distribution is not during a Maturity Date Extension Period and
(ix) the Company and the Administrative Agent confirm in writing (which may be
by email) to the Collateral Agent and the Collateral Administrator that the
conditions to a Permitted Distribution set forth herein are satisfied.

Notwithstanding the above clauses (A) and (B), the Company may make Permitted
RIC Distributions in accordance with this Agreement at any time.

“Permitted Lien” means any of the following: (a) Liens for Taxes if such Taxes
shall not at the time be due and payable or if a Person shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of such Person, (b) Liens imposed by law, such as materialmen’s,
warehousemen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens, arising by operation of law in the ordinary course of business
for sums that are not overdue or are being contested in good faith, (c) with
respect to any collateral underlying a Portfolio Investment, the Lien in favor
of the Company and Liens permitted under the related underlying instruments,
(d) as to agented Portfolio Investments, Liens in favor of the agent under the
applicable transaction documents, (e) Liens granted pursuant to or by the Loan
Documents, (f) Liens arising out of judgments or awards so long as such
judgments or awards do not constitute an Event of Default under clause (h) of
Article VII, (g) Liens securing the performance of, or payment in respect of,
bids, insurance premiums, deductibles or co-insured amounts, tenders, government
or utility contracts (other than for the repayment of borrowed money), surety,
stay, customs and appeal bonds and other obligations of a similar nature
incurred in the ordinary course of business, (h) customary rights of setoff,
banker’s lien, security interest or other like right upon assets held by a
custodian in favor of such custodian in the ordinary course of business securing
payment of fees, indemnities and other similar obligations and (i) Liens of
clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (x) attach only to the securities
(or proceeds) being purchased or sold and (y) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing.

“Permitted Non-USD Currency” means CAD, GBP and Euros.



--------------------------------------------------------------------------------

- 18 -

 

“Permitted Non-USD Currency Accounts” means any account established by the
Intermediary in its own name at its designated custodian in an applicable
jurisdiction to hold cash or Portfolio Investments denominated in a Permitted
Non-USD Currency for its clients on an unsegregated basis.

“Permitted Non-USD Currency Equivalent” means, with respect to any amount in
USD, the amount of any Permitted Non-USD Currency that could be purchased with
such amount of USD using the reciprocal of the foreign exchange rate(s)
specified in the definition of the term “Dollar Equivalent”, as determined by
the Administrative Agent.

“Permitted Principal Proceeds Distribution Concentration Limitation Excess”
means on any date of determination, without duplication, of the product of the
Market Value and all or the portion of the principal amount of any Portfolio
Investment that exceeds any Permitted Principal Proceeds Concentration
Limitation as of such date; provided that the Administrative Agent shall select
in its sole discretion which Portfolio Investment(s) constitute part of the
Permitted Principal Proceeds Distribution Concentration Limitation Excess unless
the Portfolio Manager notifies the Administrative Agent in writing to specify
such Portfolio Investment(s) on or prior to such date of determination.

“Permitted Principal Proceeds Distribution Criteria” means that (i) Portfolio
Investments issued by a single obligor and its Affiliates may not exceed an
aggregate principal balance equal to 4.0% of the Net Asset Value; provided that
Portfolio Investments issued by three (3) obligors and their respective
Affiliates may each constitute up to an aggregate principal balance equal to
6.5% of the Net Asset Value (such limitations, the “Permitted Principal Proceeds
Concentration Limitations”) and (ii) the Borrowing Base Test, calculated for the
purposes of this definition with a Net Asset Value excluding any Permitted
Principal Proceeds Distribution Concentration Limitation Excess, is satisfied
(and will be satisfied after giving effect to such Permitted Distribution).

“Permitted RIC Distributions” means distributions to the Parent (from the
Accounts or otherwise) to the extent required to allow the Parent to make
sufficient distributions to qualify as a regulated investment company, and to
otherwise eliminate federal or state income or excise taxes payable by the
Parent in or with respect to any taxable year of the Parent (or any calendar
year, as relevant); provided that (A) the amount of any such payments made in or
with respect to any such taxable year (or calendar year, as relevant) of the
Parent shall not exceed 115% of the amounts that the Company would have been
required to distribute to the Parent to: (i) allow the Company to satisfy the
minimum distribution requirements that would be imposed by Section 852(a) of the
Code (or any successor thereto) to maintain its eligibility to be taxed as a
regulated investment company for any such taxable year, (ii) reduce to zero for
any such taxable year the Company’s liability for federal income taxes imposed
on (x) its investment company taxable income pursuant to Section 852(b)(1) of
the Code (or any successor thereto), or (y) its net capital gain pursuant to
Section 852(b)(3) of the Code (or any successor thereto), and (iii) reduce to
zero the Company’s liability for federal excise taxes for any such calendar year
imposed pursuant to Section 4982 of the Code (or any successor thereto), in the
case of each of (i), (ii) or (iii), calculated assuming that the Company had
qualified to be taxed as a regulated investment company under the Code and
(B) amounts may be distributed pursuant to this definition only from Excess
Interest Proceeds and so long as (i) the Borrowing Base Test is satisfied,
(ii) the Company gives at least one (1) Business Day’s prior written notice
thereof to the Administrative Agent, the Collateral Agent and the Collateral
Administrator, (iii) if any such Permitted RIC Distributions are made after the
occurrence and during the continuance of an Event of Default, the amount of
Permitted RIC Distributions made in any 90 calendar day period shall not exceed
U.S.$1,500,000 (or such higher amount as agreed by the Administrative Agent in
its reasonable discretion) and (iv) the Company and the Administrative Agent
have confirmed in writing (which may be by email) to the Collateral Agent and
the Collateral Administrator that the conditions to a Permitted RIC Distribution
set forth herein are satisfied.



--------------------------------------------------------------------------------

- 19 -

 

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) subject to Section 412 of the Code or Title IV of ERISA
established by the Company, the Parent or any ERISA Affiliate.

“Plan Asset Rules” means the regulations issued by the United States Department
of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the
United States Code of Federal Regulations, as modified by Section 3(42) of
ERISA.

“Portfolio” means all Portfolio Investments purchased hereunder and not
otherwise sold or liquidated.

“Portfolio Investment Refinancing Event” means, during any three-month period,
Portfolio Investments (excluding any Portfolio Investments distributed to the
Seller) comprising more than 15% of the Collateral Principal Amount, as at the
beginning of such period, are either (x) permanently refinanced (in whole or in
part) in connection with the incurrence of indebtedness from a third party
lender prior to their respective maturity dates or (y) assigned for at least par
to a third party lender at the direction of the underlying obligor thereon;
provided that the Portfolio Manager shall notify the Administrative Agent
(i) within two (2) Business Days of the occurrence thereof if any event
described in clause (x) or (y) of this definition occurs with respect to a
Portfolio Investment and (ii) promptly following the end of each month during
such three-month period, the aggregate amount of such affected Portfolio
Investments; provided further that the failure to provide such notice set forth
in the immediately preceding proviso shall not constitute a Default or Event of
Default and any such notice provided after the time periods set forth above
shall satisfy such notice requirement from the date provided.

“Portfolio Investments” has the meaning set forth in the introductory section of
this Agreement.

“Portfolio Manager” has the meaning set forth in the introductory section of
this Agreement.

“Possessory Collateral” has the meaning set forth in the definition of
“Deliver”.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Principal Proceeds” means all amounts received with respect to the Portfolio
Investments or any other Collateral, and all amounts otherwise on deposit in the
Accounts (including cash contributed by the Company for a Market Value Cure or
otherwise and, for the avoidance of doubt, proceeds of the Advances), in each
case other than Interest Proceeds or amounts on deposit in the Unfunded Exposure
Account.

“Priority of Payments” has the meaning set forth in Section 4.05.

“Proceeding” has the meaning set forth in Section 10.07(b).



--------------------------------------------------------------------------------

- 20 -

 

“Purchase” means each acquisition of a Portfolio Investment hereunder,
including, for the avoidance of doubt, by way of a contribution by the Parent to
the Company pursuant to the Sale Agreement.

“Purchase Commitment” has the meaning set forth in Section 1.02(a).

“Ramp-Up Period” means the period from and including the Effective Date to, but
excluding, May 21, 2019.

“Register” has the meaning set forth in Section 3.01(c).

“Reinvestment Period” means the period beginning on, and including, the
Effective Date and ending on, but excluding, the earliest of (i) November 21,
2020; (ii) the date on which a Market Value Event occurs and (iii) the date on
which an Event of Default occurs.

“Related Parties” has the meaning set forth in Section 9.01.

“Required Lenders” means Lenders with respect to 66 2/3% or more of the sum of
(i) the aggregate principal amount of the outstanding Advances plus (ii) the
aggregate undrawn amount of the outstanding Financing Commitments but in each
case excluding amounts held by Defaulting Lenders.

“Responsible Officer” means with respect to the Collateral Agent or the
Collateral Administrator, any officer of the Collateral Agent customarily
performing functions with respect to corporate trust matters and, with respect
to a particular corporate trust matter under this Agreement, any other officer
to whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject in each case, having direct
responsibility for the administration of this Agreement.

“Restricted Payment” means (i) any dividend or other distribution (including,
without limitation, a distribution of non-cash assets), direct or indirect, on
account of any shares or other equity interests in the Company now or hereafter
outstanding; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, by the Company of
any shares or other equity interests in the Company now or hereafter
outstanding; and (iii) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares or other
equity interests in the Company now or hereafter outstanding.

“Reuters Screen” means, with respect to (i) USD Advances, LIBOR01 Page, (ii) EUR
Advances, EURIBOR01 Page, (iii) GBP Advances, LIBOR02 Page and (iv) CAD
Advances, CDOR Page, each on the Reuters Screen Page on the Bloomberg Financial
Markets Commodities News (in each case, or on any successor or substitute page
of such service, or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to deposits in USD
or Permitted Non-USD Currencies, as applicable, in the London interbank market
or, in the case of CAD Advances, accepted by a leading bank in the Toronto
interbank market that is reasonably acceptable to the Portfolio Manager).

“Revolving Amount” means, on any date of determination during the Reinvestment
Period, the aggregate principal amount of Advances in excess of the then-current
Minimum Funding Amount.



--------------------------------------------------------------------------------

- 21 -

 

“Revolving Loan” means any loan (other than a Delayed Funding Term Loan, but
including funded and unfunded portions of revolving credit lines not backed by
cash and letter of credit facilities, unfunded commitments under specific
facilities and other similar Loans and investments) that under the underlying
instruments relating thereto may require one or more future advances to be made
to the obligor by a creditor, but any such loan will be a Revolving Loan only
until all commitments by the holders thereof to make advances to the obligor
thereon expire or are terminated or are irrevocably reduced to zero.

“RIC” means a person qualifying for treatment as a “regulated investment
company”, as defined in Section 851 of the Code.

“Sale Agreement” has the meaning set forth in the introductory section of this
Agreement.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union, any EU
member state, Her Majesty’s Treasury of the United Kingdom or any other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b) or (d) any Person
otherwise the subject of Sanctions.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state, Her Majesty’s
Treasury of the United Kingdom or any other relevant sanctions authority.

“Second Amendment Date” means December 10, 2018.

“Second Lien Loan” means a Loan (i) that is secured by a pledge of collateral,
which security interest is validly perfected and second priority (subject to
liens for Senior Secured Loans and liens for Taxes or regulatory charges and any
other liens permitted under the related underlying instruments that are
reasonable and customary for similar Loans) under Applicable Law (other than a
Loan that is second priority to a Permitted Working Capital Lien) and (ii) that
the Portfolio Manager determines in good faith that the value of the collateral
or the enterprise value securing the Loan equals or exceeds the outstanding
principal balance thereof plus the aggregate outstanding balances of all other
Loans of equal or higher seniority secured by the same collateral.

“Secured Obligation” has the meaning set forth in Section 8.02(a).

“Secured Party” has the meaning set forth in Section 8.02(a).

“Securities Intermediary” has the meaning set forth in the introductory section
of this Agreement.

“Seller” has the meaning set forth in the introductory section of this
Agreement.



--------------------------------------------------------------------------------

- 22 -

 

“Senior Secured Loan” means any Loan that (i) is not (and is not expressly
permitted by its terms to become) subordinate in right of payment to any
obligation of the obligor in any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings (other than pursuant to a
Permitted Working Capital Lien and customary waterfall provisions contained in
the applicable underlying instrument), (ii) is secured by a pledge of
collateral, which security interest is (a) validly perfected and first priority
under Applicable Law (subject to liens permitted under the applicable underlying
instrument that are reasonable for similar Loans, and liens accorded priority by
law in favor of any Governmental Authority) or (b)(1) validly perfected and
second priority in the accounts, documents, instruments, chattel paper,
letter-of-credit rights, supporting obligations, deposit accounts, investments
accounts (as such terms are defined in the UCC) and any other assets securing
any Working Capital Revolver under Applicable Law and proceeds of any of the
foregoing (a first priority lien on such assets a “Permitted Working Capital
Lien”) and (2) validly perfected and first priority (subject to liens for Taxes
or regulatory charges and any other liens permitted under the related underlying
instruments that are reasonable and customary for similar Loans) in all other
collateral under Applicable Law, and (iii) the Portfolio Manager determines in
good faith that the value of the collateral for such Loan (including based on
enterprise value) on or about the time of acquisition equals or exceeds the
outstanding principal balance of the Loan plus the aggregate outstanding
balances of all other Loans of equal or higher seniority secured by a first
priority Lien over the same collateral. For the avoidance of doubt,
debtor-in-possession Loans shall constitute Senior Secured Loans regardless of
whether or not such Loans satisfy clauses (i), (ii) or (iii) above.

“Settlement Date” has the meaning set forth in Section 1.03.

“Solvent” means, with respect to any Person, that as of the date of
determination, (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair value of such Person’s and its
Subsidiaries’ present assets; (b) such Person’s and its Subsidiaries’ capital is
not unreasonably small in relation to its business as contemplated on the date
of this Agreement; and (c) such Person and its Subsidiaries have not incurred
debts beyond their ability to pay such debts as they become due (whether at
maturity or otherwise). For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Specified Investment” means any Portfolio Investment so designated by the
Administrative Agent in writing in its sole discretion on the later of (x) the
Second Amendment Date and (y) the date on which the Administrative Agent
approves such Portfolio Investment in accordance with Section 1.02.

“Specified Matter” means any Amendment of a Portfolio Investment that
(a) reduces the principal amount of such Portfolio Investment, (b) reduces the
rate of interest payable on such Portfolio Investment, (c) postpones the due
date of any scheduled payment or distribution in respect of such Portfolio
Investment, (d) alters the pro rata allocation or sharing of payments or
distributions required by any related underlying instrument in a manner adverse
to the Company, (e) releases any material guarantor of such Portfolio Investment
from its obligations, (f) terminates or releases any lien on a material portion
on the collateral securing such Portfolio Investment, (g) changes any of the
provisions of any such underlying instrument specifying the number or percentage
of lenders required to effect any of the foregoing or (h) materially changes any
financial maintenance covenant.

“Spot Rate” means, as of any date of determination, (x) with respect to actual
currency exchange between USD and CAD, Euros or GBP, the applicable currency-USD
rate available through State Street Bank and Trust Company’s banking facilities
(or, if State Street Bank and Trust Company has



--------------------------------------------------------------------------------

- 23 -

 

notified the Administrative Agent and the Company that it will no longer provide
such services or if State Street Bank and Trust Company or one of its affiliates
is no longer the Collateral Agent, through such other source agreed to by the
Administrative Agent in writing) and (y) with respect to all other purposes
between USD and CAD, Euros or GBP, the applicable currency-USD spot rate that
appeared on the Bloomberg screen for such currency at 5:00 p.m. New York City
time on the immediately preceding Business Day. The determination of the Spot
Rate shall be conclusive absent manifest error.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

“Substitution” has the meaning set forth in Section 1.08.

“Substitution Date” has the meaning set forth in Section 1.03.

“Substitution Portfolio Investment” has the meaning set forth in Section 1.08.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Trade Date” has the meaning set forth in Section 1.03.

“Transaction Schedule” has the meaning set forth in the introductory section of
this Agreement.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of the United States that governs any relevant security interest.

“Unfunded Exposure Account” means the account(s) designated as an “Unfunded
Exposure Account” on the Transaction Schedule.

“Unfunded Exposure Amount” means, on any date of determination, with respect to
any Delayed Funding Term Loan or Revolving Loan, an amount equal to the
aggregate amount of all unfunded commitments (in the case of unfunded
commitments denominated in CAD, Euro and GBP, converted to USD at the Spot Rate
on such date of determination) associated with such Delayed Funding Term Loan or
Revolving Loan, as applicable; provided that, on the last day of the
Reinvestment Period, the Unfunded Exposure Amount of any Revolving Loan shall be
an amount equal to the aggregate amount of all potential future funding
commitments with respect thereto.

“Unfunded Exposure Shortfall” means, on any date of determination, an amount
equal to the greater of (x) 0 and (y) the aggregate Unfunded Exposure Amount
minus the amounts on deposit in the Unfunded Exposure Account.

“USD” and “$” mean U.S. dollars.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.



--------------------------------------------------------------------------------

- 24 -

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 3.03(f).

“Working Capital Revolver” means a revolving lending facility secured by all or
a portion of the current assets of the related obligor, which current assets
subject to such security interest do not constitute a material portion of the
obligor’s total assets.

Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. References
herein to any Section, Appendix, Schedule or Exhibit shall be to a Section, an
Appendix, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided. The use herein of the word “include” or “including”, when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

Except as provided in Section 4.06(b), for purposes of determining (i) whether
the amount of any Advance, together with all other Advances then outstanding or
to be made at the same time as such Advances, would exceed the aggregate amount
of the Financing Commitments, (ii) the aggregate unutilized amount of the
Financing Commitments and (iii) the outstanding aggregate principal amount of
Advances, the outstanding principal amount of any Advances that are denominated
in any Permitted Non-USD Currency shall be deemed to be the Dollar Equivalent of
the amount of the Permitted Non-USD Currency of such Advances determined as of
the date such Advances were made. Wherever in this Agreement in connection with
an Advance, an amount, such as a required minimum or multiple amount, is
expressed in USD, but such Advance or Loan is denominated in a Permitted Non-USD
Currency, such amount shall be the relevant Permitted Non-USD Currency
Equivalent of such USD amount (rounded to the nearest 1,000 units of such
Permitted Non-USD Currency).

ARTICLE I

THE PORTFOLIO INVESTMENTS

SECTION 1.01.        Purchases of Portfolio Investments. On the Effective Date,
the Company may acquire the Initial Portfolio Investments from the Seller
pursuant to the Sale Agreement, subject to the conditions specified in this
Agreement. From time to time during the Reinvestment Period, the Company may
Purchase additional Portfolio Investments (from the Seller pursuant to the Sale
Agreement or from other Persons), or request that Portfolio Investments be
Purchased for the Company’s account, on and subject to the terms and conditions
set forth herein.

SECTION 1.02.        Procedures for Purchases and Related Advances.

(a)        Timing of Notices of Acquisition. No later than five (5) Agent
Business Days (or such shorter period as the Administrative Agent may agree in
its sole discretion) before the date on which the Company proposes that a
binding commitment to acquire any Portfolio Investment (other than an Initial
Portfolio Investment) be made by it or for its account (a “Purchase
Commitment”), the Portfolio Manager, on behalf of the Company, shall deliver to
the Administrative Agent a notice of acquisition (a “Notice of Acquisition”).

(b)        Contents of Notices of Acquisition. Each Notice of Acquisition shall
consist of one or more electronic submissions to the Administrative Agent (in
such format and transmitted in such a manner as the Administrative Agent, the
Portfolio Manager and the Company may reasonably agree (which shall initially be
the format and include the information regarding such Portfolio Investment
identified on Schedule 2)), and shall be accompanied by such other information
as the Administrative Agent may reasonably request.



--------------------------------------------------------------------------------

- 25 -

 

(c)        Eligibility of Portfolio Investments. The Administrative Agent shall
have the right, on behalf of all Lenders, to reasonably request additional
information regarding any proposed Portfolio Investment. The Administrative
Agent shall notify the Portfolio Manager and the Company of its approval or
failure to approve each Portfolio Investment proposed to be acquired pursuant to
a Notice of Acquisition (and, if approved, (x) an initial determination of the
Market Value for such Portfolio Investment and (y) whether it elects to
designate such Portfolio Investment as a Specified Investment) no later than the
fifth (5th) Agent Business Day succeeding the date on which it receives such
Notice of Acquisition and any information reasonably requested in writing in
connection therewith); provided that any Initial Portfolio Investment shall be
deemed to be approved by the Administrative Agent. The failure of the
Administrative Agent to approve the acquisition of a Portfolio Investment will
not prohibit the Company from acquiring such Portfolio Investment (subject to
satisfaction of the Eligibility Criteria and the conditions set forth in
Section 1.03(3) and Section 1.03(4)); provided that (i) any Portfolio Investment
not so approved prior to its Trade Date shall be deemed to be an Ineligible
Investment until such later date (if any) on which such Portfolio Investment is
approved and (ii) the failure of the Administrative Agent to notify the
Portfolio Manager and the Company of its approval of any Portfolio Investment in
accordance with this Section 1.02(c) shall be deemed to be a disapproval of such
proposed acquisition.

SECTION 1.03.        Conditions to Purchases, Substitution and Advances. Except
as otherwise set forth in Section 2.03(e)(ii), no Purchase Commitment, Purchase,
Substitution or Advance shall be entered into or made unless each of the
following conditions is satisfied (or waived as provided below) (provided that
only clauses (3) and (4) below shall be applicable to an Advance that does not
correspond to any Purchase Commitment or Purchase) as of the date on which such
Purchase Commitment is entered into (such Portfolio Investment’s “Trade Date”),
or the Company consummates a Substitution (the “Substitution Date”) or such
Advance would otherwise be made and (i) such Portfolio Investment shall not be
Purchased, no Substitution shall occur, and any related Advance or (ii) in the
case of clauses (3) and (4) below, any other Advance shall not be required to be
made available to the Company by the Lenders, unless each of the following
conditions is satisfied or waived as of such Trade Date, Substitution Date or
proposed Advance date, as applicable:

(1)        the information contained in the Notice of Acquisition accurately
describes, in all material respects, such Portfolio Investment and, unless
waived by the Administrative Agent, such Portfolio Investment satisfies the
eligibility criteria set forth in Schedule 3 (the “Eligibility Criteria”);

(2)        with respect to a Purchase, the proposed Settlement Date for such
Portfolio Investment is not later than (i) in the case of a Loan, the date that
is fifteen (15) Business Days (or such longer period of time agreed to by the
Administrative Agent in its sole discretion) after such Trade Date or (ii) in
the case of any other Portfolio Investment, the date that is three (3) Business
Days (or such longer period of time agreed to by the Administrative Agent in its
sole discretion) after such Trade Date;

(3)        no Market Value Event has occurred and no Event of Default or event
that, with notice or lapse of time or both, would constitute an Event of Default
(a “Default”), has occurred and is continuing, and the Reinvestment Period has
not otherwise ended; and



--------------------------------------------------------------------------------

- 26 -

 

(4)        after giving pro forma effect to (i) the Purchase or Substitution of
such Portfolio Investment (if any) and the related Advance (if any) or (ii) any
other Advance hereunder:

(w)        the Borrowing Base Test is satisfied;

(x)        the aggregate principal balance of Advances then outstanding will not
exceed the limit for Advances set forth in the Transaction Schedule; and

(y)        in the case of a Purchase, the amount of such Advance (if any) shall
be not less than U.S.$1,000,000; provided that the amount of the initial Advance
shall be not less than U.S.$160,000,000.

The Administrative Agent, on behalf of the Lenders, may waive any conditions to
a Purchase Commitment, a Purchase, Substitution or an Advance, as the case may
be, specified above in this Section 1.03 by written notice thereof to the
Company, the Collateral Administrator, the Portfolio Manager and the Collateral
Agent.

If the above conditions to a Purchase Commitment, a Purchase, a Substitution or
an Advance are satisfied or waived, the Portfolio Manager shall determine, in
consultation with the Administrative Agent and with notice to the Lenders and
the Collateral Administrator, the date on which such Purchase (if any) shall
settle (the “Settlement Date” for such Portfolio Investment) and/or on which any
related Advance or other Advance shall be provided.

With respect to a Purchase, promptly following the Settlement Date for a
Portfolio Investment and its receipt thereof, the Portfolio Manager shall
provide or cause to be provided to the Administrative Agent a copy of the
executed assignment agreement or executed credit agreement evidencing the
Company’s purchase (or, in the case of a Portfolio Investment that is not a
Loan, the executed purchase agreement or similar instrument) pursuant to which
such Portfolio Investment was assigned, sold or otherwise transferred to the
Company.

SECTION 1.04.        Sales of Portfolio Investments. The Company will not sell,
transfer or otherwise dispose of any Portfolio Investment or any other asset
without the prior consent of the Administrative Agent (acting at the direction
of the Required Lenders), except that, subject to Section 6.02(w), the Company
may sell any Portfolio Investment (including any Ineligible Investment) or other
asset without the consent of the Administrative Agent so long as, (x) after
giving effect thereto, no Market Value Event has occurred, no Default that would
constitute an Event of Default under clause (a) or (d) of the definition thereof
has occurred and is continuing and no Event of Default has occurred and is
continuing and (y) the sale of such asset by the Company shall be on an
arm’s-length basis at fair market value and in accordance with the Portfolio
Manager’s standard market practices. In addition, within two (2) Business Days
of any Revolving Loan or Delayed Funding Term Loan with an unfunded commitment
becoming an Ineligible Investment, the Company, subject to clauses (x) and (y)
in the immediately preceding sentence, shall either (i) sell such Revolving Loan
or Delayed Funding Term Loan and shall pay any amount payable in connection with
such sale or (ii) deposit an amount equal to the Unfunded Exposure Amount with
respect to such Portfolio Investment into the Unfunded Exposure Account (unless
such amount has already been funded in connection with Section 2.03); provided
that such two (2) Business Day period may be extended by up to eight
(8) Business Days if within two (2) Business Days after such Revolving Loan or
Delayed Funding Term Loan with an unfunded commitment becoming an Ineligible
Investment, a senior officer of the Company proposes a plan to sell such
Portfolio Investment that is reasonably satisfactory to the Administrative
Agent.

Notwithstanding anything in this Agreement to the contrary (but subject to this
Section 1.04): (i) following the occurrence and during the continuance of an
Event of Default, neither the Company nor the Portfolio Manager on its behalf
shall have any right to cause the sale, transfer or other disposition of a
Portfolio Investment or any other asset (including, without limitation, the
transfer of



--------------------------------------------------------------------------------

- 27 -

 

amounts on deposit in the Accounts) without the prior written consent of the
Administrative Agent (which consent may be granted or withheld in the sole
discretion of the Administrative Agent), (ii) following the occurrence of a
Market Value Event, the Company shall use commercially reasonable efforts to
sell Portfolio Investments (individually or in lots, including a lot comprised
of all of the Portfolio Investments) at the sole direction of, and in the manner
(including, without limitation, the time of sale, sale price, principal amount
to be sold and purchaser) required by the Administrative Agent (provided that
the Administrative Agent shall only require sales at the direction of the
Required Lenders and at least equal to the then-current fair market value and in
accordance with the Administrative Agent’s standard market practices) and the
proceeds from such sales shall be used to prepay the Advances outstanding
hereunder and (iii) following the occurrence of a Market Value Event, the
Portfolio Manager shall have no right to act on behalf of, or otherwise direct,
the Company, the Administrative Agent, the Collateral Agent or any other Person
in connection with a sale of Portfolio Investments pursuant to any provision of
this Agreement except with the prior written consent of the Administrative Agent
(including via email). Following the occurrence of a Market Value Event and in
connection with the sale of any Portfolio Investment by or at the direction of
the Administrative Agent, the Portfolio Manager shall take such actions as the
Administrative Agent may reasonably request in writing (including via email) to
facilitate the consummation of such sale including, without limitation and if so
requested, using commercially reasonable efforts to cause any of its Affiliates
acting as administrative agent with respect to such Portfolio Investment to
execute and deliver an assignment agreement in respect of such Portfolio
Investment naming the Administrative Agent or such other Person designated by it
as assignee.

Any prepayments made pursuant to this paragraph shall automatically reduce the
Financing Commitments as provided in Section 4.07(c).

In connection with any sale of Portfolio Investments required by the
Administrative Agent following the occurrence of a Market Value Event, the
Administrative Agent or a designee of the Administrative Agent shall:

(i)        notify the Company and the Portfolio Manager promptly upon
distribution of bid solicitations regarding the sale of such Portfolio
Investments; and

(ii)        direct the Company to sell such Portfolio Investments (x) for an
amount at least equal to the then-current fair market value and (y) if the
Designated Independent Broker-Dealer provides the highest bid, to the Designated
Independent Broker-Dealer; it being understood that if the Designated
Independent Broker-Dealer provides a bid to the Administrative Agent that is the
highest bona fide bid to Purchase a Portfolio Investment on a line-item basis,
then the Administrative Agent (in its sole discretion) may accept any such
line-item bid only if such line-item bid (together with any other line-item bids
by the Designated Independent Broker-Dealer and proposed to be accepted by the
Administrative Agent for other Portfolio Investments in such pool) is greater
than any bid on a pool basis.

For purposes of this paragraph, the Administrative Agent shall be entitled to
disregard as invalid any bid submitted by the Designated Independent
Broker-Dealer if, in the Administrative Agent’s judgment (acting reasonably):

(A)        either:

(x)        the Designated Independent Broker-Dealer is ineligible, unable or
otherwise refuses or fails to accept assignment or transfer of the relevant
Portfolio Investments or any portion thereof, as applicable, substantially in
accordance with the then-current market practice in the principal market for the
relevant Portfolio Investments; or



--------------------------------------------------------------------------------

- 28 -

 

(y)        the Designated Independent Broker-Dealer would not, through the
exercise of its commercially reasonable efforts, be able to obtain any consent
required under any agreement or instrument governing or otherwise relating to
the relevant Portfolio Investments to the assignment or transfer of the relevant
Portfolio Investments or any portion thereof, as applicable, to it; or

(B)        such bid is not bona fide by reason of the insolvency of the
Designated Independent Broker-Dealer.

In connection with any sale of a Portfolio Investment directed by the
Administrative Agent pursuant to this Section 1.04 and the application of the
net proceeds thereof, the Company hereby appoints the Administrative Agent as
the Company’s attorney-in-fact (it being understood that the Administrative
Agent shall not be deemed to have assumed any of the obligations of the Company
by this appointment), with full authority in the place and stead of the Company
and in the name of the Company to effectuate the provisions of this Section 1.04
(including, without limitation, the power to execute any instrument which the
Administrative Agent or the Required Lenders may deem necessary or advisable to
accomplish the purposes of this Section 1.04 or any direction or notice to the
Collateral Agent in respect of the application of net proceeds of any such
sales). None of the Administrative Agent, the Lenders, the Collateral
Administrator, the Intermediary, the Collateral Agent or any Affiliate of any
thereof shall incur any liability to the Company, the Portfolio Manager or any
other Person in connection with any sale effected at the direction of the
Administrative Agent in accordance with this Section 1.04, including, without
limitation, as a result of the price obtained for any Portfolio Investment, the
timing of any sale or sales of Portfolio Investments or the notice or lack of
notice provided to any Person in connection with any such sale, so long as, in
the case of the Administrative Agent only, any such sale does not violate
Applicable Law. In connection with the sale of any or all Portfolio
Investment(s) directed by the Administrative Agent pursuant to this
Section 1.04, if (w) the Administrative Agent has not yet entered into an
agreement or agreements to sell Portfolio Investments in an amount sufficient to
satisfy the Secured Obligations, (x) JPMCB (or any of its Affiliates) has not
yet assigned its Financing Commitments pursuant to Section 10.06 herein, (y) the
Company submitted a MV Cure Plan during the related Market Value Cure Period and
(z) the Company diligently pursued a Market Value Cure, as determined by the
Administrative Agent in its sole discretion, then the Administrative Agent, in
its commercially reasonable discretion, will in good faith, subject to the other
terms of this Section 1.04, consider (but shall be under no obligation to
accept) any cash purchase bid or bids submitted by the Portfolio Manager or the
Company via an Independent Broker Dealer (and actually received by the
Administrative Agent from such Independent Broker Dealer) during the period of
three (3) Business Days following the occurrence of the related Market Value
Event, if the aggregate amount of such bids is sufficient to repay the Secured
Obligations in full on or before the proposed settlement date of any other bid
or bids received by the Administrative Agent.

SECTION 1.05.        Certain Assumptions relating to Portfolio Investments. For
purposes of all calculations hereunder, any Portfolio Investment for which the
trade date in respect of a sale thereof by the Company has occurred, but the
settlement date for such sale has not occurred, shall be considered to be owned
by the Company until such settlement date.

SECTION 1.06.        Valuation of Permitted Non-USD Currency Portfolio
Investments. For purposes of all valuations and calculations hereunder, the
principal amount and Market Value of all Portfolio Investments and Cash
Equivalents denominated in a Permitted Non-USD Currency and proceeds denominated
in a Permitted Non-USD Currency on deposit in any Permitted Non-USD Currency
Account shall be converted to USD at the Spot Rate in accordance with the
definition of such term in consultation with the Administrative Agent on the
applicable date of valuation or calculation, as applicable.



--------------------------------------------------------------------------------

- 29 -

 

SECTION 1.07.        Additional Equity Contributions. The Parent may, but shall
have no obligation to, at any time or from time to time make a capital
contribution to the Company for any purpose, including for the purpose of curing
any Default or Event of Default, in connection with a Market Value Cure,
satisfying any Borrowing Base Test, enabling the acquisition or sale of any
Portfolio Investment or satisfying any conditions under Section 2.04. Each
contribution shall either be made (a) in cash, (b) by assignment and
contribution of Cash Equivalents and/or (c) by assignment and contribution of a
Portfolio Investment.

SECTION 1.08.        Substitutions; Limitation on Sales and Substitutions. The
Company may replace a Portfolio Investment with another Portfolio Investment
(each such replacement, a “Substitution” and such new Portfolio Investment, a
“Substitute Portfolio Investment”) so long as the Company has submitted a Notice
of Acquisition and all other applicable conditions precedent set forth in
Section 1.03 have been satisfied with respect to each Substitute Portfolio
Investment to be acquired by the Company in connection with such Substitution.
In no event shall the aggregate outstanding balance of Portfolio Investments in
the Portfolio subject to a Substitution, together with the aggregate outstanding
balance of Portfolio Investments sold to the Seller by the Company pursuant to
Section 1.04 of this Agreement, exceed 20% of the Net Purchased Loan Balance
measured as of the date of such sale.

ARTICLE II

THE ADVANCES

SECTION 2.01.        Financing Commitments. Subject to the terms and conditions
set forth herein, only during the Reinvestment Period, each Lender hereby
severally agrees to make available to the Company Advances, in any Currency, in
an aggregate amount not exceeding the amount of such Lender’s Financing
Commitment; provided that the aggregate amount of each Lender’s Advances
denominated in a Permitted Non-USD Currency does not exceed 15% of such Lender’s
Financing Commitment at any time. The Financing Commitments shall terminate on
the earliest of (a) the last day of the Reinvestment Period, (b) the Maturity
Date and (c) the occurrence of a Market Value Event (or, if earlier, the date of
termination of the Financing Commitments pursuant to Article VII).

SECTION 2.02.        [Reserved].

SECTION 2.03.        Advances; Use of Proceeds.

(a)        Subject to the satisfaction or waiver of the conditions to the
Purchase of a Portfolio Investment and/or an Advance set forth in Section 1.03
as of (i) both the related Trade Date and Settlement Date and/or (ii) the
Advance date, as applicable, the Lenders will (ratably in accordance with their
respective Financing Commitments) make the applicable Advance available to the
Company on the related Settlement Date (or otherwise on the related Advance date
if no Portfolio Investment is being acquired on such date) as provided herein.

(b)        Except as expressly provided herein, the failure of any Lender to
make any Advance required hereunder shall not relieve any other Lender of its
obligations hereunder. If any Lender shall fail to provide any Advance to the
Company required hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations hereunder until all such unsatisfied obligations are
fully paid.

(c)        Subject to Section 2.03(e), the Company shall use the proceeds of the
Advances received by it hereunder to Purchase the Portfolio Investments
identified in the related Notice of Acquisition or to make advances to the
obligor of Delayed Funding Term Loans or Revolving Loans in



--------------------------------------------------------------------------------

- 30 -

 

accordance with the underlying instruments relating thereto or to make Permitted
Distributions; provided that, if the proceeds of an Advance are deposited in the
Collection Account or the applicable Permitted Non-USD Currency Account as
provided in Section 3.01 prior to or on the Settlement Date for any Portfolio
Investment but the Company is unable to Purchase such Portfolio Investment on
the related Settlement Date, or if there are proceeds of such Advance remaining
after such Purchase, then, subject to Section 3.01(a), upon written notice from
the Portfolio Manager the Collateral Agent shall apply such proceeds as provided
in Section 4.05 (but without premium or penalty). The proceeds of the Advances
shall not be used for any other purpose.

(d)        With respect to any Advance, the Portfolio Manager shall, on behalf
of the Company, submit a request substantially in the form of Exhibit A to the
Lenders and the Administrative Agent, with a copy to the Collateral Agent and
the Collateral Administrator not later than 2:00 p.m. New York City time, (i) in
the case of Advances requested in LIBO Rate, two (2) Business Days prior to the
Business Day specified as the date on which such Advance shall be made or
(ii) in the case of Advances requested in Base Rate, one (1) Business Day prior
to the Business Day specified as the date on which such Advance shall be made.
Upon receipt of such request, the Lenders shall make such Advances in accordance
with the terms set forth in Section 3.01. Any requested Advance shall be in an
amount such that, after giving effect thereto and the related Purchase(s) (if
any) of the applicable Portfolio Investment(s), the Borrowing Base Test is
satisfied.

(e)        (i) If the Company receives written notice or becomes actually aware
(which, if received or, if they become aware after 2:00 p.m., New York City
time, on any Business Day, shall be deemed to have been received or have become
aware (as the case may be) on the next succeeding Business Day) that an Unfunded
Exposure Shortfall will occur on any Business Day (a “Shortfall Determination
Date”), the Company may (and with respect to any Unfunded Exposure Shortfall not
funded pursuant to clause (e)(ii) below, shall to the extent set forth in clause
(e)(iii) below) deposit cash and/or Cash Equivalents from other sources into the
Unfunded Exposure Account to satisfy all or a portion of such Unfunded Exposure
Shortfall as of such Shortfall Determination Date no later than the Business Day
following the earlier of (x) receipt of such notice and (y) the Company becoming
actually aware of such Unfunded Exposure Shortfall (the “Shortfall Cutoff
Date”); provided that, prior to the date that is two (2) Business Days prior to
the end of the Reinvestment Period, a Shortfall Determination Date shall only
occur when the Unfunded Exposure Amount is greater than 5% of the Collateral
Principal Amount and only with respect to such Unfunded Exposure Amount that is
above such 5% threshold or when an any Unfunded Exposure Amount with respect to
a Portfolio Investment that has become an Ineligible Investment but not yet been
sold in accordance with Section 1.04 has not been deposited into the Unfunded
Exposure Account.

(ii)        To the extent the Company does not deposit cash and/or Cash
Equivalents into the Unfunded Exposure Account in amount equal to the Unfunded
Exposure Shortfall as of the Shortfall Determination Date by the Shortfall
Cutoff Date, the Company shall be deemed on such Shortfall Cutoff Date to have
requested an Advance in USD on the immediately succeeding Business Day, and the
Lenders shall, subject to the satisfaction of Section 1.03(3) through (4)(y) on
the date of such request and the date of such Advance, make a corresponding
Advance on such immediately succeeding Business Day (with written notice to the
Collateral Administrator by the Administrative Agent) in accordance with Article
III in amount equal to (x) if prior to the date that is two (2) Business Days
prior to the end of the Reinvestment Period, the remaining Unfunded Exposure
Shortfall in excess of 5% of the Collateral Principal Amount as of such
Shortfall Determination Date and any Unfunded Exposure Amounts with respect to
Ineligible Investments, and (y) if two (2) Business Days prior to the end of the
Reinvestment Period, the Unfunded Exposure Shortfall (in each case, after giving
effect to any deposits of cash and/or Cash Equivalents in accordance with clause
(e)(i) above, if any). The proceeds of any such Advance shall be deposited into
the Unfunded Exposure Account.



--------------------------------------------------------------------------------

- 31 -

 

(iii)        After giving effect to such Advances and other deposits, the
Company shall cause that the amounts (including cash and Cash Equivalents) in
the Unfunded Exposure Account shall equal at least (x) if prior to the date that
is two (2) Business Days prior to the end of the Reinvestment Period, any
Unfunded Exposure Amounts in excess of 5% of the Collateral Principal Amount and
any Unfunded Exposure Amounts with respect to Ineligible Investments and (y) at
all times thereafter, the Unfunded Exposure Amount, in each case, in the
relevant Currency.

(f)        Without limitation to clause (e) above, the Company shall not acquire
any unfunded commitment under any Revolving Loan or Delayed Funding Term Loan
unless, on a pro forma basis after giving effect to such Purchase, the Borrowing
Base Test and item 9 of the Concentration Limitations will each be satisfied.

SECTION 2.04.        Other Conditions to Advances. Notwithstanding anything to
the contrary herein, the obligations of the Lenders to make Advances shall not
become effective until the date (the “Effective Date”) on which each of the
following conditions is satisfied (or waived by the Administrative Agent in its
sole discretion):

(a)        Executed Counterparts. The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

(b)        Loan Documents. The Administrative Agent (or its counsel) shall have
received reasonably satisfactory evidence that the Loan Documents have been
executed and are in full force and effect, and that the initial sales and
contributions contemplated by the Sale Agreement shall have been consummated in
accordance with the terms thereof.

(c)        Opinions. The Administrative Agent (or its counsel) shall have
received one or more reasonably satisfactory written opinions of counsel for the
Company, the Portfolio Manager, the Parent and the Seller, covering such matters
relating to the transactions contemplated hereby and by the other Loan Documents
as the Administrative Agent shall reasonably request (including, without
limitation, certain bankruptcy matters) in writing.

(d)        Corporate Documents. The Administrative Agent (or its counsel) shall
have received such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of the Company, the Parent,
the Seller and the Portfolio Manager as the Administrative Agent may reasonably
require evidencing the identity, authority and capacity of each officer thereof
or other Person authorized to act in connection with this Agreement and the
other Loan Documents, and such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Company, the Parent, the Seller
and the Portfolio Manager and any other legal matters relating to the Company,
the Parent, the Portfolio Manager, this Agreement or the transactions
contemplated hereby, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(e)        Payment of Fees, Etc. The Administrative Agent, the Lenders, the
Collateral Agent and the Collateral Administrator shall have received all fees
and other amounts due and payable by the Company in connection herewith on or
prior to the Effective Date, including the fee payable pursuant to
Section 4.03(e) and, to the extent invoiced at least two (2) Business Days in
advance, reimbursement or payment of all reasonable and documented out-of-pocket
expenses (including legal fees and expenses) required to be reimbursed or paid
by the Company hereunder.



--------------------------------------------------------------------------------

- 32 -

 

(f)        PATRIOT Act, Etc. To the extent requested by the Administrative Agent
or any Lender, the Administrative Agent or such Lender, as the case may be,
shall have received all documentation and other information required by
regulatory authorities under the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”) and other applicable
“know your customer” and anti-money laundering rules and regulations.

(g)        Filings. Copies of proper financing statements, as may be necessary
or, in the opinion of the Administrative Agent, desirable under the UCC of all
appropriate jurisdictions or any comparable law to perfect the security interest
of the Collateral Agent on behalf of the Secured Parties in all Collateral in
which an interest may be pledged hereunder.

(h)        Certain Acknowledgements. The Administrative Agent shall have
received (i) UCC, tax and judgment lien searches, bankruptcy and pending lawsuit
searches or equivalent reports or searches indicating that there are no
effective lien notices or comparable documents that name the Company as debtor
and that are filed in the jurisdiction in which the Company is organized, (ii) a
UCC lien search indicating that there are no effective lien notices or
comparable documents that name the Seller as debtor which cover any of the
Portfolio Investments and (iii) such other searches that the Administrative
Agent deems necessary or appropriate.

(i)        Other Documents. Such other documents as the Administrative Agent may
reasonably require.

ARTICLE III

ADDITIONAL TERMS APPLICABLE TO THE ADVANCES

SECTION 3.01.        The Advances.

(a)        Making the Advances. If the Lenders are required to make an Advance
to the Company as provided in Section 2.03, then each Lender shall make such
Advance on the proposed date thereof by wire transfer in the applicable Currency
of immediately available funds to the Collateral Agent for deposit to the
Collection Account, or, if such Advances are denominated in a Permitted Non-USD
Currency, the applicable Permitted Non-USD Currency Account. Each Lender at its
option may make any Advance by causing any domestic or foreign branch or
Affiliate of such Lender to make such Advance; provided that any exercise of
such option shall not affect the obligation of the Company to repay such Advance
in accordance with the terms of this Agreement. Subject to the terms and
conditions set forth herein, the Company may borrow and prepay Advances. During
the Reinvestment Period, the Company may prepay and reborrow any or all of the
Revolving Amount. After the Reinvestment Period, once drawn, Advances may not be
reborrowed.

(b)        Interest on the Advances. Subject to Section 3.01(h), all outstanding
Advances shall bear interest (from and including the date on which such Advance
is made) at a per annum rate equal to the applicable LIBO Rate for each
Calculation Period in effect plus the Applicable Margin for such Advances set
forth on the Transaction Schedule; provided that, following the occurrence and
during the continuance of an Event of Default, all outstanding Advances and any
unpaid interest thereon shall bear interest (from and including the date of such
Event of Default) at a per annum rate equal to the applicable LIBO Rate for each
Calculation Period in effect plus the Adjusted Applicable Margin.



--------------------------------------------------------------------------------

- 33 -

 

(c)        Evidence of the Advances. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Company to such Lender resulting from each Advance made by such Lender,
including the amounts of principal, Currency, and interest payable and paid to
such Lender from time to time hereunder. The Administrative Agent, acting solely
for this purpose as an agent of the Company, shall maintain at one of its
offices a register (the “Register”) in which it shall record from time to time
(1) the names, addresses and Commitment amounts of the Lenders, (2) the amount
and Currency of each Advance made hereunder, (3) the amount and Currency of any
principal or interest due and payable or to become due and payable from the
Company to each Lender hereunder and (4) the amount and Currency of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof. The entries made in the Register maintained
pursuant to this paragraph (c) shall be conclusive absent manifest error and the
Company, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement; provided that the failure of any
Lender or the Administrative Agent to maintain such Register or any error
therein shall not in any manner affect the obligation of the Company to repay
the Advances in accordance with the terms of this Agreement. Upon its receipt of
a duly completed assignment and assumption executed by an assigning Lender and
an assignee, the Administrative Agent shall accept such assignment and
assumption and record the information contained therein in the Register. The
Register shall be available for inspection by the Company and any Lender at any
reasonable time and from time to time upon reasonable prior notice. In the event
of a conflict between the accounts maintained by the Lenders and the entries in
the Register, the entries in the Register shall govern.

Any Lender may request that Advances made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form approved by the Administrative Agent (such approval not to be
unreasonably withheld, conditioned or delayed). Thereafter, the Advances
evidenced by such promissory note and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to such payee
and its registered assigns.

(d)        Pro Rata Treatment. Except as otherwise provided herein, all
borrowings of, and payments in respect of, the Advances shall be made on a pro
rata basis by or to the Lenders in accordance with their respective portions of
the Financing Commitments in respect of Advances held by them.

(e)        Illegality. Notwithstanding any other provision of this Agreement, if
any Lender or the Administrative Agent shall notify the Company that the
adoption of any law, rule or regulation, or any change therein or any change in
the interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof, makes it unlawful, or
any Governmental Authority asserts that it is unlawful, for a Lender or the
Administrative Agent to perform its obligations hereunder to fund or maintain
Advances in a specific Currency hereunder, then (1) the obligation of such
Lender or the Administrative Agent hereunder to fund or maintain Advances in
such Currency shall immediately be suspended until such time as such Lender or
the Administrative Agent determines (in its sole discretion) that such
performance is again lawful, (2) at the request of the Company, such Lender or
the Administrative Agent, as applicable, shall use reasonable efforts (which
will not require such party to incur a loss, other than immaterial, incidental
expenses), until such time as the Advances in such Currency are required to be
prepaid as required under clause (3) below, to transfer all of its rights and
obligations under this Agreement to another of its offices, branches or
Affiliates with respect to which such performance would not be unlawful, and
(3) if such Lender or the Administrative Agent is unable to effect a transfer
under clause (2), then, (I) any outstanding Advances in such Currency of such
Lender shall be promptly paid in full by the Company (together with all accrued
interest and other amounts owing hereunder) but not later than the earlier of
(x) if the Company requests such Lender or the Administrative Agent to take the
actions set forth in clause (2) above, 20 calendar days after the date on



--------------------------------------------------------------------------------

- 34 -

 

which such Lender or the Administrative Agent notifies the Company in writing
that it is unable to transfer its rights and obligations with respect to
Advances in such Currency under this Agreement as specified in such clause
(2) and (y) such date as shall be mandated by law or (II) if requested by the
Portfolio Manager or the Company, any outstanding Advances in such Currency
shall be converted to an Advance denominated in USD on the date specified by the
Administrative Agent at the FX Rate and shall become denominated and payable in
USD and thereafter shall bear interest at the rates applicable to Advances
denominated in USD and the Company shall pay all amounts owing in connection
therewith, including all interest accrued on the Advances being converted
through such date; provided that, to the extent that any such adoption or change
makes it unlawful for the Advances in such Currency to bear interest by
reference to the LIBO Rate, then the foregoing clauses (1) through (3) shall not
apply and the Advances shall bear interest (from and after the last day of the
Calculation Period ending immediately after such adoption or change) at a per
annum rate equal to the applicable Base Rate plus the Applicable Margin for such
Advances set forth on the Transaction Schedule.

(f)        Increased Costs.

(i)        If any Change in Law shall:

(A)        impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender;

(B)        impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Advances made by such Lender; or

(C)        subject any Lender or the Administrative Agent to any Taxes (other
than (x) Indemnified Taxes, (y) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (z) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting or
maintaining any Advance or to reduce the amount of any sum received or
receivable by such Lender or the Administrative Agent hereunder (whether of
principal, interest or otherwise), then, upon request by such Lender or the
Administrative Agent, the Company will pay to such Lender or the Administrative
Agent, as the case may be, such additional amount or amounts as will compensate
such Lender or the Administrative Agent, as the case may be, for such additional
costs incurred or reduction suffered.

(ii)        If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Advances made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity) by an amount deemed by such Lender to be
material, then from time to time the Company will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.



--------------------------------------------------------------------------------

- 35 -

 

(iii)        A certificate of a Lender setting forth the amount or amounts
necessary to compensate, and the basis for such compensation of, such Lender or
its holding company, as the case may be, as specified in paragraph (i) or (ii)
of this Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender the amount shown as due on any
such certificate within 20 days after receipt thereof.

(iv)        Failure or delay on the part of any Lender or the Administrative
Agent to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Administrative Agent’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or the Administrative Agent pursuant to this Section for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender or the Administrative Agent notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Administrative Agent’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(v)        Each of the Lenders and the Administrative Agent agrees that it will
take such commercially reasonable actions as the Company may reasonably request
that will avoid the need to pay, or reduce the amount of, any increased amounts
referred to in this Section 3.01(f); provided that no Lender or the
Administrative Agent shall be obligated to take any actions that would, in the
reasonable opinion of such Lender or the Administrative Agent, subject such
Lender or the Administrative Agent to any material unreimbursed cost or expense
or would otherwise be disadvantageous to such Lender or the Administrative Agent
(including, without limitation, due to a loss of money). In no event will the
Company be responsible for increased amounts referred to in this Section 3.01(f)
which relates to any other entities to which any Lender provides financing.

(vi)        If any Lender (A) provides notice of unlawfulness or requests
compensation under clause (e) above or this clause (f) or (B) is a Defaulting
Lender, then the Company may, at its sole expense and effort, upon written
notice to such Lender and the Administrative Agent, (i) require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related
transaction documents to an assignee identified by the Company that shall assume
such obligations (whereupon such Lender shall be obligated to so assign) or
(ii) paydown/terminate such Lender on a non-pro rata basis if the Borrowing Base
Test is satisfied, provided that, (x) such Lender shall have received payment of
an amount equal to the outstanding principal of its Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder through the
date of such assignment, (y) a Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply and (z) such assignment will result in
a reduction in such compensation or payments thereafter. No prepayment fee that
may otherwise be due hereunder shall be payable to such Lender in connection
with any such assignment.

(g)        No Set-off or Counterclaim. Subject to Section 3.03, all payments to
be made hereunder by the Company in respect of the Advances shall be made
without set-off or counterclaim.



--------------------------------------------------------------------------------

- 36 -

 

(h)        Alternate Rate of Interest. If prior to the first day of any
Calculation Period for any Advance (the Currency of such Loan herein called the
“Affected Currency”):

(i)        (x) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate (including, without limitation, because the
LIBO Rate is not available or published on a current basis), for the Affected
Currency deposits and such Calculation Period; or (y) the Administrative Agent
is advised by the Required Lenders that the LIBO Rate for the Affected Currency,
as applicable, for such Calculation Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Advances (or its Advance) included in such Advance for such Calculation Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, if any Advance is
requested in the Affected Currency, such Advance shall accrue interest at the
applicable Base Rate plus the Applicable Margin for such Advances set forth on
the Transaction Schedule; and

(ii)        if at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (i)(x) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (i)(x)
have not arisen but the supervisor for the administrator of the LIBO Rate for
the Affected Currency or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which such LIBO Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Company shall endeavor to
establish an alternate rate of interest to the LIBO Rate for such Affected
Currency that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States,
Canada, Great Britain or the Euro Zone, as applicable, at such time, and shall
enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable.
Notwithstanding anything to the contrary in Section 10.05, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within three (3) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (ii) (but,
in the case of the circumstances described in clause (ii) of the first sentence
of this Section 3.01(h)(ii), only to the extent the LIBO Rate for the Affected
Currency deposits and such Calculation Period is not available or published at
such time on a current basis), if any Advance in the Affected Currency is
requested, such request shall be deemed to be rescinded by the Company or, at
the election of the Company, a request that such Advance be made bearing
interest based on the applicable Base Rate plus the Applicable Margin for such
Advances set forth on the Transaction Schedule.

(j)        Defaulting Lender Cure. If the Company and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent the Loans are not held pro rata by the
Lenders, purchase at par that portion of Advances of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with the
applicable Financing Commitments, whereupon such Lender will cease to be a
Defaulting Lender; provided that, except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender having been a Defaulting Lender.

SECTION 3.02.        [Reserved].



--------------------------------------------------------------------------------

- 37 -

 

SECTION 3.03.        Taxes.

(a)        Payments Free of Taxes. All payments to be made hereunder by the
Company in respect of the Advances shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law (including
FATCA). If any Applicable Law requires the deduction or withholding of any Tax
from any such payment by the Company, then the Company shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Company
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Lender receives an amount equal
to the sum it would have received had no such deduction or withholding in
respect of Indemnified Taxes been made.

(b)        Payment of Other Taxes by the Company. The Company shall timely pay
to the relevant Governmental Authority in accordance with Applicable Law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(c)        Indemnification by the Company. The Company shall indemnify each
Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Lender or required to be withheld or deducted from a payment to such Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d)        Indemnification by the Lenders. Each Lender shall indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of 10.06 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e)        Evidence of Payments. As soon as practicable after any payment of
Taxes by the Company to a Governmental Authority pursuant to this Section 3.03,
the Company shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f)        Status of Secured Parties. (i) Any Secured Party that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the



--------------------------------------------------------------------------------

- 38 -

 

Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.03(f)
(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii)        Without limiting the generality of the foregoing,

(A)        any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executed copy
of IRS Form W-9 (or any applicable successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B)        any Foreign Lender shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), whichever of the
following is applicable:

(i)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or any applicable successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, an executed copy of IRS Form W-8BEN
or IRS Form W-8BEN-E or any applicable successor form establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(ii)        an executed copy of IRS Form W-8ECI (or any applicable successor
form);

(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit C-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, is not a “10 percent shareholder” of the Company or the Parent within the
meaning of Section 881(c)(3)(B) of the Code, and is not a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) an executed copy of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or any applicable successor form); or



--------------------------------------------------------------------------------

- 39 -

 

(iv)        to the extent a Foreign Lender is not the beneficial owner, an
executed copy of IRS Form W-8IMY (or any applicable successor form), accompanied
by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, as applicable, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit C-2 or Exhibit
C-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit C-4 on behalf of
each such direct and indirect partner;

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)        Each Lender shall deliver to the Company and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Company or the Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(E)        The Administrative Agent shall deliver to the Company an electronic
copy of an IRS Form W-9 upon becoming a party under this Agreement. The
Administrative Agent represents to the Company that it is a “U.S. person” and a
“financial institution” within the meaning of Treasury Regulations
Section 1.1441-1 and a “U.S. financial institution” within the meaning of
Treasury Regulations Section 1.1471-3 and that it will comply with its
obligations to withhold under Section 1441 and FATCA.

(g)        Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net



--------------------------------------------------------------------------------

- 40 -

 

after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h)        Survival. Each party’s obligations under this Section 3.03 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Financing Commitments, and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

ARTICLE IV

COLLECTIONS AND PAYMENTS

SECTION 4.01.        Interest Proceeds. The Company shall notify the obligor
with respect to each Portfolio Investment to remit all amounts that constitute
Interest Proceeds to the Collection Account. To the extent Interest Proceeds are
received other than by deposit into the Collection Account, the Company shall
cause all Interest Proceeds on the Portfolio Investments to be deposited in the
Collection Account or remitted to the Collateral Agent, and the Collateral Agent
shall credit (or cause to be credited) to the Collection Account all Interest
Proceeds received by it promptly upon receipt thereof in accordance with the
written direction of the Portfolio Manager; provided that Interest Proceeds
denominated in a Permitted Non-USD Currency shall be deposited into the
applicable Permitted Non-USD Currency Account.

Interest Proceeds deposited into the Collection Account shall be retained in the
Collection Account and held in cash and/or invested (and reinvested) at the
written direction of the Company (or the Portfolio Manager on its behalf)
delivered to the Collateral Agent in Cash Equivalents selected by the Portfolio
Manager (unless an Event of Default has occurred and is continuing or a Market
Value Event has occurred, in which case, selected by the Administrative Agent).

Interest Proceeds on deposit in the Collection Account shall be withdrawn by the
Collateral Agent (at the written direction of the Company (or, following the
occurrence and during the continuance of an Event of Default or following the
occurrence of a Market Value Event, the Administrative Agent)) and applied
(i) to make payments in accordance with this Agreement or (ii) to make Permitted
Distributions or Permitted RIC Distributions in accordance with this Agreement.

SECTION 4.02.        Principal Proceeds. The Company shall notify the obligor
with respect to each Portfolio Investment to remit all amounts that constitute
Principal Proceeds to the Collection Account. To the extent Principal Proceeds
are received other than by deposit into the Collection Account, the Company
shall cause all Principal Proceeds received on the Portfolio Investments to be
deposited in the Collection Account or remitted to the Collateral Agent, and the
Collateral Agent shall credit (or cause to be credited) to the Collection
Account all Principal Proceeds received by it promptly upon receipt thereof in
accordance with the written direction of the Portfolio Manager; provided that
Principal Proceeds denominated in a Permitted Non-USD Currency shall be
deposited into the applicable Permitted Non-USD Currency Account.

All Principal Proceeds deposited into the Collection Account shall be retained
in the Collection Account and/or invested (and reinvested) at the written
direction of the Company (or the Portfolio Manager on its behalf) in Cash
Equivalents selected by the Portfolio Manager (unless an Event of Default has
occurred and is continuing or a Market Value Event has occurred, in which case,
selected by the Administrative Agent). All investment income on such Cash
Equivalents shall constitute Interest Proceeds.



--------------------------------------------------------------------------------

- 41 -

 

Principal Proceeds on deposit in the Collection Account shall be withdrawn by
the Collateral Agent (at the written direction of the Company (or, following the
occurrence and during the continuance of an Event of Default or following the
occurrence of a Market Value Event, the Administrative Agent)) and applied
(i) to make payments in accordance with this Agreement, (ii) to make Permitted
Distributions in accordance with this Agreement or (iii) towards the purchase
price of Portfolio Investments purchased in accordance with this Agreement, in
each case with prior notice to the Administrative Agent. For the avoidance of
doubt, Principal Proceeds received in connection with the sale of any Portfolio
Investment pursuant to Section 1.04 following a Market Value Event shall be used
to prepay Advances as set forth therein at the written direction of the
Administrative Agent.

SECTION 4.03.        Principal and Interest Payments; Prepayments; Fees.

(a)        The Company shall pay the unpaid principal amount of the Advances
(together with accrued interest thereon) to the Administrative Agent for the
account of each Lender on the Maturity Date in accordance with the Priority of
Payments and any and all cash in the Accounts shall be applied to the
satisfaction of the Secured Obligations on the Maturity Date and on each
Additional Payment Date in accordance with the Priority of Payments.

(b)        Accrued interest on the Advances shall be payable in arrears on each
Interest Payment Date, each Additional Payment Date and on the Maturity Date in
accordance with the Priority of Payments; provided that (i) interest accrued
pursuant to the proviso to Section 3.01(b) shall be payable on demand and
(ii) in the event of any repayment or prepayment of any Advances, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment. “Interest Payment Date” means the twelfth
(12th) Business Day after the last day of each Calculation Period.

(c)        

(i)        Subject to the requirements of this Section 4.03(c), the Company
shall have the right from time to time to prepay outstanding Advances in whole
or in part (A) on any Business Day that JPMorgan Chase Bank, National
Association ceases to act as Administrative Agent, (B) subject to the payment of
the premium described in clause (ii) below, in connection with a Market Value
Cure or (C) subject to the payment of the premium described in clause
(ii) below, at any other time; provided that the Company may not prepay any
outstanding Advances in excess of the Revolving Amount pursuant to this
Section 4.03(c)(i)(C) during the Non-Call Period; provided, further, that the
Company may not prepay any outstanding Advances in excess of the Maximum
Prepayment Amount during the period from and including the day following the
last day of the Non-Call Period to and including November 20, 2019 pursuant to
this Section 4.03(c)(i)(C). The Company shall notify the Administrative Agent,
the Collateral Agent and the Collateral Administrator by electronic mail of an
executed document (attached as a .pdf or similar file) of any prepayment
pursuant to Section 4.03(c)(i)(A) or Section 4.03(c)(i)(C) not later than 2:00
p.m., New York City time, one (1) Business Day before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of the Advances to be prepaid. Promptly following receipt
of any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Except in connection with a Market Value Cure, each partial
prepayment of outstanding Advances shall be in an amount not less than
U.S.$1,000,000 (or, if less, the remaining outstanding principal amount of an
Advance). Prepayments shall be accompanied by accrued and unpaid interest.

(ii)        Each prepayment or Financing Commitment reduction (A) pursuant to
Section 4.03(c)(i)(C) and Section 4.07(a) that is made (I) after the Non-Call
Period and on or prior to November 20, 2019 shall be accompanied by a premium
equal to 1.25% of the principal amount of such prepayment



--------------------------------------------------------------------------------

- 42 -

 

or Financing Commitment reduction and (II) during the period from and including
November 21, 2019 to and including the last day of the Reinvestment Period,
whether in full or in part, shall be accompanied by a premium equal to 1.00% of
the principal amount of such prepayment or Financing Commitment reduction and
(B) pursuant to Section 4.03(c)(i)(B) that is made during the Reinvestment
Period, whether in full or in part, shall be accompanied by a premium equal to
1.00% of the principal amount of such prepayment or Financing Commitment
reduction and, in each case at the request of any Lender in respect of any
prepayment on a date other than an Interest Payment Date, any costs incurred by
it in respect of the breakage of its funding at the LIBO Rate for the related
Calculation Period; provided that (x) no such premium payable pursuant to clause
(A) above shall be payable with respect to any prepayment (or portion thereof)
that does not exceed the Revolving Amount and (y) if a prepayment is made with
the proceeds received from a Portfolio Investment Refinancing Event, the premium
payable pursuant to clause Section 4.03(c)(i)(C) shall only be applicable to the
amount of such prepayment that is in excess of the Advance Rate multiplied by
the principal amount of the Portfolio Investments that were subject to such
Portfolio Investment Refinancing Event.

(d)        The Company agrees to pay to the Administrative Agent, for the
account of each Lender that is not a Defaulting Lender, a commitment fee in
accordance with the Priority of Payments which shall be payable in USD and
accrue at 1.00% per annum (or, (x) during the period from and including the
Effective Date to and including November 20, 2018, 0.50% per annum and
(y) during the period from and including November 21, 2018 to but excluding the
last day of the Ramp-Up Period, 0.75%) on the average daily unused amount of the
Financing Commitment of such Lender during the period from and including the
date of this Agreement to but excluding the last day of the Reinvestment Period.
Accrued commitment fees shall be payable in arrears on each Interest Payment
Date, on the Maturity Date, on each Additional Payment Date and on the date on
which the Financing Commitments terminate. All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(e)        The Company agrees to pay in USD, the Administrative Agent for the
account of each Lender (i) on the date of this Agreement, an upfront fee in an
aggregate amount equal to U.S.$4,000,000 and (ii) on each Commitment Increase
Date, a fee equal to 0.50% on the aggregate amount of the additional Financing
Commitments in respect thereof. Once paid, such fees or any part thereof shall
not be refundable under any circumstances.

(f)        In the event that there is a positive difference between the Minimum
Funding Amount and the aggregate outstanding principal amount of the Advances on
any day, the Company agrees to pay to the Administrative Agent, for the account
of each Lender, the LIBO Rate for the applicable Calculation Period plus the
Applicable Margin for Advances on the amount of such difference, in accordance
with the Minimum Funding Amount schedule. Accrued fees shall be payable in
arrears on each Interest Payment Date, on the Maturity Date, on each Additional
Payment Date and on the date on which the Financing Commitments terminate. All
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(g)        Without limiting Section 4.03(c), the Company shall have the
obligation from time to time to prepay outstanding Advances in whole or in part
on any date with proceeds from sales of Portfolio Investments directed by the
Administrative Agent pursuant to Section 1.04 and as set forth in
Section 8.01(h). Prepayments shall be accompanied by accrued and unpaid
interest.



--------------------------------------------------------------------------------

- 43 -

 

SECTION 4.04.        MV Cure Account.

(a)        The Company shall cause all cash received by it in connection with a
Market Value Cure to be deposited in the MV Cure Account or remitted to the
Collateral Agent, and the Collateral Agent shall credit to the MV Cure Account
such amounts received by it (and identified in writing as such) immediately upon
receipt thereof. Prior to the Maturity Date, all cash amounts in the MV Cure
Account shall be invested in Cash Equivalents at the written direction of the
Administrative Agent (as directed by the Required Lenders). All amounts
contributed to the Company by Parent in connection with a Market Value Cure
shall be paid free and clear of any right of chargeback or other equitable
claim.

(b)        Amounts on deposit in the MV Cure Account may be withdrawn by the
Collateral Agent (at the written direction of the Company (or, following the
occurrence and during the continuance of an Event of Default, following the
occurrence of a Market Value Event or during a MV Cure Extension Period, the
Administrative Agent)) and remitted to the Company with prior notice to the
Administrative Agent (or, following the occurrence and during the continuance of
an Event of Default or following the occurrence of a Market Value Event, to the
Lenders for prepayment of Advances and reduction of Financing Commitment);
provided that the Company may not direct any withdrawal from the MV Cure Account
if the Borrowing Base Test is not satisfied (or would not be satisfied after
such withdrawal).

SECTION 4.05.        Priority of Payments. On (w) each Interest Payment Date,
(x) the Maturity Date, (y) each Agent Business Day after the occurrence of a
Market Value Event and (z) each Agent Business Day after the occurrence of an
Event of Default and the declaration of the Secured Obligations as due and
payable (each date set forth in clauses (y) and (z) above, an “Additional
Payment Date”), the Collateral Agent shall distribute all amounts in the
Collection Account in the following order of priority (the “Priority of
Payments”):

(a)        to pay Taxes of the Company, if any and any filing, registration and
annual return fees payable by the Company up to a maximum amount under this
clause (a) of U.S. $15,000 on each Interest Payment Date, the Maturity Date and
each Additional Payment Date (in the case of any Additional Payment Date or the
Maturity Date, after giving effect to all payments of such amounts on any other
Additional Payment Date or Interest Payment Date occurring in the same calendar
quarter);

(b)         to pay (i) first, amounts due or payable to the Collateral Agent,
the Collateral Administrator and the Intermediary hereunder (including fees,
out-of-pocket expenses and indemnities) up to a maximum amount under this clause
(i) of U.S. $50,000 on each Interest Payment Date, the Maturity Date and each
Additional Payment Date (in the case of any Additional Payment Date or the
Maturity Date, after giving effect to all payments of such amounts on any other
Additional Payment Date or Interest Payment Date occurring in the same calendar
quarter) and (ii) second, any other accrued and unpaid fees and out-of-pocket
expenses (other than the commitment fee and unfunded fees payable to the
Lenders, but including Lender indemnities) due hereunder, up to a maximum amount
under this clause (ii) of U.S. $50,000 on each Interest Payment Date, the
Maturity Date and each Additional Payment Date (in the case of any Additional
Payment Date or the Maturity Date, after giving effect to all payments of such
amounts on any other Additional Payment Date or Interest Payment Date occurring
in the same calendar quarter);

(c)        to pay interest due in respect of the Advances and any increased
costs and commitment fees and unfunded fees payable to the Lenders (pro rata
based on amounts due);



--------------------------------------------------------------------------------

- 44 -

 

(d)        to pay (i) on each Interest Payment Date, all prepayments of the
Advances permitted or required under this Agreement (including any applicable
premium) and (ii) on the Maturity Date (and, if applicable, any Additional
Payment Date) or an Interest Payment Date during a Maturity Date Extension
Period, principal of the Advances until the Advances are paid in full;

(e)        prior to the end of the Reinvestment Period, at the direction of the
Portfolio Manager, to fund the Unfunded Exposure Account up to the Unfunded
Exposure Amounts;

(f)        to pay all amounts set forth in clause (b) above not paid due to the
limitation set forth therein;

(g)        to make any Permitted Distributions or Permitted RIC Distributions
(using Interest Proceeds) directed pursuant to this Agreement; and

(h)        (i) on any Interest Payment Date, to deposit any remaining amounts in
the Collection Account as Principal Proceeds and (ii) on the Maturity Date and
any Additional Payment Date, any remaining amounts to the Company.

SECTION 4.06.        Payments Generally.

(a)        All payments to the Lenders or the Administrative Agent shall be made
to the Administrative Agent at the account designated in writing to the Company
and the Collateral Agent for further distribution by the Administrative Agent
(if applicable). The Administrative Agent shall give written notice to the
Collateral Agent and the Collateral Administrator (on which the Collateral Agent
and the Collateral Administrator may conclusively rely) and the Portfolio
Manager of the calculation of amounts payable to the Lenders in respect of the
Advances and the amounts payable to the Portfolio Manager. At least five
(5) Business Days prior to each Interest Payment Date, the Administrative Agent
shall deliver an invoice to the Portfolio Manager, the Collateral Agent and the
Collateral Administrator in respect of the interest due on the Advances in the
relevant Currency on such Interest Payment Date. All payments not made to the
Administrative Agent for distribution to the Lenders shall be made as directed
in writing by the Administrative Agent. Subject to Section 3.03 hereof, all
payments by the Company hereunder shall be made without setoff or counterclaim.
All payments hereunder shall be made in USD other than payments of interest and
principal made in respect of the Advances that shall be made in the applicable
Currency of such Advance. All interest hereunder shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b)        Currency Shortfall. If after receipt of an invoice from the
Administrative Agent pursuant to Section 4.06(a) and at least two (2) Business
Days prior to any Interest Payment Date, each Additional Payment Date and the
Maturity Date, the Collateral Administrator shall have notified the Company, the
Collateral Agent and the Administrative Agent that the Company does not have a
sufficient amount of funds in a Currency on deposit in the applicable Permitted
Non-USD Currency Account that will be needed (1) to pay to the Lenders all of
the amounts required to be paid in such Currency on such date and/or (2) to pay
any expenses required to be paid in accordance with the Priority of Payments, in
each case, in such Currency required for such payment (a “Currency Shortfall”),
then, so long as no Event of Default shall have occurred and be continuing or a
Market Value Event has occurred, the Company shall convert (or shall direct the
Collateral Agent to convert), in each case with the consent of the
Administrative Agent, amounts held in the applicable Permitted Non-USD Currency
Account in other Currencies into each Currency for which there is a Currency
Shortfall in an amount necessary to cure such Currency Shortfall. Each such
conversion shall occur no later than one Business Day prior to such Interest
Payment Date, Additional Payment Date and the Maturity Date and shall be made at
the relevant



--------------------------------------------------------------------------------

- 45 -

 

Spot Rate for such Currency on such date. If for any reason the Company shall
have failed to effect any such currency conversion by the Business Day prior to
such date, then the Administrative Agent shall be entitled to (but shall not be
obligated to) direct such currency conversions on behalf of the Company.

(c) Currency Conversions. At any time following the occurrence of a Market Value
Event or if an Event of Default has occurred and is continuing, the
Administrative Agent may direct the Collateral Administrator to convert amounts
held in the applicable Permitted Non-USD Currency Account in other Currencies
into any Currency in their sole discretion for application hereunder.

SECTION 4.07.        Termination or Reduction of Financing Commitments.

(a)        After the Non-Call Period (or any other date if JPMorgan Chase Bank,
National Association ceases to act as Administrative Agent), the Company shall
be entitled at its option, subject to the payment of the premium described in
Section 4.03(c)(ii), and upon three (3) Business Days’ prior written notice to
the Administrative Agent (with a copy to the Collateral Agent and the Collateral
Administrator) to either (i) terminate the Financing Commitments in whole upon
payment in full of all Advances, all accrued and unpaid interest, all applicable
premium and all other Secured Obligations (other than unmatured contingent
indemnification and reimbursement obligations) or (ii) reduce in part the
portion of the Financing Commitments that exceeds the sum of the outstanding
Advances; provided that (unless JPMorgan Chase Bank, National Association has
ceased to act as Administrative Agent) the Company may not so terminate the
Financing Commitments on any date during the period from and including the last
day of the Non-Call Period to and including November 20, 2019 in an amount
exceeding the amounts prepaid pursuant to Section 4.03(c)(i)(C) (as limited by
the second proviso therein) on or prior to such date during such period. In
addition, the Financing Commitments shall be reduced by the amount of any
prepayment of Advances pursuant to Section 4.03(c)(i)(C) during the Reinvestment
Period that exceeds the Revolving Amount.

(b)        The Financing Commitments shall be automatically reduced on the date
of any prepayment made in accordance with the definition of “Market Value Cure”
in an amount equal to the amount of such prepayment.

(c)        The Financing Commitments shall be automatically and irrevocably
reduced by all amounts that are used to prepay or repay Advances following the
occurrence of a Market Value Event or an Event of Default.

(d)        All unused Financing Commitments as of the last day of the
Reinvestment Period shall automatically be terminated.

(e)        The Financing Commitments shall be irrevocably reduced by the amount
of any repayment or prepayment of Advances following the last day of the
Reinvestment Period.

ARTICLE V

THE PORTFOLIO MANAGER

SECTION 5.01.        Appointment and Duties of the Portfolio Manager. The
Company hereby appoints the Portfolio Manager as its portfolio manager under
this Agreement and to perform the investment management functions of the Company
set forth herein, and the Portfolio Manager hereby accepts such appointment. For
so long as no Market Value Event has occurred and no Event of Default has
occurred and is continuing and subject to Section 1.04, the services to be
provided by the Portfolio Manager shall consist of (x) selecting, purchasing,
managing and directing the investment, reinvestment and disposition of Portfolio
Investments, delivering Notices of Acquisition on behalf of and in the name



--------------------------------------------------------------------------------

- 46 -

 

of the Company and (y) acting on behalf of the Company for all other purposes
hereof and the transactions contemplated hereby. The Portfolio Manager agrees to
comply with all covenants and restrictions imposed on the Company herein and in
each other Loan Document. The Company hereby irrevocably appoints the Portfolio
Manager its true and lawful agent and attorney-in-fact (with full power of
substitution) in its name, place and stead and at its expense, in connection
with the performance of its duties provided for herein. Without limiting the
foregoing:

The Portfolio Manager shall perform its obligations hereunder with reasonable
care, using a degree of skill not less than that which the Portfolio Manager
exercises with respect to assets of the nature of the Portfolio Investments that
it manages for itself and others having similar investment objectives and
restrictions and consistent with practices and procedures followed by
institutional managers of national standing relating to assets of the nature and
character of the Portfolio; and

The Portfolio Manager shall not (and shall not cause the Company to) take any
action that it Knows or reasonably should Know would (1) violate the constituent
documents of the Company, (2) violate any law, rule or regulation applicable to
the Company, (3) require registration of the Company as an “investment company”
under the Investment Company Act of 1940, or (4) cause the Company to violate
the terms of this Agreement, any other Loan Document or any instruments relating
to the Portfolio Investments.

The Portfolio Manager may employ third parties (including its Affiliates) to
render advice (including investment advice) and assistance to the Company and to
perform any of the Portfolio Manager’s duties hereunder, provided that the
Portfolio Manager shall not be relieved of any of its duties or liabilities
hereunder regardless of the performance of any services by third parties. For
the avoidance of doubt, neither the Administrative Agent nor any Lender shall
have the right to remove or replace the Portfolio Manager as investment adviser
or portfolio manager hereunder.

SECTION 5.02.        Portfolio Manager Representations as to Eligibility
Criteria; Etc.. The Portfolio Manager agrees to comply with all covenants and
restrictions imposed on the Company hereunder and not to act in contravention of
this Agreement. The Portfolio Manager represents to the other parties hereto
that (a) as of the Trade Date and Settlement Date or Substitution Date, as
applicable, for each Portfolio Investment purchased, such Portfolio Investment
meets all of the applicable Eligibility Criteria (unless otherwise consented to
by the Administrative Agent) and (b) all of the information contained in the
related Notice of Acquisition is true, correct and complete in all material
respects; provided that, to the extent any such information was furnished to the
Company by any third party, such information is as of its delivery date true,
complete and correct in all material respects to the Knowledge of the Portfolio
Manager.

SECTION 5.03.        Indemnification. The Portfolio Manager shall indemnify and
hold harmless the Company, the Agents and the Lenders and their respective
affiliates, directors, officers, stockholders, partners, agents, employees and
controlling persons (each, an “Indemnified Person”) from and against any and all
losses, claims, demands, damages or liabilities of any kind, including legal
fees and disbursements (collectively, “Liabilities”), and shall reimburse each
such Indemnified Person on a current basis for all reasonable and documented
expenses (including fees and disbursements of counsel), incurred by such
Indemnified Person in connection with investigating, preparing, responding to or
defending any investigative, administrative, judicial or regulatory action,
suit, claim or proceeding, relating to or arising out of (a) any breach by the
Portfolio Manager of any of its obligations hereunder, (b) the failure of any of
the representations or warranties of the Portfolio Manager set forth herein to
be true when made or when deemed made or repeated, except to the extent that
such Liabilities or expenses are found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnified Person and (c) any Liabilities that
represent losses from Portfolio Investments which are uncollectible due to the
related obligor’s financial inability to pay.



--------------------------------------------------------------------------------

- 47 -

 

This Section 5.03 shall survive the termination of this Agreement and the
repayment of all amounts owing to the Secured Parties hereunder.

ARTICLE VI

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 6.01.        Representations and Warranties. The Company (and, with
respect to clauses (a) through (e), (l), (n), (o), (t) through (w) and (aa), the
Portfolio Manager) represents to the other parties hereto solely with respect to
itself that as of the date hereof and each Trade Date (or as of such other date
as maybe expressly set forth below):

(a)        it is duly organized or incorporated, as the case may be, and validly
existing under the laws of the jurisdiction of its organization or incorporation
and has all requisite power and authority to execute, deliver and perform this
Agreement and each other Loan Document to which it is or may become a party and
to consummate the transactions herein and therein contemplated;

(b)        the execution, delivery and performance of this Agreement and each
such other Loan Document, and the consummation of the transactions contemplated
herein and therein have been duly authorized by it and this Agreement and each
other Loan Document to which it is or may become a party constitutes its legal,
valid and binding obligation enforceable against it in accordance with its terms
(subject to (A) bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights generally and (B) equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a proceeding in equity or at law);

(c)        the execution, delivery and performance of this Agreement and each
other Loan Document to which it is or may become a party and the consummation of
the transactions contemplated herein and therein do not conflict with the
provisions of its governing instruments and will not violate in any material way
any provisions of Applicable Law or regulation or any applicable order of any
court or regulatory body and will not result in the material breach of, or
constitute a default, or require any consent, under any agreement, instrument or
document to which it is a party or by which it or any of its property may be
bound or affected, in each case as would reasonably be expected to have a
Material Adverse Effect;

(d)        it is not subject to any Adverse Proceeding;

(e)        it has obtained all consents and authorizations (including all
required consents and authorizations of any Governmental Authority) that are
necessary or advisable to be obtained by it in connection with the execution,
delivery and performance of this Agreement and each other Loan Document to which
it is or may become a party and each such consent and authorization is in full
force and effect except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect;

(f)        it is not required to register as an “investment company” as defined
in the Investment Company Act of 1940, as amended;

(g)        it has not issued any securities that are or are required to be
registered under the Securities Act of 1933, as amended, and it is not a
reporting company under the Securities Exchange Act of 1934, as amended;



--------------------------------------------------------------------------------

- 48 -

 

(h)        it has no Indebtedness other than (i) Indebtedness incurred or
permitted to be incurred under the terms of the Loan Documents,
(ii) Indebtedness incurred pursuant to certain ordinary business expenses
arising pursuant to the transactions contemplated by this Agreement and the
other Loan Documents and (iii) if applicable, the obligation to make future
payments under any Delayed Funding Term Loan or Revolving Loan;

(i)        (x) it does not have underlying assets which constitute “plan assets”
within the meaning of the Plan Asset Rules; and (y) neither it nor any ERISA
Affiliate has within the last six years sponsored, maintained, contributed to,
or been required to contribute to and does not have any liability with respect
to any Plan;

(j)        as of the date of this Agreement it is, and after giving effect to
any Advance it will be, Solvent and it is not entering into this Agreement or
any other Loan Document or consummating any transaction contemplated hereby or
thereby with any intent to hinder, delay or defraud any of its creditors;

(k)        it is not in default under any other contract to which it is a party
except where such default would not reasonably be expected to have a Material
Adverse Effect;

(l)        it has complied in all material respects with all Applicable Laws,
judgments, agreements with Governmental Authorities, decrees and orders with
respect to its business and properties and the Portfolio party except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect;

(m)        it does not have any Subsidiaries or own any Investments in any
Person other than the Portfolio Investments or Investments (i) constituting Cash
Equivalents (as measured at their time of acquisition), (ii) acquired by the
Company with the approval of the Administrative Agent, or (iii) those the
Company shall have acquired or received as a distribution in connection with a
workout, bankruptcy, foreclosure, restructuring or similar process or proceeding
involving a Portfolio Investment or any issuer thereof;

(n)        (x) it has disclosed to the Administrative Agent all material
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters actually Known to it that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and (y) no information (other than projections, forward-looking information,
general economic data, industry information or information relating to third
parties) heretofore furnished by or on behalf of the Company to the
Administrative Agent or any Lender in connection with this Agreement or any
transaction contemplated hereby (after taking into account all updates,
modifications and supplements to such information) contains (or, to the extent
any such information was furnished by a third party, to the Company’s Knowledge
contains), when taken as a whole, as of its delivery date (and as updated or
supplemented after such date), any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

(o)        all of the conditions specified in Section 1.03 have been satisfied
or waived;

(p)        the Company has timely filed all Tax returns required by Applicable
Law to have been filed by it; all such Tax returns are true and correct in all
material respects; and the Company has paid or withheld (as applicable) all
Taxes owing or required to be withheld by it (if any) shown on such Tax returns;
except in each case, (x) any such Taxes which are being contested in good faith
by appropriate proceedings and for which adequate reserves shall have been set
aside in accordance with GAAP or (y) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.



--------------------------------------------------------------------------------

- 49 -

 

(q)        the Company is treated as a disregarded entity for U.S. federal
income tax purposes as of the Effective Date;

(r)        the Company is and will be wholly owned by the Parent, which is a
U.S. Person;

(s)        prior to the date hereof, the Company has not engaged in any business
operations or activities other than as an ownership entity for Portfolio
Investments and similar Loan or debt obligations and activities incidental
thereto;

(t)        neither it nor any of its Affiliates is (i) the subject or target of
Sanctions; (ii) a Person that resides or has a place of business in a Sanctioned
Country; (iii) a “Foreign Shell Bank” within the meaning of the PATRIOT Act,
i.e., a foreign bank that does not have a physical presence in any country and
that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the PATRIOT
Act as warranting special measures due to money laundering concerns;

(u)        the Company has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Company, its agents and their
respective directors, managers, officers and employees (as applicable) with
Anti-Corruption Laws and applicable Sanctions, and the Company and its officers
and directors and, to its Knowledge, its employees, members and agents are in
compliance in all material respects with Anti-Corruption Laws and applicable
Sanctions and are not knowingly engaged in any activity that would reasonably be
expected to result in the Company being designated as a Sanctioned Person. None
of (i) the Company, any of its directors, members, officers, managers or
employees or (ii) to the Knowledge of the Company, any agent of the Company that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person;

(v)        the Loan Documents represent all of the material agreements between
the Portfolio Manager, the Parent and the Seller, on the one hand, and the
Company, on the other. The Company has good and marketable title to all
Portfolio Investments and other Collateral free of any Liens (other than
Permitted Liens) and no effective financing statement (other than with respect
to Permitted Liens) or other instrument similar in effect naming or purportedly
naming the Company or any of its Affiliates as debtor and covering all or any
part of the Collateral is on file in any recording office, except such as may
have been filed in favor of the Collateral Agent as “Secured Party” pursuant
hereto, as necessary or advisable in connection with the Sale Agreement or which
has been terminated;

(w)        the Company is not relying on any advice (whether written or oral) of
any Lender, Agent or any of their respective Affiliates in connection with it
entering into and performing under this Agreement;

(x)        there are no judgments for Taxes with respect to the Company and no
claim is being asserted with respect to the Taxes of the Company, except any
such judgments for Taxes or claims with respect to Taxes (x) which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside in accordance with GAAP or (y) that could not
reasonably be expected to result in a Material Adverse Effect;



--------------------------------------------------------------------------------

- 50 -

 

(y)        the Collateral Agent, for the benefit of the Secured Parties, has
acquired a perfected, first priority and valid security interest (except, as to
priority, for any Permitted Liens) in the Collateral, free and clear of any
adverse claim (other than Permitted Liens) or restrictions on transferability;

(z)        the Parent is not required to register as an investment company under
the Investment Company Act of 1940, as amended;

(aa)        the Portfolio Manager is not required to register as an investment
adviser under the Investment Advisers Act of 1940, as amended;

(bb)        no ERISA Event has occurred; and

(cc)        all proceeds of the Advances will be used by the Company only in
accordance with the provisions of this Agreement. No part of the proceeds of any
Advance will be used by the Company to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying Margin Stock.
Neither the making of any Advance nor the use of the proceeds thereof will
violate or be inconsistent with the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve Board. No Advance is secured, directly
or indirectly, by Margin Stock, and the Collateral does not include Margin
Stock.

SECTION 6.02.        Covenants of the Company and the Portfolio Manager. The
Company (and, with respect to clauses (e), (g), (k), (r), (gg), (hh) and (ii),
the Portfolio Manager):

(a)        shall at all times: (i) not engage in any business or activity other
than the activities permitted pursuant to its constituent documents; (ii) not
acquire or own any material assets other than (A) the Collateral and other
assets as permitted hereunder, the Sale Agreement and the other Loan Documents
and (B) incidental property as may be necessary for the operation of the
Company; (iii) maintain its accounts, financial statements, books, accounting
and other records, and other Company documents (other than tax returns and
documents related thereto) separate from those of any other Person (without
limiting the foregoing, it is acknowledged that for accounting purposes, the
Company may be consolidated as required by GAAP and included in such Person’s
consolidated financial statements); (iv) not commingle or pool any of its funds
or assets with those of any Affiliate or any other Person, and it shall hold all
of its assets in its own name, except as otherwise permitted or required under
the Loan Documents; (v) conduct its own business in its own name and, for all
purposes, shall not operate, or purport to operate, collectively as a single or
consolidated business entity with respect to any Person (except as may be
required for U.S. federal income and applicable state and local tax purposes);
(vi) pay its own debts, liabilities and expenses (including overhead expenses,
if any) only out of its own assets as the same shall become due; (vii) observe
all (A) Delaware limited liability company formalities and (B) other
organizational formalities, in each case to the extent necessary or advisable to
preserve its separate existence, and shall preserve its existence, and it shall
not, nor shall it permit any Affiliate or any other Person to, amend, modify or
otherwise change its limited liability company agreement in a manner that would
adversely affect the existence of the Company as a bankruptcy-remote special
purpose entity without the prior written consent of the Administrative Agent;
(viii) not (A) guarantee, become obligated for, or hold itself or its credit out
to be responsible for or available to satisfy, the debts or obligations of any
Person or (B) control the decisions or actions respecting the daily business or
affairs of any Person except as permitted by or pursuant to the Loan Documents;
(ix) except for income tax and consolidated accounting purposes, shall hold
itself out to the public as a legal entity separate and distinct from any
Person; (x) except as may be required by the Code, any regulations thereunder
and any applicable state and local tax law, not identify itself as a division of
any Affiliate or any other Person; (xi) maintain its assets in such a manner
that it will not be costly or difficult to segregate, ascertain or identify its



--------------------------------------------------------------------------------

- 51 -

 

individual assets from those of any Affiliate or any other Person; (xii) not use
its separate existence to perpetrate a fraud in violation of applicable law;
(xiii) not, in connection with the Loan Documents, act with an intent to hinder,
delay or defraud any of its creditors in violation of applicable law;
(xiv) except as permitted hereunder and under the other Loan Documents, maintain
an arm’s length relationship with its Affiliates and the Portfolio Manager;
(xv) make no transfer of all or substantially all of its assets except as
permitted by or pursuant to the Loan Documents; (xvi) file its own tax returns
separate from those of any Person or entity, except to the extent that the
Company is not required to file tax returns under applicable law or is not
permitted to file its own tax returns separate from those of any other Person;
(xvii) use separate stationary, invoices and checks; (xviii) correct any known
misunderstanding regarding its separate identity; (xix) intend to maintain
adequate capital in light of its contemplated business operations; (xx) be
organized as a single-purpose entity with organizational documents substantially
similar to those in effect on the Effective Date, together with any amendments
or modifications thereto as permitted hereunder; (xxi) conduct its business so
that any assumptions made with respect to the Company in any “substantive
non-consolidation” opinion letter delivered in connection with the Loan
Documents will continue to be true and correct in all material respects;
(xxii) have at least one independent manager, except while a vacancy is being
filled as required by the Company’s constituent documents; (xxiii) not breach
any of its obligations set forth in Section 1.08 of its Amended and Restated
Limited Liability Company Agreement; (xxiv) have a manager separate from that of
any other Person; (xxv) allocate fairly and reasonably any overhead expenses
that are shared with an Affiliate, including for shared office space;
(xxvi) cause the managers, officers, agents and other representatives of the
Company to act at all times with respect to the Company consistently and in
furtherance of the foregoing and in the best interests of the Company and
(xxvii) maintain at least one special member, who, upon the occurrence of an
event that causes the sole member of the Company to cease to be a member of the
Company, shall immediately become the member of the Company in accordance with
its organizational documents;

(b)        shall not, except for capital contributions or capital distributions
permitted under the terms and conditions of this Agreement and properly
reflected on the books and records of the Company, enter into any transaction
with an Affiliate of the Company except on commercially reasonable terms not
materially less favorable to the Company (taken as a whole) than would be
obtained from unaffiliated parties in an arm’s-length transaction;

(c)        shall take all actions consistent with and shall not take any action
contrary to the “Facts and Assumptions” sections in the opinions of Dechert LLP,
dated the date hereof, relating to certain true sale and non-consolidation
matters;

(d)        shall not create, incur, assume or suffer to exist any Indebtedness
other than (i) Indebtedness incurred or permitted to be incurred under the terms
of the Loan Documents, (ii) Indebtedness incurred pursuant to certain ordinary
business expenses arising pursuant to the transactions contemplated by this
Agreement and the other Loan Documents, (iii) if applicable, the obligation to
make future payments under any Delayed Funding Term Loan or Revolving Loan and
(iv) Indebtedness incurred under any hedge agreement permitted by
Section 6.02(h);

(e)        shall comply in all material respects with all Anti-Corruption Laws
with regard to this Agreement and applicable Sanctions and shall maintain in
effect and enforce policies and procedures designed to ensure compliance in all
material respects by the Company and its directors, managers, officers and
agents with Anti-Corruption Laws and applicable Sanctions;

(f)        shall not amend (1) any of its constituent documents, (2) the Sale
Agreement or (3) the Collateral Administration Agreement in any manner that
would reasonably be expected to adversely affect the Lenders in any material
respect, without, in each case, the prior written consent of the Administrative
Agent;



--------------------------------------------------------------------------------

- 52 -

 

(g)        shall not (i) permit the validity or effectiveness of this Agreement
or any grant hereunder to be impaired, or permit the Lien of this Agreement to
be amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Agreement, any other Loan Document or the Advances, except as may be expressly
permitted hereby, (ii) permit any Lien to be created on or extend to or
otherwise arise upon or burden the Collateral or any part thereof, any interest
therein or the proceeds thereof, in each case, other than Permitted Liens or
(iii) take any action that would cause the Lien of this Agreement not to
constitute a valid perfected security interest in the Collateral that is of
first priority, free of any adverse claim or the legal equivalent thereof, as
applicable, except for Permitted Liens; and in any event shall use commercially
reasonable efforts to defend the right, title, and interest of the Collateral
Agent (for the benefit of the Secured Parties) and the Lenders in and to the
Collateral against all claims of third parties (other than Permitted Liens);

(h)        shall not, without the prior consent of the Administrative Agent
(acting at the direction of the Required Lenders), which consent may be withheld
in the sole and absolute discretion of the Required Lenders, enter into any
hedge agreement;

(i)        shall not change its name, identity or corporate structure in any
manner that would make any financing statement or continuation statement filed
by the Company (or by the Collateral Agent on behalf of the Company) in
accordance with subsection (a) above materially misleading or change its
jurisdiction of organization, unless the Company shall have given the
Administrative Agent and the Collateral Agent at least three (3) days prior (or
such shorter period as agreed to by the Administrative Agent in its reasonable
discretion) written notice thereof, and shall promptly file, or authorize the
filing of, appropriate amendments to all previously filed financing statements
and continuation statements (and shall provide a copy of such amendments to the
Collateral Agent and Administrative Agent together with written confirmation to
the effect that all appropriate amendments or other documents in respect of
previously filed statements have been filed);

(j)        shall do or cause to be done all things reasonably necessary to
(i) preserve and keep in full force and effect its existence as a limited
liability company and take all reasonable action to maintain its rights,
franchises, licenses and permits material to its business in the jurisdiction of
its formation and (ii) qualify and remain qualified as a limited liability
company in good standing in each jurisdiction in which such qualification is
necessary to protect the validity and enforceability of the Loan Documents or
any of the Collateral;

(k)        shall comply with all Applicable Law (whether statutory, regulatory
or otherwise), except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect;

(l)        shall not merge into or consolidate with any Person or dissolve,
terminate or liquidate in whole or in part, in each case, without the prior
written consent of the Administrative Agent;

(m)        except for Investments permitted by Section 6.02(u)(C) and without
the prior written consent of the Administrative Agent, shall not form, or cause
to be formed, any Subsidiaries; or make or suffer to exist any Loans or advances
to, or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or otherwise) in, any
Affiliate or any other Person except investments as otherwise permitted herein
and pursuant to the other Loan Documents;

(n)        shall ensure that (i) its affairs are conducted so that its
underlying assets do not constitute “plan assets” within the meaning of the Plan
Asset Rules, and (ii) neither it nor any ERISA Affiliate sponsors, maintains,
contributes to or is required to contribute to or has any liability with respect
to any Plan;



--------------------------------------------------------------------------------

- 53 -

 

(o)        [reserved].

(p)        

(i)        shall promptly furnish to the Administrative Agent, and the
Administrative Agent shall furnish to the Lenders, copies of the following
financial statements, reports and information: (A) as soon as available, but in
any event within 120 days after the end of each fiscal year of the Parent, a
copy of the audited consolidated balance sheet of the Parent and its
consolidated Subsidiaries as at the end of such year, the related consolidated
statements of income for such year and the related consolidated statements of
changes in net assets and of cash flows for such year, setting forth in each
case in comparative form the figures for the previous year; provided, that the
financial statements required to be delivered pursuant to this clause (A) which
are made available via EDGAR, or any successor system of the Securities Exchange
Commission, in the Parent’s annual report on Form 10-K, shall be deemed
delivered to the Administrative Agent on the date such documents are made so
available; (B) as soon as available and in any event within 45 days after the
end of each fiscal quarter of each fiscal year (other than the last fiscal
quarter of each fiscal year), an unaudited consolidated balance sheet of the
Parent and its consolidated Subsidiaries as of the end of such fiscal quarter
and including the prior comparable period (if any), and the unaudited
consolidated statements of income of the Parent and its consolidated
Subsidiaries for such fiscal quarter and for the period commencing at the end of
the previous fiscal year and ending with the end of such fiscal quarter, and the
unaudited consolidated statements of cash flows of the Parent and its
consolidated Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such fiscal quarter; provided, that the
financial statements required to be delivered pursuant to this clause (B) which
are made available via EDGAR, or any successor system of the Securities Exchange
Commission, in Parent’s quarterly report on Form 10-Q, shall be deemed delivered
to the Administrative Agent on the date such documents are made so available;
(C) if on the last day of any calendar month the Unfunded Exposure Shortfall
exceeds the Available Capacity, on the 10th Business Day of the immediately
following month, a copy of the then-current cash accounts balance of the Parent
and its consolidated Subsidiaries (whether audited or unaudited) and a written
certificate from an officer of the Parent including (x) a calculation of the
Available Liquidity and (y) a copy of the documents and materials referred to in
the definition of the term “Available Liquidity” and any other documents or
other materials used in the calculation thereof and (D) from time to time, such
other information or documents (financial or otherwise) as the Administrative
Agent or the Required Lenders may reasonably request; and

(ii)        shall promptly furnish to the Administrative Agent as soon as
available, but no later than the date any quarterly or annual financial
statements are due pursuant to Section 6.02(p)(i)(A) or 6.02(p)(i)(B), a
compliance certificate, certified by a Responsible Officer of the Company to be
true and correct, (i) stating whether any Default or Event of Default exists;
(ii) stating that Company is in compliance with the covenants set forth in this
Agreement, including a certification that the Collateral has been Delivered to
the Collateral Agent; (iii) stating that the representations and warranties of
Company contained in Article VI are true and correct in all material respects on
and as of the date thereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date; and (iv) certifying that such
financial statements fairly present in all material respects, the financial
condition and the results of operations of Company on the dates and for the
periods indicated, on the basis of GAAP, subject, in the case of interim
financial statements, to normally recurring year-end adjustments;



--------------------------------------------------------------------------------

- 54 -

 

(q)        shall pay or discharge or cause to be paid or discharged, before the
same shall become delinquent, all Taxes levied or imposed upon the Company or
upon the income, profits or property of the Company; provided that the Company
shall not be required to pay or discharge or cause to be paid or discharged any
such Tax (i) the amount, applicability or validity of which is being contested
in good faith by appropriate proceedings and for which disputed amounts adequate
reserves in accordance with GAAP have been made or (ii) the failure of which to
pay or discharge could not reasonably be expected to have a Material Adverse
Effect;

(r)        shall permit representatives of the Administrative Agent at any time
and from time to time as the Administrative Agent shall reasonably request, and
at the Company’s expense, (A) to inspect and make copies of and abstracts from
its records relating to the Portfolio Investments and (B) to visit its
properties in connection with the collection, processing or managing of the
Portfolio Investments for the purpose of examining such records, and to discuss
matters relating to the Portfolio Investments or such Person’s performance under
this Agreement and the other Loan Documents with any officer or employee or
auditor (if any) of such Person having knowledge of such matters (including, if
requested by the Administrative Agent in writing (including via email) to each
of the officers of the Company or the Portfolio Manager requested to be on such
telephone conference at least five (5) Business Days prior to the requested date
of such telephone conference, quarterly telephone conferences with
representatives of the Company with respect to review of the Portfolio
Investments at times mutually agreed between the Company and the Administrative
Agent; provided that such telephone conferences (x) shall only be required to
occur during normal business hours and (y) shall not interfere in any material
respect with the Company’s or the Portfolio Manager’s business and operations).
The Company agrees to render to the Administrative Agent such clerical and other
assistance as may be reasonably requested with regard to the foregoing; provided
that such assistance shall not interfere in any material respect with the
Company’s or the Portfolio Manager’s business and operations. Notwithstanding
the foregoing, so long as no Event of Default has occurred and is continuing and
no Market Value Event has occurred, such visits and inspections shall occur only
(i) upon five (5) Business Days’ prior written notice, (ii) during normal
business hours and (iii) no more than once in any calendar year. Following the
occurrence of a Market Value Event or following the occurrence and during the
continuance of an Event of Default, there shall be no limit on the timing or
number of such inspections and only one (1) Business Day’s prior notice will be
required before any inspection. Notwithstanding anything to the contrary in this
clause (r), neither the Company nor the Portfolio Manager will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter (including on any
quarterly telephone conference) that (x) constitutes non-financial trade secrets
or non-financial proprietary information, (y) in respect of which access or
inspection by, or disclosure to, the Administrative Agent or any Lender (or
their respective representatives or contractors) is prohibited by Applicable Law
(or any binding confidentiality agreement or (z) is subject to attorney-client
or similar privilege or constitutes attorney work product; provided that, (x) in
the event the Portfolio Manager or the Company withholds information from the
Administrative Agent or the Lenders in reliance on this sentence, the Company
shall provide (to the extent possible without violation of such Applicable Law,
any binding confidentiality agreement, attorney-client or attorney work product
privilege) notice to the Administrative Agent or such applicable Lender that
such information is being withheld and shall use commercially reasonable efforts
to communicate the applicable information in a way that would not violate the
Applicable Law or binding confidentiality agreement or risk waiver of such
attorney-client or attorney work product privilege and (y) no such information
withheld pursuant to a binding confidentiality agreement shall be withheld if
such information would be customary and necessary (in the reasonable
determination of the Administrative Agent) in order for the Administrative Agent
to effectuate a sale of Portfolio Investments pursuant to Section 1.04 or an
assignment of the Financing Commitments pursuant to Section 10.06;



--------------------------------------------------------------------------------

- 55 -

 

(s)        shall not use any part of the proceeds of any Advance, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the Board of Governors of the Federal Reserve System of the
United States of America, including Regulations T, U and X;

(t)        shall not make any Restricted Payments without the prior written
consent of the Administrative Agent; provided that the Company may make
Permitted Distributions and Permitted RIC Distributions subject to the other
requirements of this Agreement;

(u)        shall not make or hold any Investments, except the Portfolio
Investments or Investments (A) constituting Cash Equivalents (measured at the
time of acquisition), (B) that have been consented to by the Administrative
Agent or (C) those the Company shall have acquired or received as a distribution
in connection with a workout, bankruptcy, foreclosure, restructuring or similar
process or proceeding involving a Portfolio Investment or any issuer thereof;

(v)        shall not request any Advance, and the Company shall not directly, or
to the Knowledge of the Company, indirectly, use, and shall procure that its
directors, officers, employees and agents shall not directly, or to the
Knowledge of the Company, indirectly, use, the proceeds of any Advance (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in a
material violation of any Anti-Corruption Laws, (B) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent
permissible for a Person required to comply with Sanctions, or (C) in any manner
that would result in a material violation of any Sanctions applicable to any
party hereto;

(w)        other than (i) with the consent of the Administrative Agent,
(ii) pursuant to the Sale Agreement, (iii) as a permitted Substitution under
Section 1.08 or (iv) in a required sale directed by the Administrative Agent
under Section 1.04, following the occurrence of a Market Value Event, shall not
transfer to any of its Affiliates any Portfolio Investment purchased from any of
its Affiliates (other than with the consent of the Administrative Agent or sales
to Affiliates conducted on terms and conditions consistent with those of an
arm’s length transaction and at fair market value); provided that all sales
under clauses (i)-(iv) of this subsection shall be subject to the limitation on
transfers set forth under Section 1.08;

(x)        shall (i) if the Company or the Portfolio Manager receives materials
or information indicating that an event of default (however defined in the
applicable underlying instruments) or an event that, with notice or lapse of
time or both, will become an event of default has occurred with respect to any
Portfolio Investment, immediately upon receipt thereof by the Company or the
Portfolio Manager notify the Administrative Agent thereof via e-mail or by
telephone, or (ii) with respect to all other matters, post on a password
protected website maintained by the Portfolio Manager to which the
Administrative Agent will have access or deliver via email to the Administrative
Agent, with respect to each obligor in respect of a Portfolio Investment, within
five (5) Business Days of the receipt thereof by the Company or the Portfolio
Manager, without duplication of any other reporting requirements set forth in
this Agreement or any other Loan Document, any management discussion and
analysis provided by such obligor and any financial reporting packages with
respect to such obligor and with respect to each Portfolio Investment for such
obligor (including audited and unaudited financial statements, any attached or
included information, statements and calculations). The Company shall cause the
Portfolio Manager to provide such other information as the Administrative Agent
may reasonably request with respect to any Portfolio Investment or obligor (to
the extent reasonably available to the Portfolio Manager) and, if requested by
the Administrative Agent, also shall participate in quarterly portfolio review
calls with the Administrative Agent;



--------------------------------------------------------------------------------

- 56 -

 

(y)        shall not elect to be classified as other than a disregarded entity
for U.S. federal income tax purposes, nor shall the Company take any other
action or actions that would cause it to be classified, taxed or treated as a
partnership, corporation or publicly traded partnership taxable as a corporation
for U.S. federal income tax purposes (including transferring interests in the
Company on or through an established securities market or secondary market (or
the substantial equivalent thereof), within the meaning of Section 7704(b) of
the Code (and Treasury regulations thereunder));

(z)        shall only have an owner that is treated as a U.S. Person and shall
not recognize the transfer of any interest in the Company that constitutes
equity for U.S. federal income tax purposes;

(aa)        shall from time to time execute and deliver all such supplements and
amendments hereto and all such financing statements, continuation statements,
instruments of further assurance and other instruments, and shall take such
other action as may be reasonably necessary to secure the rights and remedies of
the Secured Parties hereunder and to grant more effectively all or any portion
of the Collateral, maintain or preserve the security interest (and the priority
thereof) of this Agreement or to carry out more effectively the purposes hereof,
perfect, publish notice of or protect the validity of any grant made or to be
made by this Agreement, preserve and defend title to the Collateral and the
rights therein of the Collateral Agent and the Secured Parties in the Collateral
and the Collateral Agent against the claims of all Persons and parties, pay any
and all Taxes levied or assessed upon all or any part of the Collateral and use
its commercially reasonable efforts to minimize costs arising in connection with
its activities or give, execute, deliver, file and/or record any financing
statement, notice, instrument, document, agreement or other papers that may be
necessary or desirable to create, preserve, perfect or validate the security
interest granted pursuant to this Agreement or to enable the Collateral Agent to
exercise and enforce its rights hereunder with respect to such pledge and
security interest, and hereby authorizes the Collateral Agent to file a UCC
financing statement listing ‘all assets of the debtor’ (or substantially similar
language) in the collateral description of such financing statement;

(bb)        [reserved];

(cc)        shall not hire any employees;

(dd)        shall not maintain any bank accounts or securities accounts other
than the Accounts;

(ee)        except as otherwise expressly permitted herein, shall not cancel or
terminate any of the underlying instruments in respect of a Portfolio Investment
to which it is party or beneficiary (in any capacity) without payment in full of
the portion so cancelled or terminated of such Portfolio Investment, or consent
to or accept any cancellation or termination, other than by the terms of such
Portfolio Investment, of any of such agreements unless (in each case) the
Administrative Agent shall have consented thereto in writing in its sole
discretion;

(ff)        shall not make or incur any capital expenditures except as
reasonably required to perform its functions in accordance with this Agreement;

(gg)        (x) shall not act on behalf of a Sanctioned Person or a Sanctioned
Country, except to the extent permissible for a Person required to comply with
Sanctions and (y) does not own and will not acquire, and the Portfolio Manager
will not cause the Company to own or acquire, any security issued by, or
interest in, any country, territory, or entity whose direct ownership would be
or is prohibited under Sanctions for a natural person or entity required to
comply with Sanctions;



--------------------------------------------------------------------------------

- 57 -

 

(hh)        shall give notice to the Administrative Agent promptly in writing
upon the occurrence of any of the following:

(1)        any Adverse Proceeding;

(2)        any (x) Default or (y) Event of Default;

(3)        the Company or the Portfolio Manager obtaining actual Knowledge of
any material adverse claim asserted against any of the Portfolio Investments,
the Accounts or any other Collateral; and

(4)        the Company or the Portfolio Manager obtaining actual Knowledge of
any Portfolio Investment becoming a Defaulted Obligation;

provided that, if there shall be a Default or Event of Default solely as a
result of a Default or Event of Default under this clause (hh), such Default or
Event of Default, as applicable, shall be cured immediately upon the giving of
such applicable notice; and

(ii)        with respect to the Portfolio Manager only, shall at all times
maintain (or, if the Portfolio Manager is not the Parent on any applicable date
of determination, ensure that the Parent maintains) Available Liquidity in an
amount at least equal to the Unfunded Exposure Shortfall.

SECTION 6.03.        Amendments of Portfolio Investments, Etc.. If the Company
or the Portfolio Manager receives any notice or other communication concerning
any amendment, supplement, consent, waiver or other modification of any
Portfolio Investment or any related underlying instrument or rights thereunder
(each, an “Amendment”) with respect to any Portfolio Investment or any related
underlying instrument, or makes any affirmative determination to exercise or
refrain from exercising any rights or remedies thereunder, it will give prompt
(and in any event, not later than three (3) Business Days’) notice thereof to
the Administrative Agent; provided that the Company or the Portfolio Manager, as
applicable, shall not be required to give notice of an Amendment (other than an
Amendment relating to a Specified Matter) to the Administrative Agent unless an
Event of Default has occurred and is continuing or a Market Value Event has
occurred. In any such event, the Company shall exercise all voting and other
powers of ownership relating to such Amendment or the exercise of such rights or
remedies as the Portfolio Manager shall deem appropriate under the
circumstances; provided that if an Event of Default has occurred and is
continuing or a Market Value Event has occurred, the Company will exercise all
voting and other powers of ownership as the Administrative Agent (acting at the
direction of the Required Lenders) shall instruct (it being understood that if
the terms of the related underlying instrument expressly prohibit or restrict
any such rights given to the Administrative Agent, then such right shall be
limited to the extent necessary so that such prohibition or restriction is not
violated). In any such case, following the Company’s receipt thereof, the
Company shall promptly provide to the Administrative Agent copies of all
executed amendments to underlying instruments, executed waiver or consent forms
or other documents executed or delivered in connection with any Amendment.



--------------------------------------------------------------------------------

- 58 -

 

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a)        the Company shall fail to pay any amount owing by it in respect of
the Secured Obligations (whether for principal, interest, fees or other amounts)
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise and, solely in
the case of amounts other than principal, such failure continues for a period of
two (2) Business Days following the earlier of (x) the Company becoming aware of
such failure or (y) receipt of written notice by the Company of such failure
unless its failure to pay is caused by an administrative or technical error, in
which case such period shall be extended by one (1) additional Business Day;

(b)        any representation or warranty made or deemed made by or on behalf of
the Company, the Portfolio Manager, the Seller or the Parent (collectively, the
“Credit Risk Parties”) herein or in any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate, or
other document (other than projections, forward-looking information, general
economic data, industry information or information relating to third parties)
furnished in connection herewith or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made (it being understood that the failure of a Portfolio
Investment to satisfy the Eligibility Criteria after the date of its Purchase
shall not constitute a failure) and if such failure is capable of being
remedied, such failure shall continue for a period of 30 days following the
earlier of (i) receipt by such Credit Risk Party of written notice of such
inaccuracy from the Administrative Agent and (ii) an officer of such Credit Risk
Party becoming aware of such inaccuracy;

(c)        (A) the Company shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.02(a)(i) through (vii), (xi),
(xiv) or (xix), (b)(i) through (iv), (d), (f), (h), (i), (l), (m), (t), (v),
(w), (cc) or (hh) (other than (hh)(2)(x)) or (B) any Credit Risk Party shall
fail to observe or perform any other covenant, condition or agreement contained
herein (it being understood that the failure of a Portfolio Investment to
satisfy the Eligibility Criteria after the date of its purchase shall not
constitute such a failure) or in any other Loan Document and, in the case of
this clause (B), if such failure is capable of being remedied, such failure
shall continue for a period of 30 days (or, in the case of a failure under
Section 6.02(hh)(2)(x) or 6.02(ii), seven (7) days) following the earlier of
(i) receipt by such Credit Risk Party of written notice of such failure from the
Administrative Agent and (ii) an officer of such Credit Risk Party becoming
aware of such failure;

(d)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Credit Risk Party or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Credit Risk Party or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered;

(e)        any Credit Risk Party shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (d) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Credit Risk Party or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(f)        any Credit Risk Party shall become not Solvent;



--------------------------------------------------------------------------------

- 59 -

 

(g)        the passing of a resolution by the equity holders of the Company in
respect of the winding up on a voluntary basis of the Company;

(h)        any final judgments or orders (not subject to appeal or otherwise
non-appealable) by one or more courts of competent jurisdiction for the payment
of money in an aggregate amount in excess of U.S.$1,000,000 (after giving effect
to insurance, if any, available with respect thereto) shall be rendered against
the Company, and the same shall remain unsatisfied, unvacated, unbonded or
unstayed for a period of thirty (30) days after the date on which the right to
appeal has expired;

(i)        an ERISA Event occurs;

(j)        a Change of Control occurs;

(k)        the Company or the pool of Collateral shall become required to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended;

(l)        the Portfolio Manager, other than, with the consent of the
Administrative Agent (not to be unreasonably withheld, conditioned or delayed),
in connection with an assignment to an Affiliate, (i) resigns as Portfolio
Manager under this Agreement, (ii) assigns any of its obligations or duties as
Portfolio Manager in contravention of the terms of this Agreement or
(iii) otherwise ceases to act as Portfolio Manager in accordance with the terms
of this Agreement;

(m)        the Net Asset Value is less than the product of (1) the Net Advances
multiplied by (2) 166.66%; or

(n)        (i) failure of the Company to fund the Unfunded Exposure Account when
required in accordance with Section 2.03(e) other than in the case that any
Lender fails to make the Advance required in accordance with Section 2.03(e) or
(ii) failure of the Company to satisfy its obligations in respect of unfunded
obligations with respect to any Delayed Funding Term Loan or Revolving Loan
(including the payment of any amount in connection with the sale thereof to the
extent required under this Agreement); provided that the failure of the Company
to undertake any action set forth in this clause (n) is not remedied (x) if not
during a MV Cure Extension Period, within two (2) Business Days or (y), if
during a MV Cure Extension Period, within ten (10) Business Days from the date
of the event described in clause (A)(i) of the definition of Market Value Event;

then, and in every such event (other than an event with respect to the Company
described in clause (d) or (e) of this Article), and at any time thereafter in
each case during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Company, take
either or both of the following actions, at the same or different times:
(i) terminate the Financing Commitments, and thereupon the Financing Commitments
shall terminate immediately, and (ii) declare all of the Secured Obligations
then outstanding to be due and payable in whole (or in part, in which case any
Secured Obligations not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the Secured Obligations so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Company accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company; and in case of any
event with respect to the Company described in clause (d) or (e) of this
Article, the Financing Commitments shall automatically terminate and all Secured
Obligations then outstanding, together with accrued interest thereon and all
fees and other obligations of the Company accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company.



--------------------------------------------------------------------------------

- 60 -

 

ARTICLE VIII

ACCOUNTS; COLLATERAL SECURITY

SECTION 8.01.        The Accounts; Agreement as to Control.

(a)        Establishment and Maintenance of Accounts. The Company hereby
appoints State Street Bank and Trust Company (i) as Securities Intermediary to
establish, and the Securities Intermediary does hereby establish, each of the
securities accounts identified on the Transaction Schedule (such accounts and
any successor accounts, the “Securities Accounts”), each to be maintained by the
Securities Intermediary, as a “securities intermediary” (within the meaning of
Section 8-102(a)(14) of the UCC), in the name of the Company subject to the lien
of the Collateral Agent under this Agreement, and (ii) as Bank to establish, and
the Bank does hereby establish, each of the deposit accounts identified on the
Transaction Schedule (such accounts and any successor accounts, the “Deposit
Accounts” and, together with the Securities Accounts, the “Accounts”), each to
be maintained by the Bank, as a “bank” (within the meaning of
Section 9-102(a)(8) of the UCC), in the name of the Company subject to the lien
of the Collateral Agent under this Agreement.

(b)        Collateral Agent in Control of Securities Accounts. Each of the
parties hereto hereby agrees that:

(i)        the Securities Accounts are and shall be treated as “securities
accounts” (within the meaning of Section 8-501(a) of the UCC) and the Collateral
Agent is the “entitlement holder” (within the meaning of Section 8-102(a)(7) of
the UCC) of such Accounts;

(ii)        the Deposit Accounts are “deposit accounts” (within the meaning of
Section 9-102(a)(29) of the UCC) and the Collateral Agent is the “customer”
(within the meaning of Section 4-104(1)(e) of the UCC) of such Accounts;

(iii)         all Collateral in the form of cash held by the Intermediary shall
be held in a Deposit Account, which may be a subaccount of another Account;

(iv)        the Intermediary shall not change the name or account number of any
of the Accounts without the prior written consent of the Collateral Agent, and,
so long as no Event of Default has occurred and is continuing under this
Agreement, without the prior written consent of the Company;

(v)        each Account shall at all times be held and maintained through an
office of the Securities Intermediary or the Bank, as applicable, located in the
State of New York or the Commonwealth of Massachusetts; and

(vi)         all Collateral delivered to the Intermediary pursuant to this
Agreement will be promptly credited to the appropriate Account, subject to the
terms of this Agreement.

(c)        Except as otherwise expressly provided herein, the Collateral Agent
will be exclusively entitled to exercise the rights that comprise each financial
asset credited to each Account and, without limitation, each Permitted Non-USD
Currency Account. The parties hereto agree that the Intermediary shall act only
on entitlement orders or other instructions with respect to the Accounts and the
Permitted Non-USD Currency Accounts originated by the Collateral Agent and no
other Person (and without further consent by any other Person); and the
Collateral Agent, for the benefit of the Secured Parties, shall have exclusive
control and the sole right of withdrawal over each Account and each Permitted
Non-USD Currency Account. The only permitted withdrawals from the Accounts and
the Permitted Non-USD Currency Accounts shall be in accordance with the
provisions of this Agreement.



--------------------------------------------------------------------------------

- 61 -

 

(d)        Subordination of Lien, Etc. If the Intermediary has or subsequently
obtains by agreement, operation of law or otherwise a security interest in any
Account or any security entitlement credited thereto, the Intermediary hereby
agrees that such security interest shall be subordinate to the security interest
of the Collateral Agent. The property credited to any Account will not be
subject to deduction, set-off, banker’s lien, or any other right in favor of any
Person other than the Collateral Agent (except that the Intermediary may set-off
(1) all amounts due to the Intermediary in respect of its customary fees and
expenses for the routine maintenance and operation of the Accounts, and (2) the
face amount of any checks which have been credited to any Account but are
subsequently returned unpaid because of uncollected or insufficient funds).

(e)        Property Registered, Indorsed, etc. to Securities Intermediary. All
securities or other property represented by a promissory note or an instrument
underlying any financial assets credited to any Account shall be registered in
the name of the Securities Intermediary, indorsed to the Securities Intermediary
in blank or credited to another securities account maintained in the name of the
Securities Intermediary, and in no case will any financial asset credited to any
Account be registered in the name of the Company, payable to the order of the
Company or specially indorsed to the Company except to the extent the foregoing
have been specially indorsed to the Securities Intermediary or in blank.

(f)        Jurisdiction; Governing Law of Accounts. The establishment and
maintenance of each Account and all interests, duties and obligations related
thereto shall be governed by the law of the State of New York and the
“securities intermediary’s jurisdiction” (within the meaning of Section 8-110 of
the UCC) shall be the State of New York. Terms used in this Section 8.01 without
definition have the meanings given to them in the UCC. The parties hereto
further agree that (x) the custodian/account agreement with respect to each
Account is hereby amended to provide that the law of the State of New York is
applicable to all issues specified in Article 2(1) of the Hague Convention on
the Law applicable to Certain Rights in respect of Securities Held with an
Intermediary and (y) the law applicable to all of the issues in Article 2(1) of
the Hague Convention on the Law applicable to Certain Rights in respect of
Securities Held with an Intermediary shall be the law of the State of New York.

(g)        No Duties. The parties hereto acknowledge and agree that the
Intermediary shall not have any additional duties under this Agreement other
than those expressly set forth in this Section 8.01, and the Intermediary shall
satisfy those duties expressly set forth in this Section 8.01 so long as it acts
without gross negligence, fraud, reckless disregard or willful misconduct.
Without limiting the generality of the foregoing, the Intermediary shall not be
subject to any fiduciary or other implied duties, and the Intermediary shall not
have any duty to take any discretionary action or exercise any discretionary
powers. The Intermediary shall be subject to all of the rights, protections and
immunities given to the Collateral Agent hereunder, including indemnities.

(h)        Investment of Funds on Deposit in the Unfunded Exposure Account. All
amounts on deposit in the Unfunded Exposure Account shall be invested (and
reinvested) at the written direction of the Company (or the Portfolio Manager on
its behalf) delivered to the Collateral Agent in Cash Equivalents; provided
that, following the occurrence and during the continuance of an Event of Default
or following a Market Value Event, all amounts on deposit in the Unfunded
Exposure Account shall be invested, reinvested and otherwise disposed of at the
written direction of the Administrative Agent delivered to the Collateral Agent.

(i)        Unfunded Exposure Account.

(i)    Amounts may be deposited into the Unfunded Exposure Account from time to
time in accordance with Section 4.05 or from funds otherwise available to the
Company and not prohibited by the terms of this Agreement. Amounts shall also be
deposited into the Unfunded Exposure Account as set forth in Section 2.03(e).



--------------------------------------------------------------------------------

- 62 -

 

(ii)    While no Event of Default has occurred and is continuing and no Market
Value Event has occurred and subject to satisfaction of the Borrowing Base Test
(after giving effect to such release), the Portfolio Manager may direct, by
means of an instruction in writing to the Intermediary (with a copy to the
Collateral Administrator), the release of funds on deposit in the Unfunded
Exposure Account (i) for the purpose of funding the Company’s unfunded
commitments with respect to Delayed Funding Term Loans and Revolving Loans, for
deposit into the Collection Account and (ii) (x) at any time prior to the date
that is two (2) Business Days prior to the end of the Reinvestment Period, so
long as no Unfunded Exposure Shortfall exists in excess of 5% of the Collateral
Principal or would exist after giving effect to the withdrawal or (y) at any
time on or after that date that is two (2) Business Days prior to the end of the
Reinvestment Period, so long as no Unfunded Exposure Shortfall exists. Following
the occurrence and during the continuance of an Event of Default or following
the occurrence of a Market Value Event, at the written direction of the
Administrative Agent (at the direction of the Required Lenders) (with a copy to
the Collateral Administrator), the Intermediary shall transfer all amounts in
the Unfunded Exposure Account to the Collection Account to be applied pursuant
to Section 4.05. Upon the direction of the Company by means of an instruction in
writing to the Intermediary (with a copy to the Collateral Administrator, the
Collateral Agent and the Administrative Agent), any amounts on deposit in the
Unfunded Exposure Account in excess of outstanding funding obligations of the
Company shall be released to the Collection Account to prepay the outstanding
Advances.

SECTION 8.02.        Collateral Security; Pledge; Delivery.

(a)        Grant of Security Interest. As collateral security for the prompt
payment in full when due of all the Company’s obligations to the Agents and the
Lenders (collectively, the “Secured Parties”) under this Agreement
(collectively, the “Secured Obligations”), the Company hereby pledges to the
Collateral Agent and grants a continuing security interest in favor of the
Collateral Agent in all of the Company’s right, title and interest in, to and
under (in each case, whether now owned or existing, or hereafter acquired or
arising) all accounts, payment intangibles, general intangibles, chattel paper,
electronic chattel paper, instruments, deposit accounts, letter-of-credit
rights, investment property, and any and all other property of any type or
nature owned by it (all of the property described in this clause (a) being
collectively referred to herein as “Collateral”), including, without limitation:
(1) each Portfolio Investment, (2) all of the Company’s interests in the
Accounts and the Permitted Non-USD Currency Accounts and, in each case, all
investments, obligations and other property from time to time credited thereto,
(3) the Sale Agreement, any other Loan Document and all rights related to each
such agreement, (4) all other property of the Company and (5) all proceeds
thereof, all accessions to and substitutions and replacements for, any of the
foregoing, and all rents, profits and products of any thereof.

(b)        Delivery and Other Perfection. In furtherance of the collateral
arrangements contemplated herein, the Company shall (1) Deliver to the
Collateral Agent the Collateral hereunder as and when acquired by the Company;
(2) if any of the securities, monies or other property pledged by the Company
hereunder are received by the Company, forthwith take such action as is
necessary to ensure the Collateral Agent’s continuing perfected security
interest in such Collateral (including Delivering such securities, monies or
other property to the Collateral Agent); and (3) upon the reasonable request of
the Administrative Agent, which shall be limited to one time per calendar year,
deliver to the Administrative Agent, the Lenders and the Collateral Agent, at
the expense of the Company, legal opinions from Company’s counsel or other
counsel reasonably acceptable to the Administrative Agent and the Lenders, as to
the perfection and priority of the Collateral Agent’s security interest in any
of the Collateral.



--------------------------------------------------------------------------------

- 63 -

 

(c)        Remedies, Etc. During the period in which an Event of Default shall
have occurred and be continuing, the Collateral Agent shall (but only if and to
the extent directed in writing by the Required Lenders) do any of the following:

(i)        Exercise in respect of the Collateral, in addition to other rights
and remedies provided for herein or otherwise available to it, all the rights
and remedies of a secured party under the UCC (whether or not the UCC applies to
the affected Collateral) and also may, without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Collateral Agent’s or its designee’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent or a designee of the Collateral Agent (acting at the
direction of the Required Lenders) may deem commercially reasonable. The Company
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) calendar days’ prior notice to the Company of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of the Collateral regardless of notice of sale having been
given. The Collateral Agent or its designee may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned;

(ii)        Transfer all or any part of the Collateral into the name of the
Collateral Agent or a nominee thereof;

(iii)        Enforce collection of any of the Collateral by suit or otherwise,
and surrender, release or exchange all or any part thereof, or compromise or
extend or renew for any period (whether or not longer than the original period)
any obligations of any nature of any party with respect thereto;

(iv)        Endorse any checks, drafts, or other writings in the Company’s name
to allow collection of the Collateral;

(v)        Take control of any proceeds of the Collateral;

(vi)        Execute (in the name, place and stead of any of the Company)
endorsements, assignments, stock powers and other instruments of conveyance or
transfer with respect to all or any of the Collateral; and/or

(vii)        Perform such other acts as may be reasonably required to do to
protect the Collateral Agent’s rights and interest hereunder.

(d)        Compliance with Restrictions. The Company and the Portfolio Manager
agree that in any sale of any of the Collateral whenever an Event of Default
shall have occurred and be continuing, the Collateral Agent or its designee are
hereby authorized to comply with any limitation or restriction in connection
with such sale as it may be advised by counsel in writing is necessary in order
to avoid any violation of Applicable Law (including compliance with such
procedures as may restrict the number of prospective bidders and purchasers,
require that such prospective bidders and purchasers have certain
qualifications, and restrict such prospective bidders and purchasers to Persons
who will represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of such
Collateral), or in order to obtain any required approval of the sale or of the
purchaser by any governmental regulatory authority or official, and the Company
and the Portfolio Manager further agree that such compliance shall not, in and
of itself, result in such sale being considered



--------------------------------------------------------------------------------

- 64 -

 

or deemed not to have been made in a commercially reasonable manner, nor shall
the Collateral Agent be liable or accountable to the Company or the Portfolio
Manager for any discount allowed by the reason of the fact that such Collateral
is sold in good faith compliance with any such limitation or restriction.

(e)        Private Sale. The Collateral Agent shall incur no liability as a
result of a sale of the Collateral, or any part thereof, at any private sale
pursuant to clause (c) above conducted in a commercially reasonable manner. The
Company and the Portfolio Manager hereby waive any claims against each Agent and
Lender arising by reason of the fact that the price at which the Collateral may
have been sold at such a private sale was less than the price which might have
been obtained at a public sale.

(f)        Collateral Agent Appointed Attorney-in-Fact. The Company hereby
appoints the Collateral Agent as the Company’s attorney-in-fact (it being
understood that the Collateral Agent shall not be deemed to have assumed any of
the obligations of the Company by this appointment), with full authority in the
place and stead of the Company and in the name of the Company, from time to time
in the Collateral Agent’s discretion (exercised at the written direction of the
Administrative Agent or the Required Lenders, as the case may be), after the
occurrence and during the continuation of an Event of Default, to take any
action and to execute any instrument which the Administrative Agent or the
Required Lenders may deem necessary or advisable to accomplish the purposes of
this Agreement. The Company hereby acknowledges, consents and agrees that the
power of attorney granted pursuant to this clause is irrevocable during the term
of this Agreement and is coupled with an interest.

(g)        Further Assurances. The Company covenants and agrees that, from time
to time upon the request of the Collateral Agent (as directed by the
Administrative Agent), the Company will execute and deliver such further
documents, and do such other acts and things as the Collateral Agent (as
directed by the Administrative Agent) may reasonably request in order fully to
effect the purposes of this Agreement and to protect and preserve the priority
and validity of the security interest granted hereunder or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral; provided that no such document may alter the rights
and protections afforded to the Company or the Portfolio Manager herein.

(h)        Release of Security Interest upon Disposition of Collateral. Upon any
sale, transfer or other disposition of any Collateral (or portion thereof) that
is permitted hereunder, the security interest granted hereunder in such Loan or
other Collateral (or the portion thereof which has been sold or otherwise
disposed of) shall, immediately upon the sale or other disposition of such Loan
or other Collateral (or such portion) and without any further action on the part
of the Collateral Agent or any other Secured Party, be released. Upon any such
release, the Collateral Agent will, at the Company’s sole expense, deliver to
the Company, or cause the Securities Intermediary to deliver, without any
representations, warranties or recourse of any kind whatsoever, all certificates
and instruments representing or evidencing all of the Collateral held by the
Securities Intermediary hereunder, and execute and deliver to the Company or its
nominee such documents as the Company shall reasonably request to evidence such
release.

(i)        Termination. Upon the payment in full of all Secured Obligations and
termination of the Financing Commitments, the security interest granted herein
shall automatically (and without further action by any party) terminate and all
rights to the Collateral shall revert to the Company. Upon any such termination,
the Collateral Agent will, at the Company’s sole expense, deliver to the
Company, or cause the Intermediary to deliver, without any representations,
warranties or recourse of any kind whatsoever, all certificates and instruments
representing or evidencing all of the Collateral held by the Intermediary
hereunder, and execute and deliver to the Company or its nominee such documents
as the Company shall reasonably request to evidence such termination.



--------------------------------------------------------------------------------

- 65 -

 

ARTICLE IX

THE AGENTS

SECTION 9.01.        Appointment of Administrative Agent and Collateral Agent.
Each of the Lenders hereby irrevocably appoints the Administrative Agent and
each of the Lenders and the Administrative Agent hereby irrevocably appoints the
Collateral Agent (the Administrative Agent and the Collateral Agent, each, an
“Agent” and collectively, the “Agents”) as its agent and authorizes such Agents
to take such actions on its behalf and to exercise such powers as are delegated
to such Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto. Anything contained herein to the contrary
notwithstanding, each Agent and each Lender hereby agree that no Lender shall
have any right individually to realize upon any of the Collateral hereunder, it
being understood and agreed that all powers, rights and remedies hereunder with
respect to the Collateral shall be exercised solely by the Collateral Agent for
the benefit of the Secured Parties at the direction of the Administrative Agent.

Each financial institution serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Lender (if applicable) as any other
Lender and may exercise the same as though it were not an Agent, and such
financial institution and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Company as if it were not
an Agent hereunder.

No Agent or the Collateral Administrator shall have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except that the foregoing shall not limit any duty
expressly set forth in this Agreement to include such rights and powers
expressly contemplated hereby that such Agent is required to exercise as
directed in writing by (i) in the case of the Collateral Agent (A) in respect of
the exercise of remedies under Section 8.02(c), the Required Lenders, or (B) in
all other cases, the Administrative Agent or (ii) in the case of any Agent, the
Required Lenders (or such other number or percentage of Lenders as shall be
necessary under the circumstances as provided herein), and (c) except as
expressly set forth herein, no Agent shall have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Company that is communicated to or obtained by the financial institution serving
in the capacity of such Agent (except insofar as provided to it as Agent
hereunder) or any of its Affiliates in any capacity. No Agent shall be liable
for any action taken or not taken by it in the absence of its own gross
negligence or willful misconduct or with the consent or at the request or
direction of the Administrative Agent (in the case of the Collateral
Administrator and the Collateral Agent only) or the Required Lenders (or such
other number or percentage of Lenders that shall be permitted herein to direct
such action or forbearance). None of the Collateral Agent, the Collateral
Administrator or the Intermediary shall be deemed to have knowledge of any
Default, Event of Default, Market Value Event or failure of the Borrowing Base
Test unless and until a Responsible Officer has received written notice thereof
from the Company, a Lender or the Administrative Agent. None of the Collateral
Agent, the Collateral Administrator, the Intermediary or the Administrative
Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness, genuineness,
value or sufficiency of this Agreement, any other agreement, instrument or
document or the Collateral, or (v) the satisfaction of any condition set forth
herein, other than to confirm receipt of items expressly required to be
delivered to such Agent. None of the Collateral Agent, the Collateral
Administrator, the Intermediary or the Administrative Agent shall be required to
risk or expend its own funds in connection with the performance of its
obligations hereunder if it reasonably believes it will not receive
reimbursement therefor hereunder.



--------------------------------------------------------------------------------

- 66 -

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
direction, opinion, document or other writing believed by it to be genuine and
to have been signed or sent by the proper Person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon. Each
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

In the event the Collateral Agent or the Collateral Administrator shall receive
conflicting instruction from the Administrative Agent and the Required Lenders,
the instruction of the Required Lenders shall govern. Neither the Collateral
Administrator nor the Collateral Agent shall have any duties or obligations
under or in respect of any other agreement (including any agreement that may be
referenced herein) to which it is not a party. The grant of any permissive right
or power to the Collateral Agent hereunder shall not be construed to impose a
duty to act.

It is expressly acknowledged and agreed that neither the Collateral
Administrator nor the Collateral Agent shall be responsible for, and shall not
be under any duty to monitor or determine, compliance with the Eligibility
Criteria or the Concentration Limitations in any instance, to determine if the
conditions of “Deliver” have been satisfied or otherwise to monitor or determine
compliance by any other Person with the requirements of this Agreement.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. No Agent shall be
responsible for any misconduct or negligence on the part of a non-Affiliated
sub-agent or attorney appointed by such Agent with due care. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers through their respective Affiliates and the respective directors,
officers, employees, agents and advisors of such Person and its Affiliates (the
“Related Parties”) for such Agent. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent or Collateral Agent, as the case may
be.

Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent, the
Intermediary and the Administrative Agent may resign at any time upon 30 days’
notice to each other agent, the Lenders, the Portfolio Manager and the Company.
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor. If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Collateral Administrator, Collateral Agent, Intermediary or
Administrative Agent, as applicable, gives notice of its resignation, then the
Administrative Agent may, on behalf of the Lenders, appoint a successor which
shall be a financial institution with an office in New York, New York, or an
Affiliate of any such financial institution. If no successor shall have been so
appointed by the Administrative Agent and shall have accepted such appointment
within sixty (60) days after the retiring agent gives notice of its resignation,
such agent may petition a court of competent jurisdiction for the appointment of
a successor. Upon the acceptance of its appointment as Collateral Administrator,
Intermediary, Administrative Agent or Collateral Agent, as the case may be,
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring agent, and the
retiring agent shall be discharged from



--------------------------------------------------------------------------------

- 67 -

 

its duties and obligations hereunder. After the retiring agent’s resignation
hereunder, the provisions of this Article and Sections 5.03 and 10.04 shall
continue in effect for the benefit of such retiring agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Collateral Administrator,
Intermediary, Administrative Agent or Collateral Agent, as the case may be.

Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent and the
Intermediary may be removed at any time with 30 days’ notice by the Company
(with the written consent of the Administrative Agent), with notice to the
Collateral Administrator, the Collateral Agent, the Intermediary, the Lenders
and the Portfolio Manager. Upon any such removal, the Company shall have the
right (with the written consent of the Administrative Agent) to appoint a
successor to the Collateral Agent, the Collateral Administrator and/or the
Intermediary, as applicable. If no successor to any such Person shall have been
so appointed by the Company and shall have accepted such appointment within
thirty (30) days after such notice of removal, then the Administrative Agent may
appoint a successor which shall be a financial institution with an office in New
York, New York, or an Affiliate of any such financial institution. Upon the
acceptance of its appointment as Collateral Administrator, Intermediary or
Collateral Agent, as the case may be, hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the removed agent, and the removed agent shall be discharged from its
duties and obligations hereunder. After the removed agent’s removal hereunder,
the provisions of this Article and Sections 5.03 and 10.04 shall continue in
effect for the benefit of such removed agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Collateral Administrator,
Intermediary or Collateral Agent, as the case may be.

Upon the request of the Company or the Administrative Agent or the successor
agent, such retiring or removed agent shall, upon payment of its charges then
unpaid, execute and deliver an instrument transferring to such successor agent
all the rights, powers and trusts of the retiring or removed agent, and shall
duly assign, transfer and deliver to such successor agent all property and money
held by such retiring or removed agent hereunder. Upon request of any such
successor agent, the Company and the Administrative Agent shall execute any and
all instruments for more fully and certainly vesting in and confirming to such
successor agent all such rights, powers and trusts.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

Anything in this Agreement notwithstanding, in no event shall any Agent, the
Collateral Administrator or the Intermediary be liable for special, punitive,
indirect or consequential loss or damage of any kind whatsoever (including lost
profits), even if such Agent, the Collateral Administrator or the Intermediary,
as the case may be, has been advised of such loss or damage and regardless of
the form of action.

Each Agent and the Collateral Administrator shall not be liable for any error of
judgment made in good faith by an officer or officers of such Agent or the
Collateral Administrator, unless it shall be conclusively determined by a court
of competent jurisdiction that such Agent or the Collateral Administrator was
grossly negligent in ascertaining the pertinent facts.



--------------------------------------------------------------------------------

- 68 -

 

Each Agent and the Collateral Administrator shall not be responsible for the
accuracy or content of any certificate, statement, direction or opinion
furnished to it in connection with this Agreement.

Each Agent and the Collateral Administrator shall not be bound to make any
investigation into the facts stated in any resolution, certificate, statement,
instrument, opinion, report, consent, order, approval, bond or other document or
have any responsibility for filing or recording any financing or continuation
statement in any public office at any time or to otherwise perfect or maintain
the perfection of any security interest or lien granted to it hereunder.

No Agent shall be responsible for delays or failures in performance resulting
from acts beyond its control. Such acts include but are not limited to acts of
God, strikes, lockouts, riots and acts of war. In connection with any payment,
the Collateral Agent and the Collateral Administrator are entitled to rely
conclusively on any instructions provided to them by the Administrative Agent.

The rights, protections and immunities given to the Agents in this Section 9.01
shall likewise be available and applicable to the Intermediary and the
Collateral Administrator.

SECTION 9.02.        Additional Provisions Relating to the Collateral Agent and
the Collateral Administrator.

(a)        Collateral Agent May Perform. The Collateral Agent shall from time to
time take such action (at the written direction of the Administrative Agent or
the Required Lenders) for the maintenance, preservation or protection of any of
the Collateral or of its security interest therein and the Administrative Agent
may direct the Collateral Agent in writing to take any action incidental
thereto; provided that in each case the Collateral Agent shall have no
obligation to take any such action in the absence of such direction and shall
have no obligation to comply with any such direction if it reasonably believes
that the same (1) is contrary to Applicable Law or (2) is reasonably likely to
subject the Collateral Agent to any loss, liability, cost or expense, unless the
Administrative Agent or the Required Lenders, as the case may be, issuing such
instruction make provision reasonably satisfactory to the Collateral Agent for
payment of same. With respect to other actions which are incidental to the
actions specifically delegated to the Collateral Agent hereunder, the Collateral
Agent shall not be required to take any such incidental action hereunder, but
shall be required to act or to refrain from acting (and shall be fully protected
in acting or refraining from acting) upon the written direction of the
Administrative Agent.

If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
shall request written instructions from the Administrative Agent as to the
course of action desired by it. The Collateral Agent shall be entitled to rely
on the advice of legal counsel and independent accountants in performing its
duties hereunder.

(b)        Reasonable Care. The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral if it
takes such action for that purpose as the Company reasonably requests at times
other than upon the occurrence and during the continuance of any Event of
Default, but failure of the Collateral Agent to comply with any such request at
any time shall not in itself be deemed a failure to exercise reasonable care.
The Collateral Agent will not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any liens thereon.



--------------------------------------------------------------------------------

- 69 -

 

(c)        Collateral Agent Not Liable. Except to the extent arising from the
gross negligence, willful misconduct, criminal conduct, fraud or reckless
disregard of the Collateral Agent, the Collateral Agent shall not be liable by
reason of its compliance with the terms of this Agreement with respect to
(1) the investment of funds held thereunder in Cash Equivalents (other than for
losses attributable to the Collateral Agent’s failure to make payments on
investments issued by the Collateral Agent, in its commercial capacity as
principal obligor and not as collateral agent, in accordance with their terms)
or (2) losses incurred as a result of the liquidation of any Cash Equivalents
prior to its stated maturity.

(d)        Certain Rights and Obligations of the Collateral Agent. Without
further consent or authorization from any Lenders, the Collateral Agent shall be
deemed to have released, and is authorized to execute any documents or
instruments necessary to release, any lien encumbering any item of Collateral
upon its sale or other disposition of assets permitted by this Agreement or as
otherwise permitted or required hereunder or to which the Required Lenders have
otherwise consented. Anything contained herein to the contrary notwithstanding,
in the event of a foreclosure by the Collateral Agent on any of the Collateral
pursuant to a public or private sale, any Agent or Lender may be the purchaser
of any or all of such Collateral at any such sale and the Collateral Agent, as
agent for and representative of the Lenders (but not any Lender in its
individual capacity unless the Required Lenders shall otherwise agree), shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Secured Obligations as a credit on account of
the purchase price for any Collateral payable by the purchaser at such sale.

(e)        Collateral Agent, Intermediary and Collateral Administrator Fees and
Expenses. The Company agrees to pay to the Collateral Agent, the Intermediary
and the Collateral Administrator such fees as the Administrative Agent, the
Collateral Agent, the Intermediary, the Collateral Administrator and the
Portfolio Manager, may agree in writing, subject to the Priority of Payments.
The Company further agrees to pay to the Collateral Agent, the Intermediary and
the Collateral Administrator, or reimburse the Collateral Agent, the
Intermediary and the Collateral Administrator for paying, reasonable and
documented out-of-pocket expenses, including attorney’s fees, in connection with
this Agreement and the transactions contemplated hereby, subject to the Priority
of Payments.

(f)        Execution by the Collateral Agent and the Collateral Administrator.
The Collateral Agent and the Collateral Administrator are executing this
Agreement solely in their capacity as Collateral Agent and Collateral
Administrator hereunder and in no event shall have any obligation to make any
Advance, provide any Advance or perform any obligation of the Administrative
Agent hereunder.

(g)        Reports by the Collateral Administrator. The Company hereby appoints
State Street Bank and Trust Company as Collateral Administrator under the
Collateral Administration Agreement and directs the Collateral Administrator to
prepare the reports substantially as provided in the Collateral Administration
Agreement or as otherwise directed by and agreed by the Company and the
Administrative Agent. Without limitation to the foregoing, upon the written
request (including via email) of the Administrative Agent, which may be in the
form of a standing request, the Collateral Administrator shall provide to the
Administrative Agent a copy of the most recent notice memo, distribution report
or similar notice or report received by it in respect of any Portfolio
Investment(s) identified by the Administrative Agent as soon as reasonably
practicable after such request is made by the Administrative Agent (or, if such
request is a standing request, as soon as reasonably practicable after such
notice or report is received); provided that failure by the Collateral Agent to
provide such copies shall not affect any of the rights of the Company or the
Portfolio Manager under this Agreement or the eligibility of any Portfolio
Investment.



--------------------------------------------------------------------------------

- 70 -

 

(h)        Information Provided to Collateral Agent and Collateral
Administrator. Without limiting the generality of any terms of this Section,
neither the Collateral Agent nor the Collateral Administrator shall have
liability for any failure, inability or unwillingness on the part of the
Portfolio Manager, the Administrative Agent, the Company or the Required Lenders
to provide accurate and complete information on a timely basis to the Collateral
Agent or the Collateral Administrator, as applicable, or otherwise on the part
of any such party to comply with the terms of this Agreement, and, absent gross
negligence, willful misconduct, criminal conduct, fraud or reckless disregard of
the Collateral Agent or the Collateral Administrator, as applicable, shall have
no liability for any inaccuracy or error in the performance or observance on the
Collateral Agent’s or Collateral Administrator’s, as applicable, part of any of
its duties hereunder that is caused by or results from any such inaccurate,
incomplete or untimely information received by it, or other failure on the part
of any such other party to comply with the terms hereof.

ARTICLE X

MISCELLANEOUS

SECTION 10.01.        Non-Petition; Limited Recourse. Each of the Collateral
Agent, the Intermediary, the Collateral Administrator, the Portfolio Manager and
the other parties hereto (other than the Administrative Agent acting at the
direction of the Required Lenders) hereby agrees not to commence, or join in the
commencement of, any proceedings in any jurisdiction for the bankruptcy,
winding-up or liquidation of the Company or any similar proceedings, in each
case prior to the date that is one year and one day (or if longer, any
applicable preference period plus one day) after the payment in full of all
amounts owing to the parties hereto. The foregoing restrictions are a material
inducement for the parties hereto to enter into this Agreement and are an
essential term of this Agreement. The Administrative Agent or the Company may
seek and obtain specific performance of such restrictions (including injunctive
relief), including, without limitation, in any bankruptcy, winding-up,
liquidation or similar proceedings. The Company shall promptly object to the
institution of any bankruptcy, winding-up, liquidation or similar proceedings
against it and take all necessary or advisable steps to cause the dismissal of
any such proceeding; provided that such obligation shall be subject to the
availability of funds therefor. Nothing in this Section 10.01 shall limit the
right of any party hereto to file any claim or otherwise take any action with
respect to any proceeding of the type described in this Section that was
instituted by the Company or against the Company by any Person other than a
party hereto.

Notwithstanding any other provision of this Agreement, no recourse under any
obligation, covenant or agreement of the Company or the Portfolio Manager
contained in this Agreement shall be had against any incorporator, stockholder,
partner, officer, director, member, manager, employee or agent of the Company,
the Portfolio Manager or any of their respective Affiliates (solely by virtue of
such capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of the Company
and (with respect to the express obligations of the Portfolio Manager hereunder)
the Portfolio Manager and that no personal liability whatever shall attach to or
be incurred by any incorporator, stockholder, officer, director, member,
manager, employee or agent of the Company, the Portfolio Manager or any of their
respective Affiliates (solely by virtue of such capacity) or any of them under
or by reason of any of the obligations, covenants or agreements of the Company
or the Portfolio Manager contained in this Agreement, or implied therefrom, and
that any and all personal liability for breaches by the Company or the Portfolio
Manager of any of such obligations, covenants or agreements, either at common
law or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement.



--------------------------------------------------------------------------------

- 71 -

 

SECTION 10.02.        Notices. All notices and other communications in respect
hereof (including, without limitation, any modifications hereof, or requests,
waivers or consents hereunder) to be given or made by a party hereto shall be in
writing (including by electronic mail or other electronic messaging system of
.pdf or other similar files) to the other parties hereto at the addresses for
notices specified on the Transaction Schedule (or, as to any such party, at such
other address as shall be designated by such party in a notice to each other
party hereto). All such notices and other communications shall be deemed to have
been duly given when (a) transmitted by facsimile, (b) personally delivered,
(c) in the case of a mailed notice, upon receipt, or (d) in the case of notices
and communications transmitted by electronic mail or any other electronic
messaging system, upon delivery, in each case given or addressed as aforesaid.

SECTION 10.03.        No Waiver. No failure on the part of any party hereto to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

SECTION 10.04.        Expenses; Indemnity; Damage Waiver; Right of Setoff.

(a)        The Company shall pay (1) all fees and reasonable and documented
out-of-pocket expenses incurred by the Agents, the Collateral Administrator, the
Intermediary and their Related Parties, including the fees, charges and
disbursements of one outside counsel for the Administrative Agent and one
separate counsel for the Collateral Agent and the Collateral Administrator
together , and such other local counsel as required for the Agents and the
Collateral Administrator, collectively, in connection with the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (2) all reasonable and documented
out-of-pocket expenses incurred by the Agents, the Collateral Administrator and
the Lenders, including the fees, charges and disbursements of outside counsel
for each Agent, the Collateral Administrator and such other local counsel as
required for all of them, in connection herewith, including the enforcement or
protection of their rights in connection with this Agreement, including their
rights under this Section, or in connection with the Advances provided by them
hereunder, including all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Advances.

(b)        The Company shall indemnify the Agents, the Collateral Administrator,
the Securities Intermediary, the Lenders and their Related Parties (each such
Person being called an “Indemnitee”), against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of outside counsel for each
Indemnitee and such other local counsel as required for any Indemnitees,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (1) the execution or delivery of this Agreement or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations (including, without limitation, any
breach of any representation or warranty made by the Company or the Portfolio
Manager hereunder (for the avoidance of doubt, after giving effect to any
limitation included in any such representation or warranty relating to
materiality or causing a Material Adverse Effect)) or the exercise of the
parties thereto of their respective rights or the consummation of the
transactions contemplated hereby, (2) any Advance or the use of the proceeds
therefrom, or (3) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto or
is pursuing or defending any such action; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or



--------------------------------------------------------------------------------

- 72 -

 

related expenses (i) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence,
fraud, reckless disregard or willful misconduct of such Indemnitee or (ii) with
respect to the Lenders, relate to the performance of the Portfolio Investments.
This Section 10.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)        To the extent permitted by Applicable Law, neither the Company nor
any Indemnitee shall assert, and each hereby waives, any claim against the
Company or any Indemnitee, as applicable, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement, instrument or transaction contemplated hereby, any
Advance or the use of the proceeds thereof.

(d)        If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of the Company against any of and all the
obligations of the Company now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this clause (d) are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 10.05.        Amendments. Subject to Section 3.01(h)(ii) (which shall
only require the consent of the Administrative Agent and the Company), no
amendment, modification or waiver in respect of this Agreement will be effective
unless in writing (including, without limitation, a writing evidenced by a
facsimile transmission or electronic mail) and executed by each of the Agents,
the Collateral Administrator, the Required Lenders, the Company and the
Portfolio Manager; provided that the Administrative Agent may waive (including,
without limitation, in a writing evidenced by a facsimile transmission or
electronic mail) any of (i) the Eligibility Criteria, (ii) the requirements set
forth in Schedule 3 or Schedule 4 and (iii) the provisions of this Agreement
relating to Delayed Funding Term Loans or the Unfunded Exposure Amount or
arising from an Unfunded Exposure Shortfall, in each case, in its sole
discretion; provided further that none of the Collateral Agent, the Collateral
Administrator or the Securities Intermediary shall be required to execute any
amendment that affects its rights, duties, protections or immunities; provided
further that any Material Amendment shall require the prior written consent of
each Lender affected thereby.

SECTION 10.06.        Successors; Assignments.

(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Portfolio Manager, the Administrative Agent and each Lender (and any
attempted assignment or transfer by the Company without such consent shall be
null and void) and the Portfolio Manager may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent. Except as expressly set forth herein, nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
any legal or equitable right, remedy or claim under or by reason of this
Agreement.



--------------------------------------------------------------------------------

- 73 -

 

(b)        Subject to the conditions set forth below, any Lender may assign to
any other Person (other than a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person)), all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Financing Commitment and the
Advances at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld) of the Administrative Agent and, if such
assignee is not an Eligible Assignee, the Company; provided that no consent of
the Administrative Agent (in the case of the initial Lender only) or the Company
shall be required for an assignment of any Financing Commitment to an assignee
that is a Lender (or any Affiliate thereof) with a Financing Commitment
immediately prior to giving effect to such assignment; provided, further, that,
following (i) the occurrence and during the continuance of an Event of Default,
a Lender may assign its rights and obligations under this Agreement (including
all or a portion of its Financing Commitment and the Advances at the time owing
to it) to any Person (other than a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person)), and (ii) the third (3rd) Business Day following the
occurrence of a Market Value Event, a Lender may assign its rights and
obligations under this Agreement (including all or a portion of its Financing
Commitment and the Advances at the time owing to it) to any Person (other than a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person)), in each instance,
without the consent of the Company or (in the case of the initial Lender) the
Administrative Agent.

Assignments shall be subject to the following additional conditions: (A) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement; and (B) the
parties to each assignment shall execute and deliver to the Administrative Agent
an assignment and assumption agreement in form and substance acceptable to the
Administrative Agent.

Subject to acceptance and recording thereof below, from and after the effective
date specified in each assignment and assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such assignment
and assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such assignment and assumption, be released from its
obligations under this Agreement (and, in the case of an assignment and
assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto as a Lender but
shall continue to be entitled to the benefits of Sections 5.03 and 10.04).

(c)        Any Lender may sell participations to one or more banks or other
entities (other than a natural person (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural
person)) (a “Lender Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Financing Commitment and the Advances owing to it) and with the consent of, if
such participant is not an Eligible Assignee, the Company; provided that
(1) such Lender’s obligations under this Agreement shall remain unchanged,
(2) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (3) the Company, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Lender Participant, agree to
any Material Amendment that affects such Lender Participant.

(d)        Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Company, maintain a register on which it enters the
name and address of each Lender Participant and the principal amounts (and
stated interest) of each Lender Participant’s interest in the



--------------------------------------------------------------------------------

- 74 -

 

Advances or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Lender Participant or
any information relating to a Lender Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e)        The Company agrees that each Lender Participant shall be entitled to
the benefits of Sections 3.01(e), 3.01(f) and 3.03 (subject to the requirements
and limitations therein, including the requirements under Section 3.03(f) (it
being understood that the documentation required under Section 3.03(f) shall be
delivered to the Lender that sells the participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Lender Participant (A) agrees
to be subject to the provisions of Section 3.01(f) relating to replacement of
Lenders as if it were an assignee under paragraph (b) of this Section 10.06 and
(B) shall not be entitled to receive any greater payment under Sections 3.01(e),
3.01(f) and 3.03, with respect to any participation, than the Lender that sells
the participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Lender Participant acquired the applicable participation. Each
Lender that sells a participation agrees, at the Company’s request and expense,
to use reasonable efforts to cooperate with the Company to effectuate the
replacement of Lenders provisions set forth in Section 3.01(f) with respect to
any Lender Participant.

SECTION 10.07.        Governing Law; Submission to Jurisdiction; Etc..

(a)        Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York.

(b)        Submission to Jurisdiction. With respect to any suit, action or
proceedings relating to this Agreement (collectively, “Proceedings”), each party
hereto irrevocably (i) submits to the non-exclusive jurisdiction of the courts
of the State of New York and the United States District Court located in the
Borough of Manhattan in New York City and (ii) waives any objection which it may
have at any time to the laying of venue of any Proceedings brought in any such
court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over such party.
Nothing in this Agreement precludes any party hereto from bringing Proceedings
in any other jurisdiction, nor will the bringing of Proceedings in any one or
more jurisdictions preclude the bringing of Proceedings in any other
jurisdiction.

(c)        Waiver of Jury Trial. EACH OF THE PARTIES HERETO AND THE
ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.



--------------------------------------------------------------------------------

- 75 -

 

SECTION 10.08.        Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Advance,
together with all fees, charges and other amounts which are treated as interest
on such Advance under Applicable Law (collectively the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Advance in
accordance with Applicable Law, the rate of interest payable in respect of such
Advance hereunder, together with all Charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Advance but were not
payable as a result of the operation of this Section 10.08 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Advances
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

SECTION 10.09.        PATRIOT Act. Each Lender and Agent that is subject to the
requirements of the PATRIOT Act hereby notifies the Company that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Lender or
Agent to identify the Company in accordance with the PATRIOT Act.

SECTION 10.10.        Counterparts. This Agreement may be executed in any number
of counterparts by facsimile or other written form of communication, each of
which shall be deemed to be an original as against the party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument.

SECTION 10.11.        Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12.        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under this Agreement may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(1)        a reduction in full or in part or cancellation of any such liability;

(2)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement; or

(3)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.



--------------------------------------------------------------------------------

- 76 -

 

As used herein:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 10.13.        Judgment Currency.

(a)        If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in USD into another currency, each
party hereto agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction USD could be purchased with such
other currency on the Business Day immediately preceding the day on which final
judgment is given.

(b)        The obligations of each party hereto in respect of any sum due to any
other party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than USD, be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
USD with the Judgment Currency; if the amount of USD so purchased is less than
the sum originally due to the Applicable Creditor in USD, such party agrees, as
a separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such deficiency. The obligations of the parties
contained in this Section shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder.

[remainder of page intentionally blank]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GOLDMAN SACHS PRIVATE MIDDLE MARKET CREDIT SPV LLC, as Company
By____________________________________ Name: Title: GOLDMAN SACHS PRIVATE MIDDLE
MARKET CREDIT LLC, as Portfolio Manager By____________________________________
Name: Title:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent
By____________________________________ Name: Title:



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY, as Collateral Agent
By__________________________________ Name: Title: STATE STREET BANK AND TRUST
COMPANY, as Intermediary By__________________________________ Name: Title: STATE
STREET BANK AND TRUST COMPANY, as Collateral Administrator
By__________________________________ Name: Title: The Lenders JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, as Lender By__________________________________ Name:
Title:



--------------------------------------------------------------------------------

SCHEDULE 1

Transaction Schedule

 

1.    Lenders    Financing Commitment (as reduced from time to time pursuant to
Section 4.07)    JPMorgan Chase Bank, National Association   

Prior to a Commitment Increase Date:

U.S. $400,000,000

After a Commitment Increase Date, if any: U.S. $400,000,000 plus the principal
amount of each Commitment Increase Option up to U.S. $750,000,000

2.    Scheduled Termination Date:    November 21, 2021 3.    Interest Rates   
   Applicable Margin for Advances:   

With respect to interest based on the LIBO Rate, 3.50% per annum (subject to
increase in accordance with Section 3.01(b)).

With respect to interest based on the Base Rate, 3.50% per annum (subject to
increase in accordance with Section 3.01(b)).

4.    Account Numbers       Securities Accounts:       Custodial Account:      
Collection Account:       MV Cure Account:       Unfunded Exposure Account:   
   Deposit Accounts:       Custodial Account:       Collection Account:       MV
Cure Account:       Unfunded Exposure Account:    5.    Market Value Trigger:   
203.25% 6.    Market Value Cure Level:    244.00% 7.    Purchases of Restricted
Securities   



--------------------------------------------------------------------------------

- 2 -

 

   Notwithstanding anything herein to the contrary, no Portfolio Investment may
constitute, at the time of initial Purchase, a Restricted Security. As used
herein, “Restricted Security” means any security that forms part of a new issue
of publicly issued securities (a) with respect to which an Affiliate of any
Lender that is a “broker” or a “dealer”, within the meaning of the Securities
Exchange Act of 1934, participated in the distribution as a member of a selling
syndicate or group within 30 days of the proposed Purchase by the Company and
(b) which the Company proposes to Purchase from any such Affiliate of any
Lender.



--------------------------------------------------------------------------------

- 3 -

 

Addresses for Notices The Company:   

Goldman Sachs Private Middle

Market Credit SPV LLC

200 West Street

New York, NY 10282

  

Attn: Jonathan Lamm

         Elaine Ng

         Paul P. Singh

         Steven Colombo

Tel: 1 (212) 902-1000

Fax: 1 (212) 428-3889

Email: Jonathan.Lamm@gs.com

            Paul.Singh@gs.com

            Elaine.Ng@gs.com

            Steven.Colombo@gs.com

The Portfolio Manager:   

Goldman Sachs Private Middle

Market Credit LLC

200 West Street

New York, NY 10282

  

Attn: Jonathan Lamm

         Elaine Ng

         Paul P. Singh

         Steven Colombo

Tel: 1 (212) 902-1000

Fax: 1 (212) 428-3889

Email: Jonathan.Lamm@gs.com

            Paul.Singh@gs.com

            Elaine.Ng@gs.com

            Steven.Colombo@gs.com

The Administrative Agent:   

JPMorgan Chase Bank, National Association

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd.,

3rd Floor

Newark, Delaware 19713

   Attention: Kyle Deisher    with a copy to      

JPMorgan Chase Bank, National Association

383 Madison Ave.

New York, New York 10179

  

Attention: Kyle Deisher

Email: DE_custom_business@jpmorgan.com.

The Collateral Agent:   

State Street Bank and Trust Company

1 Iron Street

Boston Massachusetts 02210

  

Attention: Scott Berry

Telephone: (617) 662-9840

Email: StateStreetSPV@statestreet.com

The Intermediary:   

State Street Bank and Trust Company

1 Iron Street

Boston Massachusetts 02210

  

Attention: Scott Berry

Telephone: (617) 662-9840

Email: StateStreetSPV@statestreet.com



--------------------------------------------------------------------------------

- 4 -

 

The Collateral Administrator:   

State Street Bank and Trust Company

1 Iron Street

Boston Massachusetts 02210

  

Attention: Scott Berry

Telephone: (617) 662-9840

Email: StateStreetSPV@statestreet.com

JPMCB:   

JPMorgan Chase Bank, National Association

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd.,

3rd Floor

Newark, Delaware 19713

  

Attention: Robert Nichols

Facsimile: (302) 634-1092

  

with a copy to:

 

JPMorgan Chase Bank, National Association

383 Madison Ave.

New York, New York 10179

  

 

 

Attention: Louis Cerrotta

Telephone: 212-622-7092

Each other Lender:    The address (or facsimile number or electronic mail
address) provided by it to the Administrative Agent.   



--------------------------------------------------------------------------------

SCHEDULE 2

Contents of Notices of Acquisition

Each Notice of Acquisition shall include the following information for the
related Portfolio Investment(s):

JPMorgan Chase Bank, National Association,

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Email:  NA_Private_Financing_Diligence@jpmorgan.com

JPMorgan Chase Bank, National Association,

as Lender

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Ryan Hanks

cc:

State Street Bank and Trust Company, as Collateral Agent

State Street Bank and Trust Company, as Collateral Administrator

Ladies and Gentlemen:

Reference is hereby made to the Loan and Security Agreement, dated as of
November 21, 2017 (as amended, the “Agreement”), among Goldman Sachs Private
Middle Market Credit SPV LLC, as borrower (the “Company”), JPMorgan Chase Bank,
National Association, as administrative agent (the “Administrative Agent”),
Goldman Sachs Private Middle Market Credit LLC, as portfolio manager (the
“Portfolio Manager”), the lenders party thereto and the collateral agent,
collateral administrator and intermediary party thereto. Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
such terms in the Agreement.

Pursuant to the Agreement, the Portfolio Manager hereby [requests approval for
the Company to acquire][notifies the Administrative Agent of the Company’s
intention to acquire via [a Purchase][a Substitution] the following Portfolio
Investment(s):1

  

 

1 To be filled in to the extent such information is available to the Portfolio
Manager and otherwise indicated with N/A.



--------------------------------------------------------------------------------

- 2 -

 

Fund      Issuer / Obligor      Jurisdiction      Identifier (LoanX; CUSIP)     
Requested Notional Amount      Asset Class      Current Pay (Y/N)     
Syndication Type      Lien      Tranche Size      Price      Spread / Coupon   
  Base Rate      LIBOR Floor      Maturity      GICS3 Industry      LTM EBITDA
(In Millions)      LTM Capital Expenditures (in Millions)      Leverage Through
Tranche (Net)      Interest Coverage      Financial Covenants      Security
Identifier      Security Description      Quantity      Currency Type ID     
Spot Rate     

To the extent available, we have included herewith (1) the material underlying
instruments (including the collateral and security documents) relating to each
such Portfolio Investment, (2) an audited financial statement for the previous
most recently ended three years of the obligor of each such Portfolio
Investment, or if not available, a quality of earnings report prepared by an
accredited accounting firm, (3) quarterly statements for the previous most
recently ended four fiscal quarters of the obligor of each such Portfolio
Investment, (4) any appraisal or valuation reports conducted by third parties in
connection with the proposed investment by the Company, (5) applicable “proof of
existence” details (if requested by the Administrative Agent), (6) the final
investment committee memo and (7) forecasted financials for 1 year (or longer,
if prepared).



--------------------------------------------------------------------------------

- 3 -

 

The Portfolio Manager acknowledges that it will provide such other information
from time to time reasonably requested by the Administrative Agent.2

We hereby certify that all conditions to the Purchase of such Portfolio
Investment(s) set forth in Section 1.03 of the Agreement are satisfied.

 

Very truly yours,

Goldman Sachs Private Middle Market Credit

LLC, as Portfolio Manager

By_________________________________ Name: Title:

 

 

 

 

     

 

2 Company to deliver pre-signed assignment agreement if the Portfolio Manager
and the administrative agent for the proposed Portfolio Investment are
affiliates.



--------------------------------------------------------------------------------

SCHEDULE 3

Eligibility Criteria

 

1.

Such obligation is a Loan or a debt security and is not a Synthetic Security, a
Zero-Coupon Security, a Structured Finance Obligation, a Participation Interest
or a Letter of Credit.

 

2.

Such obligation does not require the making of any future advance or payment by
the Company to the issuer thereof or any related counterparty except in
connection with a Delayed Funding Term Loan or a Revolving Loan.

 

3.

Such obligation is eligible to be entered into by, sold or assigned to the
Company and pledged to the Collateral Agent.

 

4.

Such obligation is denominated and payable in an Eligible Currency and purchased
at a price that is at least 80% of the par amount of such obligation.

 

5.

Such obligation is issued or co-issued by a company organized in an Eligible
Jurisdiction.

 

6.

It is an obligation upon which no payments to the Company are subject to
deduction or withholding for or on account of any withholding Taxes imposed by
any jurisdiction (other than any non-U.S. withholding Taxes that are uniformly
applicable to non-resident lenders with respect to Loans or debt securities of
such type), unless the related obligor is required to make “gross-up” payments
to the Company that cover the full amount of any such withholding Taxes (subject
to conditions to such payments which the Company (or the Portfolio Manager on
behalf of the Company) in its good faith judgment expects to be satisfied).

 

7.

Such obligation is not subject to an event of default (as defined in the
underlying instruments for such obligation) in accordance with its terms
(including the terms of its underlying instruments after giving effect to any
grace and/or cure period set forth in the related loan agreement, indenture or
similar agreement, but not to exceed the lesser of (x) the grace period and/or
cure period set forth in the related loan agreement, indenture or similar
agreement and (y) thirty (30) days) and, to the Knowledge of the Company and the
Portfolio Manager, no Indebtedness of the obligor thereon ranking pari passu
with or senior to such obligation is in default with respect to the payment of
principal or interest or is subject to any other event of default that would
trigger a default under the related loan agreement, indenture or similar
agreement (after giving effect to any grace and/or cure period set forth in the
related loan agreement, indenture or similar agreement but not to exceed lesser
of (x) the grace period and/or cure period set forth in the related loan
agreement, indenture or similar agreement and (y) thirty (30) days) (a
“Defaulted Obligation”).

 

8.

The timely repayment of such obligation is not subject to non-credit-related
risk as determined by the Portfolio Manager in its good faith and reasonable
judgment.

 

9.

It is not at the time of purchase or commitment to purchase the subject of an
offer other than an offer pursuant to the terms of which the offeror offers to
acquire a debt obligation in exchange for consideration consisting solely of
cash in an amount equal to or greater than the full face amount of such debt
obligation plus any accrued and unpaid interest.

 

10.

Such obligation is not an equity security and does not provide, on the date of
acquisition, for conversion or exchange at any time over its life into an equity
security.



--------------------------------------------------------------------------------

- 2 -

 

11.

Such obligation provides for periodic payments of interest thereon in cash at
least semi-annually.

 

12.

Without limitation to clause 7 above, in the case of a Specified Investment,
(i) the obligor on such obligation has not violated any financial covenant
contained in such obligation’s underlying instruments and (ii) no such financial
covenant has been amended, modified or waived and, without limitation to the
foregoing, no amendment to the underlying instruments with respect to such
Portfolio Investment that relates to a Specified Matter has been entered into,
in each case, since the date of the Purchase Commitment for such obligation (in
the case of this subclause (ii), unless otherwise consented to by the
Administrative Agent in its sole discretion).

 

13.

Such obligation will not cause the Company or the pool of Collateral to be
required to register as an investment company under the Investment Company Act
of 1940, as amended.

 

14.

In the case of a Portfolio Investment that is a Loan, the Administrative Agent
is not a “Disqualified Lender” (as such term, or comparable term, is defined in
the underlying instruments with respect to such Portfolio Investment).

The following capitalized terms used in this Schedule 3 shall have the meanings
set forth below:

“Eligible Currency” means USD, Euros, GBP and CAD.

“Eligible Jurisdictions” means the United States and any state or territory
therein, Canada, United Kingdom and any Euro Zone country.

“Letter of Credit” means a facility whereby (i) a fronting bank (“LOC Agent
Bank”) issues or will issue a letter of credit (“LC”) for or on behalf of a
borrower pursuant to an underlying instrument, (ii) if the LC is drawn upon, and
the borrower does not reimburse the LOC Agent Bank, the lender/participant is
obligated to fund its portion of the facility and (iii) the LOC Agent Bank
passes on (in whole or in part) the fees and any other amounts it receives for
providing the LC to the lender/participant.

“Participation Interest” means a participation interest in a Loan or a debt
security.

“Structured Finance Obligation” means any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities.

“Synthetic Security” means a security or swap transaction, other than a
Participation Interest or a Letter of Credit, that has payments associated with
either payments of interest on and/or principal of a reference obligation or the
credit performance of a reference obligation.

“Zero-Coupon Security” means any debt security that by its terms (a) does not
bear interest for all or part of the remaining period that it is outstanding or
(b) pays interest only at its stated maturity.

 



--------------------------------------------------------------------------------

SCHEDULE 4

Concentration Limitations

The “Concentration Limitations” shall be satisfied on any date of determination
if, in the aggregate, the Portfolio Investments owned (or in relation to a
proposed Purchase of a Portfolio Investment, proposed to be owned) by the
Company comply with all the requirements set forth below:

 

  1.

Portfolio Investments issued by a single obligor and its affiliates may not
exceed an aggregate principal balance equal to 4.0% of the Collateral Principal
Amount (or, prior to the First Amendment Effective Date, 5.0% of the Collateral
Principal Amount); provided that Portfolio Investments other than Specified
Investments issued by three (3) obligors and their respective affiliates may
each constitute up to an aggregate principal balance equal to 6.5% of the
Collateral Principal Amount (or, prior to the First Amendment Effective Date,
6.0% of the Collateral Principal Amount). Notwithstanding the foregoing, no
obligor shall deemed an affiliate of any person solely because they are under
the control of the same private equity sponsor or similar sponsor or because
such obligor is owned by a common holding company with an obligor of another
obligation so long as the collateral securing such loans is not common.

 

  2.

Not less than 40% of the Collateral Principal Amount may consist of Senior
Secured Loans (including first-lien unitranche assets) and cash and Cash
Equivalents on deposit in the Account as Principal Proceeds.

 

  3.

Not more than 60% of the Collateral Principal Amount may consist of Second Lien
Loans (including second-lien unitranche assets).

 

  4.

Not more than 10% of the Collateral Principal Amount may consist of any
Portfolio Investments other than Senior Secured Loans or Second Lien Loans.

 

  5.

Not more than 10% of the Collateral Principal Amount may consist of Delayed
Funding Term Loans and Revolving Loans.

 

  6.

On or after the First Amendment Effective Date, not more than 12.5% of the
Collateral Principal Amount may consist of Portfolio Investments that are issued
by obligors that belong to the same GICS Level 3 Industry Classification, as
determined by the Portfolio Manager in its commercially reasonable discretion,
provided that Portfolio Investments that belong to the GICS Level 3 Industry
Classifications listed in each the “Broad Category” in the GICS Table set forth
below, in the aggregate, shall be further limited by the “Limit” of the
Collateral Principal Amount set forth in the table forth below. As used herein,
“GICS Level 3Industry Classifications” means the industry classifications set
forth in Schedule 6 hereto, as such industry classifications shall be updated at
the option of the Portfolio Manager (with the consent of the Administrative
Agent) if GICS publishes revised industry classifications.

 

  7.

Not more than an aggregate of 15% of the Collateral Principal Amount may consist
of Portfolio Investments denominated in a Permitted Non-USD Currency.



--------------------------------------------------------------------------------

- 2 -

 

  8.

Not more than an aggregate of 20% of the Collateral Principal Amount may consist
of Portfolio Investments whose obligors are organized in Eligible Jurisdictions
other than the United States.

 

  9.

The Unfunded Exposure Amount shall not exceed 10% of the Collateral Principal
Amount.

 

  10.

Not more than an aggregate of 17.5% of the Collateral Principal Amount may
consist of Specified Investments.

For the purposes of clauses 1 through 10 above, the principal amount of the
applicable Portfolio Investment shall including the funded and unfunded balance
on any Delayed Funding Term Loan or Revolving Loan, as applicable, as of such
date.

As used herein, “GICS Table” means the table below:

 

Limit

  

Broad Category

  

Applicable GICS Industry

5%    Oil & Gas    Energy Equipment & Services    Independent Power Producers &
Energy Traders    Oil, Gas & Consumable Fuels 10%    Retail    Internet &
Catalog Retail    Multiline Retail    Specialty Retail 15%    Company’s
selection    Any single classification except Oil & Gas or Retail-related 20%   
Financial Intermediaries    Commercial Banks    Consumer Finance    Diversified
Financial Services    Real Estate Investment Trusts (REITs)    Real Estate
Management & Development    Thrifts & Mortgage Finance    Trading Companies &
Distributors 20%    Building & Development    Building Products   
Construction & Engineering    Construction Materials 20%    Electronics   
Computers & Peripherals    Electronic Equipment, Instruments & Components   
Office Electronics 20%    Telecommunications    Communications Equipment   
Diversified Telecommunication Services    Wireless Telecommunication Services
(x) On or prior to the last day of the Ramp-Up Period, 30% and (y) thereafter,
25% if Healthcare at 20% or, otherwise, 20%    Software    Internet Software &
Services    IT Services   

 

Software

(x) On or prior to the last day of the Ramp-Up Period, 20% and (y) thereafter,
25% if Software at 20% or, otherwise, 20%    Healthcare    Health Care
Equipment & Supplies    Health Care Providers & Services   

 

Health Care Technology



--------------------------------------------------------------------------------

SCHEDULE 5

Initial Portfolio Investments

 

Issuer Name    Notional ($ mln)    Lien    Industry Continuum Managed Services
LLC    37.80    1st Lien    IT Services Zep, Inc.    35.70    2nd Lien   
Chemicals Procare Software, LLC    35.00    2nd Lien    Food Products You Fit,
LLC    34.50    1st Lien    Diversified Consumer Services Lithium Technologies,
LLC    34.10    1st Lien    Internet Software & Services Oasis Outsourcing
Holdings, Inc.    33.58    2nd Lien    Diversified Financial Services Market
Track, LLC    32.80    2nd Lien    Internet Catalog & Retail Xactly Corporation
   32.40    1st Lien    Internet Software & Services SF Home Décor, LLC    31.20
   1st Lien    Household Products ERC Finance, LLC    29.80    2nd Lien   
Health Care Providers & Services National Spine and Pain Centers, LLC    28.50
   2nd Lien    Health Care Providers & Services Association Member Benefits
Advisors, LLC    28.00    2nd Lien    Insurance Smarsh, Inc.    26.10    2nd
Lien    Software Granicus, Inc.    25.50    2nd Lien    Software Vantage
Mobility International, LLC    25.10    2nd Lien    Health Care Equipment &
Supplies Clinical Supplies Management Holdings, Inc.    24.00    1st Lien   
Containers & Packaging Odyssey Logistics & Technology Corporation    20.30   
2nd Lien    Road & Rail Worldwide Express Operations, LLC    20.00    2nd Lien
   Air Freight & Logistics DuBois Chemicals, Inc.    20.00    2nd Lien   
Chemicals Recipe Acquisition Corp.    20.00    2nd Lien    Food Products
Intelligent Document Solutions, Inc.    17.90    2nd Lien    Diversified
Financial Services Imperial Bag & Paper Co., LLC    16.40    1st Lien   
Distributors FWR Holding Corporation    15.50    1st Lien    Hotels,
Restuarants & Leisure Regulatory DataCorp, Inc.    15.00    2nd Lien   
Diversified Financial Services Yasso, Inc.    14.40    1st Lien    Food Products
Datacor Holdings, Inc.    14.00    1st Lien    Chemicals Country Fresh Holdings,
LLC    13.80    2nd Lien    Food Products American Dental Partners, Inc.   
13.60    2nd Lien    Health Care Providers & Services Netvoyage Corporation   
13.57    1st Lien    Software PPC Industries, Inc.    13.30    2nd Lien   
Containers & Packaging myON, LLC    11.30    2nd Lien    Internet Software &
Services Institutional Shareholder Services, Inc.    7.70    2nd Lien   
Diversified Financial Services FWR Holding Corporation    4.40    1st Lien   
Hotels, Restuarants & Leisure Clinical Supplies Management Holdings, Inc.   
2.00    1st Lien    Containers & Packaging

 



--------------------------------------------------------------------------------

SCHEDULE 6

 

    

GICS Level 3 Industry Classifications

1

  

Aerospace & Defense

2

  

Air Freight & Logistics

3

  

Airlines

4

  

Auto Components

5

  

Automobiles

6

  

Tobacco

7

  

Capital Markets

8

  

Building Products

9

  

Construction & Engineering

10

  

Construction Materials

11

  

Commercial Services & Supplies

12

  

Professional Services

13

  

Chemicals

14

  

Containers & Packaging

15

  

Textiles, Apparel & Luxury Goods

16

  

Industrial Conglomerates

17

  

Personal Products

18

  

Biotechnology

19

  

Pharmaceuticals

20

  

Life Sciences Tools & Services

21

  

Computers & Peripherals

22

  

Electrical Equipment

23

  

Electronic Equipment, Instruments & Components

24

  

Office Electronics

25

  

Commercial Banks

26

  

Consumer Finance

27

  

Diversified Consumer Services

28

  

Diversified Financial Services

29

  

Real Estate Investment Trusts (REITs)

30

  

Real Estate Management & Development

31

  

Thrifts & Mortgage Finance

32

  

Trading Companies & Distributors

33

  

Beverages

34

  

Food Products

35

  

Food & Staples Retailing

36

  

Paper & Forest Products

37

  

Health Care Equipment & Supplies

38

  

Health Care Providers & Services

39

  

Health Care Technology

40

  

Household Durables

41

  

Household Products

42

  

Machinery

43

  

Semiconductors & Semiconductor Equipment

44

  

Insurance



--------------------------------------------------------------------------------

- 2 -

 

45

  

Leisure Equipment & Products

46

  

Media

47

  

Hotels, Restaurants & Leisure

48

  

Distributors

49

  

Internet Software & Services

50

  

IT Services

51

  

Marine

52

  

Software

53

  

Metals & Mining

54

  

Energy Equipment & Services

55

  

Independent Power Producers & Energy Traders

56

  

Oil, Gas & Consumable Fuels

57

  

Internet & Catalog Retail

58

  

Multiline Retail

59

  

Specialty Retail

60

  

Road & Rail

61

  

Transportation Infrastructure

62

  

Communications Equipment

63

  

Diversified Telecommunication Services

64

  

Wireless Telecommunication Services

65

  

Electric Utilities

66

  

Gas Utilities

67

  

Multi-Utilities

68

  

Water Utilities



--------------------------------------------------------------------------------

EXHIBIT A

Form of Request for Advance

JPMorgan Chase Bank, National Association,

as Administrative Agent

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Attention: Ryan Hanks

JPMorgan Chase Bank, National Association,

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: Louis Cerrotta

Email:  DE_custom_business@jpmorgan.com.

JPMorgan Chase Bank, National Association,

as Lender

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Robert Nichols

cc:    

State Street Bank and Trust Company, as Collateral Agent

State Street Bank and Trust Company, as Collateral Administrator

Ladies and Gentlemen:

Reference is hereby made to the Loan and Security Agreement, dated as of
November 21, 2017 (as amended, the “Agreement”), among Goldman Sachs Private
Middle Market Credit SPV LLC, as borrower (the “Company”), JPMorgan Chase Bank,
National Association, as administrative agent (the “Administrative Agent”),
Goldman Sachs Private Middle Market Credit LLC, as portfolio manager (the
“Portfolio Manager”), the lenders party thereto, and the collateral agent,
collateral administrator and intermediary party thereto. Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
such terms in the Agreement.

Pursuant to the Agreement, you are hereby notified of the following:

(1)        The Company hereby requests an Advance under Section 2.03 of the
Agreement to be funded on [____________].

(2)        The aggregate amount of the Advance requested hereby is [U.S.$] [C$]
[€] [£] [_________].3,4

(3)        The proposed Purchases (if any) relating to this request are as
follows:

 

 

3 Note: The requested Advance shall be in an amount such that, after giving
effect thereto and the related purchase of the applicable Portfolio
Investment(s) (if any), the Borrowing Base Test is satisfied.

4 Note: The requested Advance shall be in an amount such that the aggregate
amount of Permitted Non-USD Currency Advances does not exceed 15% of the
Financing Commitments.



--------------------------------------------------------------------------------

- 2 -

 

Security    Par    Price    Purchased Interest (if any)

We hereby certify that all conditions to the Purchase of such Portfolio
Investment(s) and/or to an Advance set forth in Section 1.03 of the Agreement
have been satisfied or waived as of the related Trade Date (and shall be
satisfied or waived as of the related Settlement Date) and/or Advance date, as
applicable.

 

Very truly yours, GOLDMAN SACHS PRIVATE MIDDLE MARKET CREDIT SPV LLC
By__________________________________ Name: Title:



--------------------------------------------------------------------------------

EXHIBIT B

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan and Security Agreement, dated as of
November 21, 2017 (as amended, the “Credit Agreement”), among Goldman Sachs
Private Middle Market Credit SPV LLC, as borrower (the “Company”), JPMorgan
Chase Bank, National Association, as administrative agent (the “Administrative
Agent”), Goldman Sachs Private Middle Market Credit LLC, as portfolio manager
(the “Portfolio Manager”), the lenders party thereto, and the collateral agent,
collateral administrator and intermediary party thereto. Capitalized terms used
but not otherwise defined herein have the meanings given to them in the Credit
Agreement.

Pursuant to the provisions of Section 3.03(f)(ii)(B)(iii) of the Credit
Agreement, the undersigned hereby certifies that (a) it is the sole record and
beneficial owner of the Loan(s) (as well as any note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (b) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (c) it is not a ten
percent shareholder of the Company within the meaning of Section 871(h)(3)(B) of
the Code and (d) it is not a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF LENDER]   By:  

 

    Name:     Title:   Date:   [__________ __], 20[__]  



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan and Security Agreement, dated as of
November 21, 2017 (as amended, the “Credit Agreement”), among Goldman Sachs
Private Middle Market Credit SPV LLC, as borrower (the “Company”), JPMorgan
Chase Bank, National Association, as administrative agent (the “Administrative
Agent”), Goldman Sachs Private Middle Market Credit LLC, as portfolio manager
(the “Portfolio Manager”), the lenders party thereto, and the collateral agent,
collateral administrator and intermediary party thereto. Capitalized terms used
but not otherwise defined herein have the meanings given to them in the Credit
Agreement.

Pursuant to the provisions of Section 3.03(f)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (a) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (b) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (c) it is not a ten percent shareholder of the Company within the
meaning of Section 871(h)(3)(B) of the Code, and (d) it is not a controlled
foreign corporation related to the Company as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]   By:  

 

    Name:     Title:   Date:   [__________ __], 20[__]  



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan and Security Agreement, dated as of
November 21, 2017 (as amended, the “Credit Agreement”), among Goldman Sachs
Private Middle Market Credit SPV LLC, as borrower (the “Company”), JPMorgan
Chase Bank, National Association, as administrative agent (the “Administrative
Agent”), Goldman Sachs Private Middle Market Credit LLC, as portfolio manager
(the “Portfolio Manager”), the lenders party thereto, and the collateral agent,
collateral administrator and intermediary party thereto. Capitalized terms used
but not otherwise defined herein have the meanings given to them in the Credit
Agreement.

Pursuant to the provisions of Section 3.03(f)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (a) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(b) its direct or indirect partners/members are the sole beneficial owners of
such participation, (c) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of the Company
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]   By:  

 

    Name:     Title:   Date:   [__________ __], 20[__]  



--------------------------------------------------------------------------------

EXHIBIT C-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Loan and Security Agreement, dated as of
November 21, 2017 (as amended, the “Credit Agreement”), among Goldman Sachs
Private Middle Market Credit SPV LLC, as borrower (the “Company”), JPMorgan
Chase Bank, National Association, as administrative agent (the “Administrative
Agent”), Goldman Sachs Private Middle Market Credit LLC, as portfolio manager
(the “Portfolio Manager”), the lenders party thereto, and the collateral agent,
collateral administrator and intermediary party thereto. Capitalized terms used
but not otherwise defined herein have the meanings given to them in the Credit
Agreement.

Pursuant to the provisions of Section 3.03(f)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (a) it is the sole record owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
note(s) evidencing such Loan(s)), (c) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Company as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF LENDER]   By:  

 

    Name:     Title:   Date:   [__________ __], 20[__]  